


$340,000,000
CREDIT AGREEMENT
dated as of August 21, 2012,
among
CLASSIC CRUISES, LLC AND CLASSIC CRUISES II, LLC
collectively, Holdings,
SEVEN SEAS CRUISES S. DE R.L. and
SSC FINANCE CORP.,
as Borrowers,
THE LENDERS PARTY HERETO,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and as Collateral Agent,
BARCLAYS BANK PLC,
as Syndication Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Co-Manager,
DEUTSCHE BANK SECURITIES INC.,
BARCLAYS BANK PLC,
HSBC SECURITIES (USA) INC.
and
J.P. MORGAN SECURITIES, LLC,
as Joint Bookrunners,
and
DEUTSCHE BANK SECURITIES INC.
and
BARCLAYS BANK PLC,
as Co-Lead Arrangers





























--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I Definitions
1                                        

Section 1.01. Defined Terms                         1                        
Section 1.02. Terms Generally                              50            
Section 1.03.
Exchange Rates; Currency Equivalents                 51

Section 1.04.
Additional Alternative Currencies                 51

Article II The Credits
53

Section 2.01. Commitments                         53
Section 2.02.
Loans and Borrowings                     53

Section 2.03.
Requests for Borrowings                     54

Section 2.04.
Swingline Loans                             55

Section 2.05.
Letters of Credit                             56

Section 2.06.
Funding of Borrowings                         61

Section 2.07.
Interest Elections                             62

Section 2.08.
Termination and Reduction of Commitments     63

Section 2.09.
Repayment of Loans; Evidence of Debt                 64

Section 2.10.
Repayment of Term Loans and Revolving Facility Loans     64

Section 2.11.
Prepayment of Loans                      66

Section 2.12.
Fees                                 67

Section 2.13.
Interest                                 68

Section 2.14.
Alternate Rate of Interest                          69

Section 2.15.
Increased Costs                              70

Section 2.16.
Break Funding Payments 71

Section 2.17.
Taxes                                 71

Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set offs     74

Section 2.19.
Mitigation Obligations; Replacement of Lenders      76

Section 2.20.
Illegality                                 77

Section 2.21.
Incremental Commitments                     77

Section 2.22.
Defaulting Lender                             84

Article III Representations and Warranties
87

Section 3.01.
Organization; Powers                         87

Section 3.02.
Authorization                             87

Section 3.03.
Enforceability                             88

Section 3.04.
Governmental Approvals; No Immunity; Payment Free and Clear of Taxes; Etc.
                             88

Section 3.05.
Financial Statements                         88

Section 3.06.
No Material Adverse Effect                     88

Section 3.07.
Title to Properties; Possession Under Leases             88

Section 3.08.
Subsidiaries                             89

Section 3.09.
Litigation; Compliance with Laws          89

Section 3.10.
Federal Reserve Regulations                     90

Section 3.11.
Investment Company Act                         90

Section 3.12.
Use of Proceeds                             90

Section 3.13.
Tax Returns                             90

Section 3.14.
No Material Misstatements                     91




--------------------------------------------------------------------------------




Section 3.15.
Employee Benefit Plans                         91

Section 3.16.
Environmental Matters                         92

Section 3.17.
Security Documents                         92

Section 3.18.
Solvency                                 93

Section 3.19.
Labor Matters                             93

Section 3.20.
Insurance                                 94

Section 3.21.
No Default                                  94

Section 3.22.
No Event of Loss                             94

Section 3.23.
The Mortgaged Vessels                         94

Article IV Conditions of Lending
95

Section 4.01.
All Credit Events                             95

Section 4.02.
First Credit Event                             95

Article V Affirmative Covenants
99

Section 5.01.
Existence; Business and Properties                 99

Section 5.02.
Insurance                                 99

Section 5.03.
Taxes                                 101

Section 5.04.
Financial Statements, Reports, etc.                 101

Section 5.05.
Litigation and Other Notices                     102

Section 5.06.
Compliance with Laws                         103

Section 5.07.
Maintaining Records; Access to Properties and Inspections     103

Section 5.08.
Use of Proceeds                             103

Section 5.09.
Environmental Matters                         103

Section 5.10.
Further Assurances; Additional Security                 104

Section 5.11.
Rating                                 107

Section 5.12.
Annual Insurance Report                         107

Section 5.13.
Approval and Authorization                     107

Section 5.14.
Concerning the Mortgaged Vessels                 108

Section 5.15.
Compliance with Maritime Conventions                 108

Section 5.16.
Valuations                                 108

Article VI Negative Covenants
                     110

Section 6.01.
Indebtedness                             110

Section 6.02.
Liens                                 113

Section 6.03.
Sale and Lease‑Back Transactions                 117

Section 6.04.
Investments, Loans and Advances                 117

Section 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions     120

Section 6.06.
Dividends and Distributions                     122

Section 6.07.
Transactions with Affiliates                     124

Section 6.08.
Business of the Loan Parties and the Subsidiaries         127

Section 6.09.
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.    
                                 127

Section 6.10.
Swap Agreements                             129

Section 6.11.
Fiscal Year; Accounting                         129

Section 6.12.
Loan-to-Value Ratio                         129

Section 6.13.
Interest Coverage Ratio                         129

Article VII Holdings Negative Covenants
                 130




--------------------------------------------------------------------------------




Article VIII Events of Default
131

Section 8.01.
Events of Default                             131

Section 8.02.
Exclusion of Immaterial Subsidiaries                 134

Section 8.03.
Right to Cure                             134

Article IX The Agents
136

Section 9.01.
Appointment                             136

Section 9.02.
Delegation of Duties                         137

Section 9.03.
Exculpatory Provisions                         138

Section 9.04.
Reliance by Administrative Agent                 139

Section 9.05.
Notice of Default                             139

Section 9.06.
Non-Reliance on Agents and Other Lenders             139

Section 9.07.
Indemnification                             140

Section 9.08.
Agent in Its Individual Capacity                     140

Section 9.09.
Successor Administrative Agent                     141

Section 9.10.
Withholding Tax                             141

Section 9.11.
Agent and Arrangers                         141

Article X Miscellaneous
142

Section 10.01.
Notices; Communications                         142

Section 10.02.
Survival of Agreement                         143

Section 10.03.
Binding Effect                             143

Section 10.04.
Successors and Assigns                         143

Section 10.05.
Expenses; Indemnity                         148

Section 10.06.
Right of Set‑off                             150

Section 10.07.
Applicable Law                             150

Section 10.08.
Waivers; Amendment                         150

Section 10.09.
Entire Agreement                             153

Section 10.10.
No Liability of the Issuing Bank                     153

Section 10.11.
WAIVER OF JURY TRIAL.                     153

Section 10.12.
Severability                             154

Section 10.13.
Counterparts                             154

Section 10.14.
Headings                                 154

Section 10.15.
Jurisdiction; Consent to Service of Process             154

Section 10.16.
Confidentiality                             155

Section 10.17.
Platform; Borrower Materials                     156

Section 10.18.
Release of Liens and Guarantees                     156

Section 10.19.
Judgment Currency                         157

Section 10.20.
USA PATRIOT Act Notice                      157

Section 10.21.
Affiliate Lenders                             157

Section 10.22.
No Advisory or Fiduciary Responsibility                 158




















--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of August 21, 2012 (this “Agreement”), among CLASSIC
CRUISES, LLC, a Delaware limited liability company (and its successors and
assigns, “LLC I”), CLASSIC CRUISES II, LLC, a Delaware limited liability company
(and its successors and assigns, “LLC II”, together with LLC I, collectively,
“Holdings”), SEVEN SEAS CRUISES S. DE R.L., a Panamanian sociedad de
responsibilidad limitada (“SSC” or the “Borrower Representative”), SSC Finance
Corp., a Delaware corporation (“SSC Finance” and, together with SSC, the
“Borrowers”), the LENDERS party hereto from time to time, DEUTSCHE BANK AG, NEW
YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”),
BARCLAYS BANK PLC, as syndication agent (in such capacity, the “Syndication
Agent”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as co-manager (in such
capacity, the “Co-Manager”), Deutsche Bank Securities Inc., BARCLAYS BANK PLC,
HSBC SECURITIES (USA) INC. and J.P. MORGAN SECURITIES, LLC, as joint bookrunners
(in such capacity, the “Joint Bookrunners”), Deutsche Bank Securities Inc. and
BARCLAYS BANK PLC, as co-lead arrangers (in such capacity, the “Arrangers”).
WHEREAS, the Borrowers have requested that the Lenders extend credit in the form
of (a) Term Loans on the Closing Date, in an aggregate principal amount not to
exceed $300,000,000, and (b) Revolving Facility Loans and Letters of Credit, at
any time and from time to time prior to the Revolving Facility Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$40,000,000;
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:




Definitions
Defined Terms
. As used in this Agreement, the following terms shall have the meanings
specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 1/2 of 1%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the LIBO Rate for any day shall be based on the rate determined on such
day at approximately 11 a.m. (London time) by reference to the British Bankers'
Association Interest Settlement Rates for deposits in Dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers' Association as an authorized vendor for the purpose of
displaying such rates). Any change in such rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

1

--------------------------------------------------------------------------------




“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Additional Subsidiary Guarantor” shall mean (a) any Material Subsidiary
acquired or organized by Holdings after the Closing Date other than (i) any New
Vessel Subsidiary and (ii) any other Subsidiary whose provision of a Guarantee
of the Obligations would violate (x) any law applicable to such Subsidiary
(including any law regarding financial assistance) or (y) subject to Section
5.10(d), such Subsidiary's organizational documents or any material written
agreement to which such Subsidiary is a party, and (b) any other Material
Subsidiary that the Borrower has proposed and the Administrative Agent has
accepted as an Additional Subsidiary Guarantor.
“Additional Subsidiary Guarantor Accession Supplement” shall mean a supplement
to the Collateral Agreement substantially in the form attached thereto.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.
“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.
“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Indebtedness); and provided further that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
for such Indebtedness and customary consent fees for an amendment paid generally
to

2

--------------------------------------------------------------------------------




consenting Lenders.
“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.04.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency in Dollars.
“Applicable Commitment Fee” shall mean for any period prior to the first
Adjustment Date, 0.50% and thereafter, the Applicable Commitment Fee as
determined pursuant to the Pricing Grid or, with respect to the Other Revolving
Facility Commitments, Replacement Revolving Facility Commitment, or Incremental
Revolving Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.
“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan
for any period prior to the first Adjustment Date, 5.00% per annum in the case
of any Eurocurrency Loan and 4.00% per annum in the case of any ABR Loan, and
thereafter, the applicable rate determined pursuant to the Pricing Grid,
(ii) with respect to any Revolving Facility Loan for any period prior to the
first Adjustment Date, 5.00% per annum in the case of any Eurocurrency Loan and
4.00% per annum in the case of any ABR Loan, and thereafter, the applicable rate
determined pursuant to the Pricing Grid, (iii) with respect to any Other
Incremental Term Loan or Other Incremental Revolving Loan, the “Applicable
Margin” set forth in the Incremental Assumption Agreement relating thereto, and
(iv) with respect to any Refinancing Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement relating
thereto.
“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Applicable Ship Percentage” shall mean the fair market value of the applicable
Mortgaged Vessel divided by the fair market value of all the Mortgaged Vessels
(in each case based on the most recent Valuation).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Broker” shall mean Jacq. Pierot Jr. & Sons, Inc., New York; Barry
Rogliano Salles S.A., Paris; Clarksons, London; R.S. Platou Shipbrokers, A.S.,
Oslo; Rocca & Partners S.R.L., Genova; Fearnsale, a division of Astrup Fearnley
AS, Oslo; any affiliate of the foregoing; or any other independent sale and
purchase ship brokerage firm nominated by the Borrower and approved by the
Administrative Agent (such approval not to be withheld unreasonably).
“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).
“Approved Insurance Evaluator” shall mean (a) BankAssure, a division of Aon
Corporation, or (b) any other firm of established and reputable independent
marine insurance brokers or other professional advisors on insurance matters
appointed by the Borrower and approved by the Collateral Agent (such

3

--------------------------------------------------------------------------------




approval not to be withheld unreasonably), which other firm has not placed or
otherwise acted on behalf of any of the Loan Parties in connection with any of
the insurances to be covered within any insurance report required under
Section 5.12.
“Approved Manager” shall mean one or more affiliates of the Borrower
Representative, or any other company approved by the Administrative Agent (such
approval not to be withheld unreasonably) from time to time as the technical
manager of one or more of the Mortgaged Vessels.
“Arranger” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of Holdings, the Borrowers or any Subsidiary Guarantor.
“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 10.04), in the form of Exhibit A
or such other form as shall be approved by the Administrative Agent.
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Loans, Swingline Borrowings and Letters of Credit, the
date of termination of the Revolving Facility Commitments of such Class.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time;
provided, that with respect to any Swingline Lender, the Available Unused
Commitment at any time shall be reduced by the principal amount of any Swingline
Loans made by such Lender outstanding at such time.
“Bahamas” shall mean the Commonwealth of The Bahamas.
“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17.
“Borrower Representative” shall have the meaning assigned to such term in the
introductory

4

--------------------------------------------------------------------------------




paragraph of this Agreement.
“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (i) in the case of Loans denominated in Dollars,
$1,000,000, or (ii) in the case of a Loan denominated in an Alternative
Currency, such minimums as the Administrative Agent shall reasonably require.
“Borrowing Multiple” shall mean (i) in the case of Loans denominated in Dollars,
$250,000, or (ii) in the case of a Loan denominated in an Alternative Currency,
such multiple as the Administrative Agent shall reasonably require.
“Borrowing Request” shall mean a request by the applicable Borrower, in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D-1.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (i) any day on which banks are not
open for dealings in deposits in the applicable currency in the London or other
applicable offshore interbank market and (ii) for any Eurocurrency Loan
denominated in Euro, any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is not open.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to vessel
refurbishment or property, plant or equipment” or similar items reflected in the
statement of cash flows of such person, provided, however, that Capital
Expenditures for the Borrowers and the Subsidiaries shall not include:
(a)    expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings after the Closing Date or funds that would have
constituted any Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but for the application of the first proviso to such clause (a)),
(b)    expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrowers and the Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period),
(c)    interest capitalized during such period,
(d)    expenditures that are accounted for as capital expenditures of such
person and that actually

5

--------------------------------------------------------------------------------




are paid for by a third party (excluding the Borrowers or any Subsidiary
thereof) and for which neither the Borrowers nor any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period),
(e)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,
(f)    the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
(g)    Investments in respect of a Permitted Business Acquisition, and
(h)    the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Collateral Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrowers or
any Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Borrowers and the Subsidiaries
for such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, or any
amendment of this Agreement.
A “Change in Control” shall be deemed to occur if:

6

--------------------------------------------------------------------------------




(a)    at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrowers (ii) a majority of the seats (other than vacant seats) on the
board of directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a Permitted
Holder, (B) appointed by directors so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under any
Permitted Ratio Debt, the Second Lien Notes Indenture or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any Disqualified
Stock;
(b)    at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; or
(c)    at any time after a Qualified IPO, any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings' Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings' Equity Interests.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender's or
Issuing Bank's holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 10.08.
“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Refinancing
Term Loans, Other Incremental Term Loans, Revolving Facility Loans, Other
Revolving Loans or Other Incremental Revolving Loans and (b) when used in
respect of any Commitment, whether such Commitment is a Revolving Facility
Commitment, a Replacement Revolving Facility Commitment, an Other Revolving
Facility Commitment, an Other Incremental Revolving Loan Commitment, or an
Incremental Term Loan Commitment.
“Classification Society” shall mean, in respect of any Mortgaged Vessel, Bureau
Veritas, the American Bureau of Shipping, Lloyd's Register of Shipping, Det
norske Veritas, or such other classification society that is a member of the
International Association of Classification Societies (IACS) as selected by the
Borrower that is reasonably acceptable to the Administrative Agent.
“Closing Date” shall mean August 21, 2012.
“Code” shall mean the Internal Revenue Code of 1986, as amended.

7

--------------------------------------------------------------------------------




“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Vessels and all other property that is
subject or purported to be subject to any Lien in favor of the Administrative
Agent, the Collateral Agent or any Subagent for the benefit of the Secured
Parties pursuant to any Security Documents.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.
“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(c).
“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, restated, supplemented or otherwise modified from time to time,
substantially in the form of Exhibit F, among the Subsidiary Guarantors and the
Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that:
(a)    on the Closing Date, the Collateral Agent shall have received a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
each of the Subsidiary Guarantors and the Perfection Certificate duly executed
and delivered on behalf of each Loan Party;
(b)    on the Closing Date, the Collateral Agent shall have received (i) each
Subsidiary Guarantor Pledge Agreement duly executed and delivered by each holder
of Equity Interests of the applicable Subsidiary Guarantor(s) (and, if required
under the applicable governing law, the applicable Subsidiary Guarantor(s)),
effecting pledges of all the issued and outstanding Equity Interests of the
Subsidiary Guarantors, together with (ii) all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer (if applicable under the applicable governing law) with
respect thereto endorsed in blank;
(c)    on the Closing Date, the Collateral Agent shall have received the Global
Intercompany Note duly executed and delivered by the Loan Parties and the
Subsidiaries party thereto and all other Instruments (as defined in the
Collateral Agreement) that are held by a Loan Party and required to be pledged
pursuant to the applicable Security Document, together with instruments of
transfer with respect thereto endorsed in blank;
(d)    on the Closing Date, except as otherwise contemplated by any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Patent and Trademark Office
and United States Copyright Office and similar filings, instruments and
registrations in any applicable jurisdiction, and all other actions required by
law or reasonably requested by the Collateral Agent to be taken, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been taken, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(e)    except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder;
(f)    on the Closing Date, the Collateral Agent shall have received (i)
counterparts of each

8

--------------------------------------------------------------------------------




Vessel Mortgage and Deed of Covenants to be entered into with respect to each
Mortgaged Vessel duly executed and delivered by the registered owner of such
Mortgaged Vessel and suitable for registration, recording or filing and (ii)
such other documents, including any consents, agreements and confirmations of
third parties, as may be required under such Vessel Mortgage, Deed of Covenants
or otherwise as the Collateral Agent may reasonably request with respect to any
such Vessel Mortgage, Deed of Covenants or Mortgaged Vessel;
(g)    on the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Earnings Assignment to be entered into with respect to
each Mortgaged Vessel duly executed and delivered by the applicable Vessel Owner
and (ii) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Earnings
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Earnings Assignment;
(h)    on the Closing Date, the Collateral Agent shall have received
(i) counterparts of (x) each Insurance Assignment to be entered into with
respect to each Mortgaged Vessel duly executed and delivered by the applicable
Vessel Owner and (y) the Insurance Assignment to be entered into with respect to
all of the Mortgaged Vessels duly executed and delivered by the Borrower and
(ii) such other documents, including any consents, agreements and confirmations
of third parties, as may be required under such Insurance Assignment or
otherwise as the Collateral Agent may reasonably request with respect to any
such Insurance Assignment;
(i)    in the case of any person that becomes an Additional Subsidiary Guarantor
after the Closing Date, (i) the Administrative Agent and the Collateral Agent
shall have received an Additional Subsidiary Guarantor Accession Supplement duly
executed on behalf of such Additional Subsidiary Guarantor and the Borrower and
the other documents required by Section 5.10(c), and (ii) all the issued and
outstanding Equity Interests of such Additional Subsidiary Guarantor shall have
been pledged pursuant to the Collateral Agreement, an existing Subsidiary
Guarantor Pledge Agreement or an additional Subsidiary Guarantor Pledge
Agreement, as applicable, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank;
(j)    after the Closing Date, (i) all the Equity Interests of the Borrower
Representative issued after the Closing Date shall have been pledged pursuant to
the Holdings Pledge Agreement, (ii) all the Equity Interests of SSC Finance and
each Subsidiary Guarantor issued after the Closing Date shall have been pledged
pursuant to the applicable Subsidiary Guarantor Pledge Agreement, and (iii) all
other Equity Interests of any other Subsidiary that are acquired by a Subsidiary
Guarantor after the Closing Date shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank;
(k)    after the Closing Date, the Administrative Agent or the Collateral Agent
(as applicable) shall have received (i) such other Security Documents as may be
required to be delivered pursuant to Section 5.10, and (ii) upon reasonable
request by the Administrative Agent or the Collateral Agent (as applicable),
evidence of compliance with any other requirements of Section 5.10; and
(l)    not more than 10 days after the Closing Date the Collateral Agent shall
have received (i) the Holdings Pledge Agreement duly executed and delivered by
Holdings, effecting the pledge of all the issued and outstanding Equity
Interests of the Borrower, together with (ii) all certificates or other

9

--------------------------------------------------------------------------------




instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer (if applicable under the applicable
governing law) with respect thereto endorsed in blank.
“Co-Manager” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean (a) with respect to any Lender, such Lender's Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment,
Replacement Revolving Facility Commitment, and Other Revolving Facility
Commitment), Term B Loan Commitment, Incremental Term Loan Commitment, and
(b) with respect to any Swingline Lender, its Swingline Commitment.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender, unless the grant of the Loan to such Conduit
Lender is made with the Borrower's prior written consent (not to be unreasonably
withheld or delayed) or (b) be deemed to have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money, Disqualified Stock
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrowers and the Subsidiaries determined on a consolidated
basis on such date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:
(a)    any net after tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, and fees, expenses or charges related to any offering of Equity
Interests, any Investment, acquisition or Indebtedness permitted to be incurred
hereunder (in each case, whether or not successful), including any such fees,
expenses or charges related to the Transactions, in each case, shall be
excluded,
(b)    any net after‑tax income or loss from discontinued operations and any net
after‑tax gain or loss on disposal of discontinued operations shall be excluded,
(c)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Borrower Representative) shall be excluded,

10

--------------------------------------------------------------------------------






(d)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,
(e)    (i) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period and (ii) the Net Income for such period shall include any
ordinary course dividend, distribution or other payment in cash received from
any person in excess of the amounts included in clause (i),
(f)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,
(g)    any increase in amortization or depreciation or any non-cash charges or
increases or reductions in Net Income resulting from purchase accounting in
connection with the Transactions or any acquisition that is consummated on or
after the Closing Date shall be excluded,
(h)    any non‑cash impairment charges resulting from the application of ASC 350
and ASC 360, and the amortization of intangibles and other fair value
adjustments arising pursuant to ASC 805, shall be excluded,
(i)    any non‑cash expenses realized or resulting from employee benefit plans
or post‑employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded,
(j)    accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded; provided that to the extent (i) any such accrual or reserve
is later reduced or eliminated or (ii) any cash expenditure is later incurred
with respect to such accrual or reserve, then in each case a corresponding
amount shall be included in Consolidated Net Income in the same period,
(k)    non‑cash gains, losses, income and expenses resulting from fair value
accounting required by ASC 815 shall be excluded,
(l)    any gain, loss, income, expense or charge resulting from the application
of LIFO shall be excluded,
(m)    currency translation gains and losses related to currency re‑measurements
of Indebtedness, and any net loss or gain resulting from Swap Agreements for
currency exchange risk, shall be excluded,
(n)    to the extent covered by insurance and actually reimbursed, or, so long
as such person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (n), and

11

--------------------------------------------------------------------------------




(o)    non‑cash charges for deferred tax asset valuation allowances shall be
excluded.
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrowers and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower
Representative as of such date.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall have the meaning assigned to such term in the
Collateral Agreement.
“CP2” shall mean Celtic Pacific (UK) Two Limited, a company incorporated and
existing under the laws of the Bahamas.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    $40,000,000, plus:
(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)    the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof except for the operation of clause (x) or (y)  of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus
(d)    the cumulative amount of proceeds (including cash and the fair market
value of property other than cash) from the sale of Equity Interests of Holdings
or any parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower Representative and
common Equity Interests of the Borrower Representative issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations) of the Borrower Representative or any Subsidiary owed to a person
other than the Borrower or a Subsidiary not previously applied for a purpose
other than use in the Cumulative Credit; provided, that this clause (d) shall
exclude Permitted Cure Securities and the proceeds thereof, sales of Equity
Interests financed as contemplated by Section 6.04(d) and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b), plus
(e)    100% of the aggregate amount of contributions to the common capital of
the Borrower Representative received in cash (and the fair market value of
property other than cash) after the Closing Date (subject to the same exclusions
as are applicable to clause (d) above); provided, that the Borrowers and the
Subsidiaries shall be in Pro Forma Compliance, plus
(f)    the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Borrowers or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in Holdings or any parent of Holdings, plus

12

--------------------------------------------------------------------------------




(g)    100% of the aggregate amount received by the Borrower or any Subsidiary
in cash (and the fair market value of property other than cash received by the
Borrower or any Subsidiary) after the Closing Date from:
(A)    the sale (other than to the Borrowers or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary, plus
(h)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrowers or any Subsidiary, the fair market value of the Investments of
Holdings, the Borrowers or any Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), plus
(i)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrowers or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(i), minus
(j)    any amounts thereof used to make Investments pursuant to Section
6.04(a)(y) after the Closing Date prior to such time, minus
(k)    any amounts thereof used to make Investments pursuant to Section 6.04(i)
after the Closing Date prior to such time, minus
(l)    the cumulative amount of dividends paid and distributions made pursuant
to Section 6.06(e) prior to such time, minus
(m)    payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (other than payments made with proceeds from the issuance of
Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d) above);
provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, which shall not be not less than zero in the aggregate, determined on a
cumulative basis equal to:
(a)    the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Closing Date and prior to
such date, plus
(b)    for each Excess Cash Flow Interim Period ended prior to such date but as
to which the corresponding Excess Cash Flow Period has not ended, an amount
equal to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow
Interim Period, minus
(c)    the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.
“Cure Collateral Fair Market Value” shall mean, when determining the value to be
ascribed to any property added as Collateral pursuant to Section 8.03(a)(i),
(a) for any cash or Permitted Investments added as Collateral pursuant to
Section 8.03(a)(i), the Dollar Equivalent thereof as of any date of

13

--------------------------------------------------------------------------------




determination or (b) for any other property added as Collateral pursuant to
Section 8.03(a)(i), the Administrative Agent's determination (in its reasonable
judgment) of the price at which a willing buyer would purchase, were it to
purchase, such other property in an arm's-length transaction for all cash
consideration on the date such property is added as Collateral pursuant to
Section 8.03(a)(i).
“Cure Amount” shall have the meaning assigned to such term in Section
8.03(b)(ii).
“Cure Right” shall have the meaning assigned to such term in Section
8.03(b)(ii).
“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrowers and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.
“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (e) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.
“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(ii).
“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(ii).
“Deed of Covenants” shall mean each deed of covenants collateral to a Vessel
Mortgage, each substantially in the form of Exhibit G or otherwise reasonably
satisfactory to the Administrative Agent.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in

14

--------------------------------------------------------------------------------




respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank, the Swingline Lender and each Lender.
“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety‑one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interest is issued to any employee or to any plan for the benefit of employees
of the Borrower or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower or any Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee's termination, death or disability; provided further, however, that,
with respect to clause (d) above, Equity Interests constituting Qualified Equity
Interests when issued shall not cease to constitute Qualified Equity Interests
as a result of the subsequent extension of the Latest Maturity Date.

15

--------------------------------------------------------------------------------




“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.
“Dollars” or “$” shall mean the lawful currency of the United States of America.
“Earnings Assignments” shall mean, collectively, each of the first priority
collateral assignments of earnings entered into by each Vessel Owner in favor of
the Collateral Agent in respect of a Mortgaged Vessel, each in substantially the
form of Exhibit H or otherwise reasonably satisfactory to the Administrative
Agent.
“EBITDA” shall mean, with respect to Borrowers and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrowers
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (vi) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):
(i)    provision for Taxes (including without duplication, Tax distributions)
based on income, profits or capital of the Borrowers and the Subsidiaries for
such period, including, without limitation, state, franchise and similar taxes,
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrowers and the
Subsidiaries for such period),
(iii)    depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period,
(iv)    business optimization expenses and other restructuring charges (which,
for the avoidance of doubt, shall include, without limitation, the effect of
optimization programs, facility closures, retention, severance, systems
establishment costs and excess pension charges); provided that with respect to
each business optimization expense or other restructuring charge, the Borrower
Representative shall have delivered to the Administrative Agent an officers'
certificate specifying and quantifying such expense or charge,
(v)    any other non‑cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non‑cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,
(vi)    the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period not
in contravention of this Agreement, and
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non‑cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (i) in respect of which cash was
received in a prior period or

16

--------------------------------------------------------------------------------




will be received in a future period or (ii) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period).
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any and all actions, suits, orders, demands,
directives, claims, liens, request for information, investigations, proceedings
or notices of noncompliance or violation by or from any person alleging
liability of whatever kind or nature arising out of, based on or resulting from
(i) the presence or Release of, or exposure to, any Hazardous Materials at any
location; or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law (including any matters related to compliance
with OPA 90).
“Environmental Law” shall mean any applicable law, regulation, rule or
ordinance, order, decree, judgment, injunction, or other legally binding
requirement or agreement issued, promulgated or entered into by any Governmental
Authority, relating to pollution or protection of the environment, or health and
safety, including laws relating to Releases or threatened Releases of Hazardous
Materials into the environment or otherwise relating to Hazardous Materials.
“Environmental Liability” shall mean any loss or liability (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based on: (a) any
actual or alleged violation of any Environmental Law; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; (c) exposure to any Hazardous Material; (d) any actual or alleged
Release or threatened Release of any Hazardous Material; or (e) any
Environmental Claim that relates to or is based upon the operation of any
Mortgaged Vessel, including Environmental Claims based on indemnities or other
contractual undertakings.
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan in the failure to satisfy the minimum funding standard under Section 412 of
the Code and Section 302 of ERISA, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a

17

--------------------------------------------------------------------------------




waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by a Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by a Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by a
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(g) the receipt by a Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from a Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “endangered” or “critical” status, within the meaning of Section
432 of the Code or Section 305 of ERISA; (h) the conditions for imposition of a
lien under ERISA shall have been met with respect to any Plan; (i) with respect
to a Plan, the provision of security pursuant to Section 206(g) of ERISA; (j) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (k)
the withdrawal of any Borrower, any Subsidiary or any ERISA Affiliate from a
Plan subject to the Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA.
“Euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“European Union” shall mean the political and economic community of twenty-seven
member states as of January 1, 2007 (and all additional member states that
accede thereto thereafter in accordance with applicable laws of the European
Union) with supranational and intergovernmental features, located in Europe.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Event of Loss” shall mean any of the following events: (a) the actual or
constructive total loss or the arranged or compromised total loss of a Mortgaged
Vessel or (b) the capture, condemnation, confiscation, requisition, purchase,
sale, seizure or forfeiture of, or any taking of title to, a Mortgaged Vessel.
An Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of a Mortgaged Vessel, at noon Greenwich Mean Time on the date of such
loss, or if that is not known, on the date which such Mortgaged Vessel was last
heard from, (ii) in the event of damage which results in a

18

--------------------------------------------------------------------------------




constructive or compromised or arranged total loss of a Mortgaged Vessel, at
noon Greenwich Mean Time on the date of the event giving rise to such damage, or
(iii) in the case of an event referred to in clause (b) above, at noon Greenwich
Mean Time on the date on which such event is expressed to take effect by the
person making the same.
“Excess Cash Flow” shall mean, for any Applicable Period of the Borrower
Representative, EBITDA for such Applicable Period, minus (a) without
duplication:
(i)    Debt Service for such Applicable Period and the amount of any voluntary
prepayment permitted hereunder of term Indebtedness during such Applicable
Period (other than any voluntary prepayment of the Loans, which shall be the
subject of Section 2.11(a)), so long as the amount of such prepayment is not
already reflected in Debt Service.
(ii)    (x) Capital Expenditures by the Borrowers and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and (y)
the aggregate consideration paid in cash during the Applicable Period in respect
of Permitted Business Acquisitions and other Investments permitted hereunder
less any amounts received in respect thereof as a return of capital, Capital
Expenditures that a Borrower or any Subsidiary shall, during such Applicable
Period, become obligated to make but that are not made during such Applicable
Period; provided that (x) the Borrower Representative shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower
Representative and certifying that such Capital Expenditures and the delivery of
the related equipment will be made in the following Applicable Period, and
(y) any amount so deducted shall not be deducted again in a subsequent
Applicable Period,
(iii)    Taxes paid in cash by the Borrowers and the Subsidiaries on a
consolidated basis during such Applicable Period (including, without
duplication, any Tax distributions) or that will be paid within six months after
the close of such Applicable Period; provided, that with respect to any such
amounts to be paid after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,
(iv)    an amount equal to any increase in Working Capital of the Borrowers and
the Subsidiaries for such Applicable Period,
(v)    cash expenditures made by the Borrowers and the Subsidiaries in respect
of Swap Agreements during such Applicable Period, to the extent such
expenditures are not reflected in the computation of EBITDA or to the extent
such expenditures do not reduce Interest Expense,
(vi)    permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Borrower Representative during such Applicable
Period and permitted dividends paid by any Subsidiary to any person other than
Holdings, a Borrower or any of the Subsidiaries during such Applicable Period,
in each case in accordance with Section 6.06 (other than Section 6.06(e)),
(vii)    amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(viii)    to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of

19

--------------------------------------------------------------------------------




Indebtedness (other than Indebtedness created hereunder or under any other Loan
Document), together with any interest, premium or penalties required to be paid
(and actually paid) in connection therewith,
(ix)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by a Borrower or any Subsidiary or did not represent cash received by a Borrower
or any Subsidiary, in each case on a consolidated basis during such Applicable
Period;
(x)    if the Borrower Representative shall elect to deduct (and to the extent
the Borrower Representative has not elected to deduct such amounts in any prior
Applicable Period), the amount of negative Excess Cash Flow for either or both
preceding Applicable Periods; and
(xi)    an amount equal to the Cure Collateral Fair Market Value of any cash
delivered pursuant to Section 8.03(a) plus any amounts applied pursuant to
Section 8.03(b)(ii)
plus (b) without duplication:
(i)    an amount equal to any decrease in Working Capital for such Applicable
Period,
(ii)    all amounts referred to in sub‑clauses (a)(ii) and (a)(iii) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Facility Loans), the sale or issuance of any Equity
Interests (including any capital contributions) and any loss, damage,
destruction or condemnation of, or any sale, transfer or other disposition
(including any sale and leaseback of assets and any mortgage or lease of Real
Property) to any person of any asset or assets, in each case to the extent there
is a corresponding deduction from Excess Cash Flow in clause (a) above,
(iii)    to the extent any Capital Expenditures referred to in
sub-clause (a)(ii) above and the delivery of the related equipment do not occur
in the following Applicable Period on or prior to the scheduled date specified
in the certificate of the Borrower Representative provided pursuant to
sub-clause (a)(ii) above, the amount of such Capital Expenditures that were not
so made in such following Applicable Period,
(iv)    cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (x) not included in the computation of EBITDA or
(y) such payments do not reduce Cash Interest Expense,


(v)    any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.10(b)),
(vi)    to the extent deducted in the computation of EBITDA, cash interest
income, and
(vii)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either such items represented cash received by a Borrower or any Subsidiary or
such items did not represent cash paid by a Borrower or any Subsidiary, as

20

--------------------------------------------------------------------------------




the case may be, in each case on a consolidated basis during such Applicable
Period.
“Excess Cash Flow Interim Period” shall mean, during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal Year)
during such Excess Cash Flow Period for which financial statements are
available.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower
Representative, commencing with the fiscal year of the Borrower Representative
ending on December 31, 2013.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(z)).
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (b) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower Representative under
Section 2.19) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Credit Party with respect to such
withholding Tax pursuant to Section 2.17, (c) any withholding Tax imposed on any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document that is attributable to the Administrative Agent's, any
Lender's or any other recipient's failure to comply with Section 2.17(e) or
(d) any U.S. federal withholding Tax imposed under FATCA.
“Existing Credit Agreement” shall mean as amended, supplemented or otherwise
modified through the Closing Date, the Credit Agreement dated January 31, 2008
among SSC, the other parties thereto and HSBC Bank PLC, as administrative agent
and collateral agent.
“Existing Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Collateral
Agent, the authorized representative named therein for the holders of the Second
Lien Notes, and the other parties specified therein, substantially in the form
of Exhibit K-1, with such changes that are reasonably satisfactory to the
Administrative Agent.
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

21

--------------------------------------------------------------------------------




“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and the Collateral Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Fiscal Year” means the fiscal year of the Borrowers and the Subsidiaries ending
on December 31st of each calendar year or such other calendar date as notified
by the Borrower Representative to the Administrative Agent.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent, the Collateral Agent and the authorized
representative named therein for the Senior Secured Notes, substantially in the
form of Exhibit K-2, with such changes that are reasonably satisfactory to the
Administrative Agent.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender's Revolving Credit
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to

22

--------------------------------------------------------------------------------




which such Defaulting Lender's participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender's Swingline
Exposure other than Swingline Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders.
“Fund” shall mean Apollo Management VI, L.P. and other affiliated co‑investment
partnerships.
“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (b) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management IV, L.P., Apollo
Management V, L.P., Apollo Management VI, L.P. or Apollo Management VII, L.P.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.04, 5.07 and 6.02(e) to any Subsidiary
that is incorporated or organized under the laws of any jurisdiction other than
the United States, any state thereof or the District of Columbia (but not as a
consolidated Subsidiary of the Borrower Representative) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such non‑U.S. Subsidiary.
“Global Intercompany Note” shall mean the Global Intercompany Note dated the
Closing Date among the Loan Parties and Subsidiaries party thereto.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take‑or‑pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such

23

--------------------------------------------------------------------------------




Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
“Guarantor” means LLC 1, LLC 2 and each Subsidiary Guarantor.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee”.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum by‑products or petroleum distillates,
asbestos or asbestos‑containing materials, polychlorinated biphenyls or radon
gas, biological waste, toxic mold, infectious materials, potentially infectious
materials or disinfecting agents, of any nature subject to regulation or which
can give rise to liability under any Environmental Law.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Holdings Pledge Agreement” shall mean the Pledge Agreement, as amended,
restated, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit L, among Holdings and the Collateral Agent.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower Representative most recently
ended, have assets with a value in excess of 5% of the Consolidated Total Assets
or revenues representing in excess of 5% of total revenues of the Borrowers and
the Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower Representative most recently ended, did not have assets with a value in
excess of 10% of Consolidated Total Assets or revenues representing in excess of
10% of total revenues of the Borrowers and the Subsidiaries on a consolidated
basis as of such date. Each Immaterial Subsidiary shall be set forth in
Schedule 1.01, and the Borrower Representative shall update such Schedule from
time to time after the Closing Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Borrower Representative may
determine). Notwithstanding the foregoing, no New Vessel Subsidiary shall be an
Immaterial Subsidiary.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.
“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a)(ii).
“Incremental Amount” shall mean, at any time, (i) the excess, if any, of
(a) $75,000,000, over (b) the sum of (x) the aggregate amount of all Incremental
Term Loan Commitments and Incremental Revolving Facility Commitments, in each
case, established after the Closing Date and prior to such time pursuant to
Section 2.21(other than Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments in respect of Refinancing Term Loans, Extended
Term Loans, Extended Revolving Facility Commitments or Replacement Revolving
Facility Commitments) and (y) the aggregate principal amount of Indebtedness
incurred pursuant to Section 6.01(aa); plus (ii) any additional amounts so long
as

24

--------------------------------------------------------------------------------




after giving effect to the issuance or incurrence of such Indebtedness the Total
Senior Secured Bank Leverage Ratio (assuming, when being tested in connection
with any Incremental Revolving Facility Commitments, that such Incremental
Revolving Facility Commitments are fully drawn as of such test date) on a Pro
Forma Basis is equal to or less than 3.0 to 1.0.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.
“Incremental Revolving Facility Lender” shall mean a Lender (including an
Incremental Revolving Facility Lender) with a Revolving Facility Commitment or
an outstanding Revolving Facility Loan as a result of an Incremental Revolving
Facility Commitment.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrowers.
“Incremental Term Loan Installment Date” shall have, with respect to any tranche
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other
Incremental Term Loans.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers' acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided

25

--------------------------------------------------------------------------------




that Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset or (D) earn‑out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated August 2012, as modified or supplemented prior to the Closing Date.
“Insurance Assignments” shall mean each of the first priority assignments of
insurance made or to be made by (a) a Vessel Owner in favor of the Collateral
Agent in respect of a Mortgaged Vessel and (b) SSC in favor of the Collateral
Agent in respect of all of the Mortgaged Vessels, in each case substantially in
the form of Exhibit I or otherwise reasonably satisfactory to the Administrative
Agent.
“Interest Coverage Ratio” shall mean on any date the ratio of (a) EBITDA for the
most recent period of four consecutive fiscal quarters of the Borrower
Representative to (b) Cash Interest Expense for such period; provided that the
Interest Coverage Ratio shall be determined for the relevant test period on a
Pro Forma Basis.
“Interest Coverage Ratio Covenant” shall mean the covenant of the Borrowers set
forth in Section 6.13.
“Interest Election Request” shall mean a request by the Borrower Representative
to convert or continue a Term Borrowing or Revolving Facility Borrowing in
accordance with Section 2.07.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense (including any commitment or utilization fees
in respect of available or undrawn amounts under loan, letter of credit or
similar facilities) of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized interest of such
person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrowers and the Subsidiaries with respect to Swap Agreements.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months' duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months' duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such

26

--------------------------------------------------------------------------------




Borrowing with or to a Borrowing of a different Type, (b) with respect to any
ABR Loan, the last day of each calendar quarter, or if any such day is not a
Business Day, on the next succeeding Business Day and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months or a period shorter than one month, if at
the time of the relevant Borrowing, all Lenders make interest periods of such
length available), as the applicable Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Sections 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention adopted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea 1974 (SOLAS), and shall
include any amendments or extensions thereto and any regulation issued pursuant
thereto.
“ISM Code Documentation” in relation to any Mortgaged Vessel includes: (a) the
document of compliance (“DOC”) and safety management certificate (“SMC”) issued
pursuant to the ISM Code in relation to such Mortgaged Vessel within the periods
specified by the ISM Code, (b) all other documents and data which are relevant
to the ISM Safety Management Systems and its implementation and verification
which the Administrative Agent may reasonably require and (c) any other
documents which are prepared or which are otherwise relevant to establish and
maintain such Mortgaged Vessel's or the relevant Vessel Owner's compliance with
the ISM Code which the Administrative Agent may reasonably require.
“ISM Safety Management Systems” shall mean the Safety Management System referred
to in Clause 1.4 (or any other relevant provision) of the ISM Code.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“ISPS Code” shall mean the International Ship and Port Facility Security Code
incorporated into the International Convention for the Safety of Life at Sea
1974 (SOLAS), and shall include any amendments or extensions thereto and any
regulation issued pursuant thereto.
“Issuing Bank” shall mean Deutsche Bank and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or

27

--------------------------------------------------------------------------------




more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).
“Junior Capital” means any Permitted Cure Securities and any Junior Indebtedness
incurred by Holdings, the Borrowers or any of their Subsidiaries.
“Joint Bookrunners” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.
“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).
“Junior Indebtedness” means Indebtedness of Holdings, the Borrowers or any of
their Subsidiaries that (a) is expressly subordinated to the prior payment in
full in cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent, (b) provides that interest in respect
of such Indebtedness shall not be payable in cash, (c) has a final maturity date
that is not earlier than the Latest Maturity Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation or
mandatory redemption obligations (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets))
prior to such final maturity date and (d) is not subject to covenants, events of
default and remedies that, in the aggregate, are more onerous to Holdings or the
Borrowers, as the case may be, than the terms of this Agreement; provided that
such Indebtedness shall not be subject to any financial maintenance covenants;
provided, further that Indebtedness constituting Junior Indebtedness when
incurred shall not cease to constitute Junior Indebtedness as a result of the
subsequent extension of the Latest Maturity Date.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date in each case as extended in accordance with the Agreement from
time to time.
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.21.
“Lending Office” shall mean, as to any Lender, the applicable branch(es),
office(s) or Affiliate(s) of such Lender designated by such Lender in its
Administrative Questionnaire or otherwise to make Loans.
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternative Currency Letter of Credit, Trade Letter
of Credit or Standby Letter of Credit.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

28

--------------------------------------------------------------------------------




“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $40,000,000 (or the
equivalent thereof in an Alternative Currency).
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers' Association Interest Settlement Rates for Dollar deposits (as set forth
by any service selected by the Administrative Agent that has been nominated by
the British Bankers' Association as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which Dollar deposits are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period;
provided, further, that with respect to Term B Loans, the LIBO Rate shall not be
less than 1.25% per annum.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
“LLC 1” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“LLC 2” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.
“Loan Documents” shall mean this Agreement, any Letter of Credit, the Security
Documents, each Incremental Assumption Agreement, the Existing Intercreditor
Agreement, any First Lien Intercreditor Agreement, any Second Lien Intercreditor
Agreement, any Note issued under Section 2.09(e) and solely for the purposes of
Sections 4.02 and 8.01 of this Agreement, any fee letters entered into between
the Agents, the Arrangers, the Joint Bookrunners and Holdings.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the Term Loans, the Incremental Term Loans (if any), the
Revolving Facility Loans and the Swingline Loans.
“Loan-to-Value Covenant” shall mean the covenant of the Borrowers set forth in
Section 6.12.
“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a) the aggregate
principal amount (the “Loan Component”) of all Term Loans outstanding on such
day, all Pari Passu Senior Secured Notes outstanding on such date and Revolving
Facility Credit Exposure on such date to (b) the sum (the “Value Component”) of
(i) the aggregate amount of the most recent Valuations (determined in accordance
with Section 5.16) for each of the Mortgaged Vessels plus (ii) the Cure
Collateral Fair Market Value of all property added as Collateral pursuant to
Section 8.03(a)(i) through such date. Each determination of the

29

--------------------------------------------------------------------------------




Loan-to-Value Ratio on any day shall be made (A) first, without giving effect to
any cure transaction permitted by Section 8.03(a)(i) or (b) made (or to be made)
on such day and (B) then, to determine compliance, with giving effect to any
such cure transaction made on such day.
“Local Time” shall mean New York City time.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrowers and the
Vessel Owners, and any subsidiary of Holdings, as the case may be, on the
Closing Date together with (a) any new directors whose election by such boards
of directors or whose nomination for election by the shareholders of Holdings,
the Borrowers and the Vessel Owners, as the case may be, was approved by a vote
of a majority of the directors of Holdings, the Borrowers and the Vessel Owners,
as the case may be, then still in office who were either directors on the
Closing Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of Holdings, the Borrowers
and the Vessel Owners, as the case may be, hired at a time when the directors on
the Closing Date together with the directors so approved constituted a majority
of the directors of Holdings, the Borrowers and the Vessel Owners, as the case
may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Mariner LLC” shall mean Mariner LLC, a Marshall Islands limited liability
company.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, operations or condition of the Borrowers and their
Subsidiaries (taken as a whole), (ii) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder or (iii) the value of the Collateral.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of a Borrower or any Subsidiary in an aggregate
principal amount exceeding $10,000,000.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary or an Unrestricted Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section10.08.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody's” shall mean Moody's Investors Service, Inc.
“Mortgaged Vessel” shall mean (i) each of the SEVEN SEAS MARINER, the SEVEN SEAS
NAVIGATOR and the SEVEN SEAS VOYAGER, and, in each case, all appurtenances
thereto and (ii) any other vessel constituting Collateral.
“Mortgaged Vessel Operations Agreements” shall mean the Assigned Contracts (as
such term is

30

--------------------------------------------------------------------------------




defined in the Collateral Agreement).
“Mortgaged Vessel Operations Subordination Agreement” shall mean a letter of
undertaking or other written instrument executed by a counterparty to a
Mortgaged Vessel Operations Agreement in favor of the Collateral Agent pursuant
to which such counterparty agrees to subordinate any Liens on the related
Mortgaged Vessel that such counterparty may from time to time hold to the Liens
on such Mortgaged Vessel securing the Obligations.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower, any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)    (x) if the Loan-to-Value Ratio on a Pro Forma Basis will be greater
than.0.4 to 1.0 or if the relevant Asset Sale does not involve a Vessel, 100% or
(y) otherwise, the Applicable Ship Percentage, in each case, of the cash
proceeds actually received by a Borrower or any Subsidiary Guarantor (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any Asset Sale or Event of Loss (other than
those pursuant to Section 6.05(a), (b), (c), (d), (e), (f) or (i)), net of
(i) attorneys' fees, accountants' fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof and (iii) the amount
of any reasonable reserve established in accordance with applicable law or GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (ii) above) (x) related to any of the
applicable assets and (y) retained by a Borrower or any Subsidiary including,
without limitation, pension and other post‑employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction)) (clauses (i), (ii) and (iii), collectively, the “Related Sale
Expenses”); provided that, if no Default or Event of Default exists and the
Borrower Representative shall deliver a certificate of a Responsible Officer of
the Borrower Representative to the Administrative Agent promptly following
receipt of any such proceeds setting forth the Borrower Representative's
intention to use any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrowers and the Subsidiaries or to make investments in Permitted Business
Acquisitions, in each case within 15 months of such receipt, such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
15 months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 15-month period but within such 15-month period are contractually committed
to be used, then upon the termination or expiration of such contract, such
remaining portion shall constitute Net Proceeds as of the date of such
termination or expiration without

31

--------------------------------------------------------------------------------




giving effect to this proviso); provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $10,000,000 and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $20,000,000; and
(b)    100% (or, to the extent contemplated by the definition of the term
“Senior Secured Notes”, 90%) of the cash proceeds from the incurrence, issuance
or sale by a Borrower or any Subsidiary Guarantor of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower Representative or any Affiliate
of the Borrower Representative shall be disregarded, except for financial
advisory fees customary in type and amount paid to Affiliates of the Fund and
otherwise not prohibited from being paid hereunder.
“New Vessel Financing” shall mean any financing arrangement entered into by any
New Vessel Subsidiary in connection with any acquisition of one or more Vessels.
“New Vessel Subsidiary” shall mean any Wholly Owned Subsidiary of the Borrower
Representative that is formed for the purpose of acquiring one or more Vessels.
“New York Courts” shall have the meaning assigned to such term in Section
10.15(a).
“Non‑Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement.
“Offering Memorandum” shall mean the Offering Memorandum, dated May 13, 2011, in
respect of the Second Lien Notes.
“OID” shall have the meaning assigned to such term in Section 2.21(b).
“OPA 90” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.
“Other Incremental Revolving Loans” shall have the meaning assigned to such term
in Section 2.21(a).
“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).
“Other Revolving Facility Commitments” shall mean one or more Classes of
revolving credit commitments that result from a modification of the Revolving
Facility Commitments pursuant to an Incremental Assumption Agreement.
“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Facility Commitment.

32

--------------------------------------------------------------------------------




“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i) that result from an assignment, grant of a participation
pursuant to Section 10.04(d) or transfer or assignment to or designation of a
new lending office or other office for receiving payments under any Loan
Document (“Assignment Taxes”) to the extent such Assignment Taxes are imposed as
a result of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.
“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.10(a).
“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(x).
“Panama” shall mean the Republic of Panama.
“Parent Entity” shall mean any direct or indirect parent of the Borrower
Representative.
“Pari Passu Senior Secured Notes” shall mean Senior Secured Notes that are
intended to be secured pari passu with the Obligations under the Loan Documents.
“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time.
“Permitted Additional Debt” shall mean any Indebtedness for borrowed money (a)
for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Class of Term Loans then outstanding with the greatest remaining weighted
average life to maturity and (b) that does not have a stated maturity prior to
the date that is 91 days after the Latest Maturity Date; provided that
Indebtedness constituting Permitted Additional Debt when incurred shall not
cease to constitute Permitted Additional Debt as a result of the subsequent
extension of the Latest Maturity Date.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors' qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) with respect to any such acquisition or investment with cash consideration
in excess of $10,000,000, the Borrowers and the Subsidiaries shall be in Pro
Forma Compliance after giving effect to such acquisition or investment and any
related transactions; (iv) any acquired or newly formed Subsidiary shall not be
liable for any

33

--------------------------------------------------------------------------------




Indebtedness except for Indebtedness permitted by Section 6.01; (v) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by a Borrower or a Subsidiary Guarantor, shall be merged into a
Borrower or a Subsidiary Guarantor or become upon consummation of such
acquisition a Subsidiary Guarantor; and (vi) the aggregate cash consideration in
respect of such acquisitions and investments in assets that are not owned by a
Borrower or Subsidiary Guarantors or in Equity Interests in Subsidiary
Guarantors or persons that become Subsidiary Guarantors upon consummation of
such acquisition shall not exceed the greater of 5% of Consolidated Total Assets
and (y)  $65,000,000.
“Permitted Cure Securities” shall mean any Equity Interests of Holdings other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Latest Maturity Date, be payable solely in
additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent extension of the Latest
Maturity Date.
“Permitted Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
the Bahamas, Panama, Bermuda, the Republic of Cyprus, the United Kingdom, the
United States of America, or any other jurisdiction approved by the
Administrative Agent (such approval not to be withheld unreasonably).
“Permitted Holder” shall mean each of (a) the Sponsor Entities and their
Affiliates and (b) the Management Group or their dependents or any individual or
family trust in which any such persons are the intended beneficiary.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $500,000,000
and whose long-term debt, or whose parent holding company's long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act);
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than the Borrower Representative or
an Affiliate of the Borrower Representative) organized and in existence under
the laws of the United States of America or any foreign country recognized by
the United States of America with a rating at the time as of which any
investment therein is made of P-1 (or higher) according to Moody's, or A-1 (or
higher) according to S&P;
(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody's;

34

--------------------------------------------------------------------------------




(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds' investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule
2a‑7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody's and (iii) have portfolio assets of at least $500,000,000;
(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower Representative's most recently completed fiscal year; and
(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by a Borrower or any
Subsidiary organized in such jurisdiction.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Loan Purchases Amount” means 15% of the sum of (x) the aggregate
principal amount of the Term B Facility on the Closing Date plus (y) the
aggregate principal amount of any Incremental Term Loans incurred since the
Closing Date.
“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit N or
such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).
“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 10.04(i).
“Permitted Ratio Debt” shall mean secured or unsecured debt issued by Holdings,
the Borrower or the Subsidiary Guarantors, (i) if secured by the Collateral, the
Liens with respect to which are subordinated to the Liens securing the
Obligations pursuant to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) the terms of which do
not provide for a stated maturity date prior to the date that is 91 days after
the Latest Maturity Date, (iii) the covenants, events of default, Subsidiary
guarantees and other terms of which (other than interest rate and redemption
premiums), taken as a whole, either (x) are not more restrictive to the Borrower
and its Subsidiaries than the terms of the Second Lien Notes Documents, or
(y) if more restrictive, the Loan Documents are amended to contain such more
restrictive terms (which amendments shall automatically occur); provided that
Indebtedness constituting Permitted Ratio Debt when incurred shall not cease to
constitute Permitted Ratio Debt as a result of the subsequent extension of the
Latest Maturity Date.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(l),

35

--------------------------------------------------------------------------------




(i) the final maturity date of such Permitted Refinancing Indebtedness is on or
after the earlier of (x) the final maturity date of the Indebtedness being
Refinanced and (y) 91 days after the Latest Maturity Date and (ii) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the lesser of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) the weighted average life to maturity of
the Class of Term Loans then outstanding with the greatest remaining weighted
average life to maturity, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not
obligated with respect to the Indebtedness so Refinanced, or greater guarantees
or security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Subsidiaries that are not Subsidiary Guarantors otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced;
provided further, that with respect to a Refinancing of (x) Permitted Additional
Debt that is subordinated, such Permitted Refinancing Indebtedness shall (i) be
subordinated to the guarantee by Holdings and the Subsidiary Loan Parties of the
Facilities, and (ii) be otherwise on terms (other than interest rate and
redemption premiums), taken as a whole, not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being refinanced, and (y) Permitted Additional Debt, such Permitted Refinancing
Indebtedness shall meet the requirements of the definition of “Permitted
Additional Debt”; provided further, that Indebtedness constituting Permitted
Refinancing Indebtedness shall not cease to constitute Permitted Refinancing
Indebtedness as a result of the subsequent extension of the Latest Maturity
Date.






“Permitted Vessel Transfer” shall have the meaning assigned to such term in
Section 5.10(g).
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained or contributed
to (at the time of determination or at any time within the five years prior
thereto) by any Loan Party or ERISA Affiliate, and (iii) in respect of which the
Loan Party or ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform” shall have the meaning assigned to such term in Section 10.17.
“Pledged Collateral” shall have the meaning assigned to such term or any
equivalent term in the Holdings Pledge Agreement or in any Subsidiary Guarantor
Pledge Agreement.
“Pricing Grid” shall mean:

36

--------------------------------------------------------------------------------




(a)for purposes of the definition of “Applicable Margin” the table set forth
below:
Total Senior Secured Bank Leverage Ratio
Applicable Margin for ABR Term B Loans
Applicable Margin for Eurocurrency Term B Loans
Applicable Margin for ABR Revolving Facility Loans and Swingline Loans
Applicable Margin for Eurocurrency Revolving Facility Loans
Greater than 1.75 to 1.00
4%
5%
4%
5%
Less than or equal to 1.75 to 1.00
3.75%
4.75%
3.75%
4.75%



and
(b)for purposes of the definition of “Applicable Commitment Fee” the table set
forth below:
Loan-to-Value Ratio
Applicable Commitment Fee
Greater than or equal to 0.40 to 1.00
0.5%
Less than 0.40 to 1.00
0.375%



For the purposes of the foregoing, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Total Senior Secured
Bank Leverage Ratio or the Loan-to-Value Ratio as applicable, shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 5.04 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered.
“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Deutsche Bank as its prime rate in effect at its principal office in New
York City and notified to the Borrower.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
(x) effect shall be given to any Asset Sale, any acquisition, Investment,
improvement (or any similar transaction or transactions not otherwise permitted
under Section 6.04 or 6.05 that require a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary

37

--------------------------------------------------------------------------------




as an Unrestricted Subsidiary and any Subsidiary Redesignation and any
restructurings of the business of a Borrower or any Subsidiary that are expected
to have a continuing impact and are factually supportable, which would include
cost savings resulting from head count reduction, closure of facilities and
similar operational and other cost savings, which adjustments the Borrower
Representative determines are reasonable as set forth in a certificate of a
Financial Officer of the Borrower Representative (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Article VI, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or relevant transaction is
consummated, and (y) on or following the delivery date of any new Vessel and for
so long as such Reference Period includes such delivery date, in the event that
a Borrower or any Subsidiary took delivery of any new Vessel during such
Reference Period, EBITDA shall include the projected EBITDA (based on reasonable
assumptions) for such Vessel as if such Vessel had been in operation on the
first day of such Reference Period (as set forth in reasonable detail on an
officer's certificate prepared in good faith by a Responsible Officer of the
Borrower Representative), and (ii) in making any determination on a Pro Forma
Basis, all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term, “Permitted Business
Acquisition” or pursuant to Article VI, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or relevant transaction is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively. Pro
forma calculations made pursuant to the definition of the term “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the Borrower
Representative and may include adjustments to reflect (1) operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any relevant pro forma event and (2) all adjustments of the nature
used in connection with the calculation of Adjusted EBITDA as set forth in
footnote 6 in “Offering Memorandum Summary - Summary Historical Consolidated
Financial and Other Data” in the Offering Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such Reference
Period. The Borrower Representative shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower Representative setting forth
such demonstrable or additional operating expense reductions, other operating
improvements or synergies and adjustments pursuant to clause (2) above, and
information and calculations supporting them in reasonable detail.
“Pro Forma Compliance” shall mean, at any date of determination, that, on a Pro
Forma Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
the Borrowers would not violate the Loan-to-Value Covenant after recomputing the
ratios and amounts measured thereunder as of the last day of the most recently
ended fiscal quarter of the Borrower Representative for which the financial
statements and certificates required pursuant to Section 5.04 have been
delivered, and the Borrower Representative shall have

38

--------------------------------------------------------------------------------




delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower Representative to such effect, together with all relevant financial
information.
“Pro Rata Extension Offer” shall have the meaning assigned to such term in
Section 2.21(e).
“Process Agent” shall have the meaning assigned to such term in
Section 10.15(c).
“Projections” shall mean the projections of the Borrowers and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward‑looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of a Borrower or any Subsidiary prior to the Closing Date.
“Public Lender” shall have the meaning assigned to such term in Section 10.17.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings (or any direct or indirect parent of Holdings) which
generates cash proceeds to the Borrower of at least $50,000,000.
“Ratio Compliance” shall mean, at any date of determination, that the Total
Senior Secured Bank Leverage Ratio of the Borrower Representative and its
Subsidiaries, after giving effect on a Pro Forma Basis to the relevant
transactions (including the assumption, the issuance, incurrence and permanent
repayment of Indebtedness and the application of the proceeds of any such
Indebtedness), is not greater than 3.5 to 1.00.
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, whether by lease, license, or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, incidental to the ownership, lease or operation thereof.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).
“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified person, such
person's Affiliates and the

39

--------------------------------------------------------------------------------




respective directors, trustees, officers, employees, agents and advisors of such
person and such person's Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment or
into or out of any property of Hazardous Materials.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by
Holdings, a Borrower or any Restricted Subsidiary thereof of any term loans or
other bank financing having an All-in Yield that is less than the All-in Yield
of such Term B Loans, including without limitation, as may be effected through
any amendment to this Agreement relating to the All-in Yield of such Term B
Loans (but excluding, for the avoidance of doubt, any such transaction occurring
in connection with a Change in Control).
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures and (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (i) all Loans (other than Swingline Loans)
outstanding, (ii) Revolving L/C Exposures (iii) Swingline Exposures and (iv) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Total Senior
Secured Bank Leverage Ratio at the end of the Applicable Period (or Excess Cash
Flow Interim Period) is greater than 1.50 to 1.00 but less than or equal to 2.25
to 1.00, such percentage shall be 25%, and (b) if the Total Senior Secured Bank
Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow Interim
Period) is less than or equal to 1.50 to 1.00, such percentage shall be 0%.
“Required Revolving Facility Lenders” means, at any time, Revolving Facility
Lenders having (a) Revolving Facility Loans outstanding, (b) Revolving L/C
Exposures and (c) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (i) all Revolving Facility Loans

40

--------------------------------------------------------------------------------




outstanding, (ii) Revolving L/C Exposures and (iii) the total Available Unused
Commitments at such time. The Revolving Facility Loans, Revolving L/C Exposures
and Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Facility Lenders at any time.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revaluation Date” means, with respect to any Alternative Currency Letter of
Credit, each of the following: (i) each date of issuance, extension or renewal
of an Alternative Currency Letter of Credit, (ii) each date of an amendment of
any Alternative Currency Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the Issuing Bank under any
Alternative Currency Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Required Lenders
shall require.
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 10.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender's Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04, and (c) increased as provided under Section 2.21. The initial
amount of each Lender's Revolving Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The initial aggregate amount of the Lenders' Revolving Facility
Commitments is $40,000,000. After the Closing Date additional Classes of
Revolving Facility Commitments may be added or created pursuant to Incremental
Assumption Agreements.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such

41

--------------------------------------------------------------------------------




time and (c) the Revolving L/C Exposure applicable to such Class at such time
minus, for the purpose of Section 6.12, 6.13 and 8.03, the amount of Letters of
Credit that have been Cash Collateralized in an amount equal to the Minimum
Collateral Amount at such time. The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the product of (x) such Revolving
Facility Lender's Revolving Facility Percentage of the applicable Class and
(y) the aggregate Revolving Facility Credit Exposure of such Class of all
Revolving Facility Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01. Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans. At the
applicable Borrower's option, Revolving Facility Loans may be denominated in
Dollars or in an Alternative Currency.
“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
August  21, 2017 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender's Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.
“Revolving Facility Reduction Amount” shall have the meaning assigned to such
term in Section 8.03(b)(i).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternative Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternative
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Class of any Revolving Facility Lender at any time
shall mean its applicable Revolving Facility Percentage of the aggregate
Revolving L/C Exposure applicable to such Class at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“S&P” shall mean Standard & Poor's Ratings Group, Inc.

42

--------------------------------------------------------------------------------




“Sale and Lease-Back Transaction” have the meaning assigned to such term in
Section 6.03.
“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent and the authorized representative named therein
for the Senior Secured Notes, substantially in the form of Exhibit K-3, with
such changes that are reasonably satisfactory to the Administrative Agent.
“Second Lien Notes” shall mean SSC's 9.125% Senior Secured Notes due 2019,
issued pursuant to the Second Lien Notes Indenture and any notes issued by SSC
in exchange for, and as contemplated by, the Second Lien Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Notes.
“Second Lien Notes Documents” shall mean the Second Lien Notes, the Second Lien
Notes Indenture and the Second Lien Notes Security Documents.
“Second Lien Notes Indenture” shall mean the Indenture dated as of May 19, 2011
under which the Second Lien Notes were issued, among SSC and certain of the
Subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
“Second Lien Notes Security Documents” shall mean the “Security Documents” as
defined in the Second Lien Notes Indenture.
“Second Valuation” shall have the meaning assigned to such term in Section 5.16.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Vessel Mortgages, the Deeds of Covenants,
the Collateral Agreement, the Subsidiary Guarantor Pledge Agreements, the
Holdings Pledge Agreement, the Earnings Assignments, the Insurance Assignments
and each of the security agreements and other instruments and documents executed
and delivered pursuant to any of the foregoing or pursuant to Section 5.10.
“Senior Secured Bank Debt” at any date shall mean (i) the aggregate principal
amount of Consolidated Debt of the Borrower Representative and its Subsidiaries
outstanding at such date that consists of, without duplication, (A) Term Loans
or Revolving Facility Credit Exposure and (B) Indebtedness that in each case is
then secured by a first priority Lien on assets of the Borrower Representative
and its Subsidiaries (other than (x) any Indebtedness of a Subsidiary that is
not a Loan Party and (y) Indebtedness secured by assets held in defeasance or a
similar trust or arrangement for the benefit of such Indebtedness) (in each case
of (A) and (B), other than letters of credit to the extent undrawn and not
supporting Indebtedness of the type included in Consolidated Debt), less (ii)
without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower Representative and its Subsidiaries on such date.
“Senior Secured Notes Indenture” shall mean any indenture under which any Senior
Secured Notes are issued, as the same may be amended, restated, supplemented,
substituted, replaced, refinanced,

43

--------------------------------------------------------------------------------




supplemented or otherwise modified from time to time in accordance with Section
6.01(z).
“Senior Secured Note Obligations” shall mean all obligations defined as “Senior
Secured Note Obligations” in the Collateral Agreement and the other Security
Documents.
“Senior Secured Notes” shall mean secured or unsecured notes or other debt of
the Borrower Representative issued after the Closing Date, and the Indebtedness
represented thereby; provided that (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Latest Maturity Date (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration right
after an event of default), (b) (i) 100% of the Net Proceeds of all Pari Passu
Senior Secured Notes and (ii) 90% of the Net Proceeds of all other Senior
Secured Notes shall be applied, on the date of the incurrence thereof, to prepay
Term Loans and accrued but unpaid interest, premiums and fees and expenses
associated with such prepayment, (c) no Affiliate of the Borrower Representative
(other than a Loan Party or a transitory escrow issuer) shall be an obligor
(including pursuant to a Guarantee) in respect thereof, (d) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to Holdings, the Borrowers and the Subsidiaries than those in this
Agreement (or, if more restrictive, the Loan Documents are amended to contain
such more restrictive terms (which amendments shall automatically occur)), (e)
the obligations in respect thereof shall not be secured by any Lien on any asset
of the Borrowers, any Subsidiary or any other Affiliate (other than a transitory
escrow issuer) of the Borrower Representative, other than any asset constituting
Collateral, (f) if such Senior Secured Notes are intended to be secured on a
pari passu basis with the Obligations, then all security therefor shall be
granted pursuant to the Security Documents, and the secured parties thereunder,
or a trustee or collateral agent on their behalf, shall have become a party to a
First Lien Intercreditor Agreement and shall have executed and delivered to the
Collateral Agent a joinder agreement to the applicable Security Documents in
substantially the form attached thereto or otherwise in form and substance
reasonably acceptable to the Collateral Agent, and (g) if such Senior Secured
Notes are intended to be secured on a junior basis to the Obligations, then all
security therefor shall be granted pursuant to separate security documents in
substantially the same form and substance as the Security Documents, and the
secured parties thereunder, or a trustee or collateral agent on their behalf,
shall have become a party to the Existing Intercreditor Agreement or a Second
Lien Intercreditor Agreement, as the case may be; provided further that, with
respect to clause (a) above, Indebtedness constituting Senior Secured Notes when
issued shall not cease to constitute Senior Secured Notes as a result of the
subsequent extension of the Latest Maturity Date.
“SEVEN SEAS MARINER” shall mean the Vessel SEVEN SEAS MARINER, IMO number
9210139, currently registered in the name of Mariner LLC under the laws of the
Commonwealth of The Bahamas with official number 8001280.
“SEVEN SEAS NAVIGATOR” shall mean the Vessel SEVEN SEAS NAVIGATOR, IMO number
9064126, currently registered in the name of CP2 under the laws of The
Commonwealth of the Bahamas with official number 9000380.
“SEVEN SEAS VOYAGER” shall mean the Vessel SEVEN SEAS VOYAGER, IMO number
9247144, currently registered in the name of Supplystill under the laws of the
Commonwealth of The Bahamas with official number 8000610.
“Shared Services Agreement” shall mean the Master Intercompany Services
Agreement dated as of January 31, 2008 among the subsidiaries of Holdings party
thereto.

44

--------------------------------------------------------------------------------




“Special Notice Currency” shall mean at any time an Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Borrower Representative and its Subsidiaries as of
the Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.
“Sponsor Entities” shall mean AIF VI Euro Holdings, L.P., AIF VII Euro Holdings,
L.P., AAA Investments, L.P and their respective Affiliates.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the person acting
in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“SSC” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.


“SSC Finance” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States, the United Kingdom or the European Union or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.
“Sterling” or “£” shall mean the lawful currency of the United Kingdom.
“Subagent” shall have the meaning assigned to such term in Section 9.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower Representative. Notwithstanding the foregoing (and except for
purposes of Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 8.01(k), and the
definition of Unrestricted Subsidiary contained herein), an

45

--------------------------------------------------------------------------------




Unrestricted Subsidiary shall be deemed not to be a Subsidiary of the Borrower
Representative or any of its Subsidiaries for purposes of this Agreement.
“Subsidiary Guarantor” shall mean (i) as of the Closing Date, each Wholly Owned
Subsidiary other than Unrestricted Subsidiaries and Immaterial Subsidiaries and
(ii) each Additional Subsidiary Guarantor.
“Subsidiary Guarantor Pledge Agreement” shall mean each of (a)  the New York law
Pledge Agreement dated the date hereof between the Borrower Representative and
the Collateral Agent in respect of the equity of SSC Finance, Mariner LLC,
Navigator Vessel Company, LLC and Voyager Vessel Company, LLC, (b) the Bahamian
law Pledge Agreement dated the date hereof between Celtic Pacific (UK) Limited
and the Collateral Agent in respect of the equity of Celtic Pacific (UK) Two
Limited, (c) the English law Security Over Shares Agreement dated the date
hereof between the Borrower Representative and the Collateral Agent in respect
of the equity of Supplystill Limited, Celtic Pacific (UK) Limited and Prestige
Cruise Services (Europe) Limited and (d) any future pledge agreement relating to
the Equity Interests of any Subsidiary Guarantor.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary”.
“Supplystill” shall mean Supplystill Limited, an English private limited
company.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrowers or any of the Subsidiaries shall be a Swap Agreement.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the applicable Borrower
substantially in the form of Exhibit D-2.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $5,000,000.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” means (a) Deutsche Bank acting through any of its Affiliates
in its capacity as a lender of Swingline Loans and (b) each Revolving Facility
Lender that shall have become a Swingline Lender hereunder as provided in
Section 2.04(d), each in its capacity as a lender of Swingline Loans hereunder.
“Swingline Loans” shall mean the swingline loans made to the Borrowers pursuant
to Section 2.04.

46

--------------------------------------------------------------------------------




“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term B Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term B Facility” shall mean the Term Loan Commitments and the Term B Loans made
hereunder.
“Term B Lender” shall mean a Lender with either a Term B Loan Commitment or an
outstanding Term B Loan.
“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a) and (b) any Incremental Term Loans in the
form of Term B Loans made by the Incremental Term Lenders to the Borrowers
pursuant to Section 2.01(c).
“Term B Loan Commitment” shall mean with respect to each Term B Lender, the
commitment of such Term B Lender to make Term B Loans in Dollars as set forth in
Section 2.01(a). The initial amount of each Lender's Term Loan Commitment is set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Term Loan Commitment, as applicable. The
aggregate amount of the Term B Loan Commitments on the Closing Date is
$300,000,000.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term Borrowing” shall mean any Term B Borrowing, any Incremental Term Borrowing
or any Other Term Borrowing.
“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities and/or any or all of the Refinancing Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, December 21, 2018
and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date, any
Incremental Term Loan Installment Date or any Other Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans
and/or the Refinancing Term Loans.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).
“Third Valuation” shall have the meaning assigned to such term in Section 5.16.
“Total Senior Secured Bank Leverage Ratio” means, on any date, the ratio of (a)
Senior Secured

47

--------------------------------------------------------------------------------




Bank Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower Representative most recently ended as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that for purposes of clause (b) above, (i) EBITDA shall be determined for the
relevant Test Period on a Pro Forma Basis and (ii) EBITDA shall include all
adjustments of the nature used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 6 in “Offering Memorandum Summary - Summary
Historical Consolidated Financial and Other Data” in the Offering Memorandum to
the extent such adjustments, without duplication, continue to be applicable in
the relevant Test Period; provided, further, that the Borrower Representative
shall deliver a Financial Officer's certificate of the type contemplated by the
last sentence of the definition of “Pro Forma Basis” in respect of all
adjustments pursuant to clause (ii) above.
“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrowers, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“Unearned Customer Deposits” shall mean amounts paid to a Borrower or any
Subsidiary representing customer deposits for unsailed bookings (whether paid
directly by the customer or by a credit card company).
“Unfunded Pension Liability” means the excess of a Plan's “accumulated benefit
obligations” as defined under Statement of Financial Accounting Standards No.
87, over the current fair market value of that Plan's assets.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower
Representative that is acquired or created after the Closing Date and designated
by the Borrower Representative as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided, that the Borrower
Representative shall only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date so long as (a) no Default or Event of Default
has occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation (as well as all other such designations
theretofore consummated after the first day of such Reference Period), the
Borrowers shall be in Pro Forma Compliance, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04(i), and any prior or concurrent Investments in such Subsidiary by
the Borrower or any of its Subsidiaries shall be deemed to have been made under
Section 6.04(i), (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04(i), and (e) such Subsidiary
shall have been designated an

48

--------------------------------------------------------------------------------




“unrestricted subsidiary” (or otherwise not be subject to the covenants and
defaults) under the Second Lien Notes Indenture, all Permitted Additional Debt
and all Permitted Refinancing Indebtedness in respect of any of the foregoing
and all Disqualified Stock; provided, further, that at the time of the initial
Investment by the Borrower Representative or any of its Subsidiaries in such
Subsidiary, the Borrower Representative shall designate such entity as an
Unrestricted Subsidiary in a written notice to the Administrative Agent. The
Borrower Representative may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) such Unrestricted Subsidiary, both before and after giving
effect to such designation, shall be a Wholly Owned Subsidiary of the Borrower
Representative, (ii) no Default or Event of Default has occurred and is
continuing or would result therefrom, (iii) immediately after giving effect to
such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Reference Period), the
Borrowers shall be in Pro Forma Compliance, (iv) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (v) the Borrower Representative shall have delivered to the
Administrative Agent an officer's certificate executed by a Responsible Officer
of the Borrower Representative, certifying to the best of such officer's
knowledge, compliance with the requirements of preceding clauses (i) through
(iv), inclusive, and containing the calculations and information required by the
preceding clause (ii).
“United Kingdom” and “U.K.” mean the United Kingdom of Great Britain and
Northern Ireland.
“U.S.” means the United States of America.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Valuation” shall mean, in relation to any Mortgaged Vessel, a valuation of such
Mortgaged Vessel made at any relevant time by an Approved Broker with or without
physical inspection of such Mortgaged Vessel, on the basis of a sale for prompt
delivery for cash at arms' length on customary commercial terms as between a
willing seller and a willing buyer, free of any existing charter or other
contracts of employment. If any Approved Broker shall deliver a Valuation
indicating a range of values for a Mortgaged Vessel, the Valuation for such
Mortgaged Vessel shall be the arithmetic mean of the two endpoints of such
range. Further, if any Approved Broker shall deliver a Valuation indicating a
value for a Mortgage Vessel in any currency other than Dollars, the Valuation
for such Mortgaged Vessel shall be the Dollar Equivalent thereof. It is agreed
that as of the Closing Date and until a Valuation shall have been obtained
pursuant to Section 5.16 for any Mortgaged Vessel, the Valuation for such
Mortgaged Vessel shall be as follows: (x) $234,000,000 for the SEVEN SEAS
MARINER, (y) $120,000,000 for the SEVEN SEAS NAVIGATOR and (z) $275,500,000 for
the SEVEN SEAS VOYAGER.
“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.
“Vessel” shall mean a passenger cruise vessel.
“Vessel Mortgages” shall mean each first priority statutory ship mortgage
granting a Lien on a Mortgaged Vessel.

49

--------------------------------------------------------------------------------




“Vessel Owner” shall mean each Subsidiary Guarantor that directly owns a
Mortgaged Vessel.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors' qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Borrower Representative and
the Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.
Terms Generally
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented, replaced or otherwise modified from
time to time. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower Representative
notifies the Administrative Agent that the Borrower Representative requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”









50

--------------------------------------------------------------------------------




Exchange Rates; Currency Equivalents


(c)The Administrative Agent or the Issuing Bank, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Revolving Facility Loans, Letters of Credit, L/C
Disbursements and any other applicable amount denominated in currencies other
than Dollars. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Issuing Bank, as applicable. No Default or Event
of Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) or (j) of Section 8.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.
(d)Wherever in this Agreement in connection with a Revolving Facility Borrowing,
continuation or prepayment of a Revolving Facility Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Revolving Facility
Borrowing, Revolving Facility Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Bank, as the case may be.


Additional Alternative Currencies
(e)The applicable Borrower may from time to time request that Revolving Facility
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Revolving Facility Loans,
such request shall be subject to the approval of the Administrative Agent and
all of the Revolving Facility Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent, the Issuing Bank and all of the
Revolving Facility Lenders.
(f)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time, 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Revolving Facility Loans, the Administrative Agent shall promptly
notify each Revolving Facility Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the Issuing Bank thereof. Each Revolving Facility Lender, and (in the
case of a request pertaining to Letters of Credit) the Issuing Bank, shall
notify the Administrative Agent, not later than 11:00 a.m., Local Time, ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Revolving Facility Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
(g)Any failure by a Lender or the Issuing Bank, as the case may be, to respond
to such

51

--------------------------------------------------------------------------------




request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the Issuing Bank, as the case may be,
to permit Revolving Facility Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Revolving
Facility Lenders consent to making Revolving Facility Loans in such requested
currency, the Administrative Agent shall so notify the applicable Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Facility Borrowings; and if the
Administrative Agent and the Issuing Bank consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
applicable Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.04, the Administrative
Agent shall promptly so notify the applicable Borrower.





























































































52

--------------------------------------------------------------------------------




The Credits
Commitments
Subject to the terms and conditions set forth herein:
(a)each Lender agrees to make Term B Loans to the Borrowers on the Closing Date
in a principal amount not to exceed its Term B Loan Commitment;
(b)each Lender agrees to make Revolving Facility Loans of a Class to the
Borrowers from time to time during the Availability Period (except that no
Revolving Facility Loans may be borrowed on the Closing Date) in Dollars or one
or more Alternative Currencies in an aggregate principal amount that will not
result in (i) such Lender's Revolving Facility Credit Exposure of such Class
exceeding such Lender's Revolving Facility Commitment of such Class or (ii) the
Revolving Facility Credit Exposure of such Class exceeding the total Revolving
Facility Commitments of such Class. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow amounts under the Revolving Facility Loans; and
(c)each Lender having an Incremental Term Loan Commitment agrees, subject to the
terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment.


Loans and Borrowings


(a)    Each Loan shall be made as part of a Borrowing consisting of Loans under
the same Facility and of the same currency and Type made by the Lenders ratably
in accordance with their respective Commitments under the applicable Facility
(or, in the case of Swingline Loans, in accordance with their respective
Swingline Commitments); provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(d)Subject to Section 2.14, (i) each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrowers may request in accordance herewith. Each Swingline Borrowing shall be
an ABR Borrowing. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
(e)At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the

53

--------------------------------------------------------------------------------




entire unused balance of the Revolving Facility Commitments or that is required
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided, that there shall not at any time be
more than a total of (1) 10 Eurocurrency Borrowings outstanding under the Term
Facility and (2) 10 Eurocurrency Borrowings outstanding under the Revolving
Facility.
(f)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.


Requests for Borrowings
To request a Revolving Facility Borrowing and/or a Term Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 12:00 noon, Local Time, three Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing denominated in
Dollars not later than 12:00 noon, Local Time, one Business Day before the date
of the proposed Borrowing or (c) in the case of a Eurocurrency Borrowing or an
ABR Borrowing denominated in an Alternative Currency, not later than 12:00 noon,
Local Time, four Business Days (or five Business Days in the case of a Special
Notice Currency) before the date of the proposed borrowing; provided, that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Other Incremental Revolving Loans, Other Revolving Loans,
Replacement Revolving Loans, Refinancing Term Loans or Other Incremental Term
Loans;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)the currency of such Borrowing (which shall be Dollars or an Alternative
Currency); and
(vii)the location and number of the applicable Borrower's account to which funds
are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month's duration. If
no currency is specified, then the applicable Borrower shall be deemed to have
selected Dollars. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender's Loan to be made
as part of the requested Borrowing.

54

--------------------------------------------------------------------------------




Swingline Loans
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans denominated in Dollars to the Borrowers
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment or (ii) the Revolving Facility Credit Exposure of the applicable
Class exceeding the total Revolving Facility Commitments of such Class;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
(g)To request a Swingline Borrowing, the applicable Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing. The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan. The Swingline Lender shall
make each Swingline Loan in accordance with Section 2.02(a) on the proposed date
thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the applicable Borrower (or, in the case of a Swingline
Borrowing made to finance the reimbursement of an L/C Disbursement as provided
in Section 2.05(e), by remittance to the applicable Issuing Bank).
(h)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Facility Lenders of the applicable Class to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Lender's applicable Revolving Facility Percentage
of such Swingline Loan or Loans. Each Revolving Facility Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent for the account of the Swingline Lender, such
Revolving Facility Lender's applicable Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender acknowledges and agrees
that its respective obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Facility Lenders. The Administrative Agent shall notify the Borrowers
of any participations in any Swingline Loan acquired pursuant to this paragraph
(c), and thereafter payments in respect of such Swingline Loan shall be made to
the Administrative Agent and not to the Swingline Lender. Any amounts received
by the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of

55

--------------------------------------------------------------------------------




a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Facility
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided, that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
(i)The Borrowers may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Facility Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Facility Lender
of an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers, executed by the Borrower Representative,
the Administrative Agent and such designated Swingline Lender, and, from and
after the effective date of such agreement, (i) such Revolving Facility Lender
shall have all the rights and obligations of a Swingline Lender under this
Agreement and (ii) references herein to the term “Swingline Lender” shall be
deemed to include such Revolving Facility Lender in its capacity as a lender of
Swingline Loans hereunder.


Letters of Credit
(a)    General.
(i)    Subject to the terms and conditions set forth herein, the Borrowers may
request the issuance of (w) trade letters of credit in support of trade
obligations of the Loan Parties and their Affiliates incurred in the ordinary
course of business (such letters of credit issued for such purposes, “Trade
Letters of Credit”) and (x) standby letters of credit issued for any other
lawful purposes of the Loan Parties and their Affiliates (such letters of credit
issued for such purposes, “Standby Letters of Credit”), in each case, for its
own account in Dollars or any Alternative Currency and in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the applicable Availability Period and prior to the date that is five
Business Days prior to the applicable Revolving Facility Maturity Date. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
(ii)    The Issuing Bank shall not be under any obligation to issue any Letter
of Credit if: (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit or any requirement of law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Bank on the date hereof, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to such Issuing Bank as of the date hereof
and which such Issuing Bank reasonably and in

56

--------------------------------------------------------------------------------




good faith deems material to it; (y) except as otherwise agreed by the
Administrative Agent and the Issuing Bank, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency; and
(z) the Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(j)Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment or extension or such
shorter period as the Administrative Agent and the Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency of such Letter of
Credit, the name and address of the beneficiary thereof, whether such Letter of
Credit constitutes a Standby Letter of Credit or a Trade Letter of Credit, and
such other information as shall be necessary to issue, amend or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank's
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) the Revolving L/C Exposure shall not exceed the
Letter of Credit Sublimit, (ii) the applicable Revolving Facility Credit
Exposure shall not exceed the applicable Revolving Facility Commitments.
(k)Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after the date of the issuance of such Standby Letter of Credit (or,
in the case of any extension thereof, one year (unless otherwise agreed upon by
the Administrative Agent and the Issuing Bank in their sole discretion) after
such renewal or extension) and (ii) the date that is five Business Days prior to
the applicable Revolving Facility Maturity Date; provided, that any Standby
Letter of Credit with a one year tenor may provide for automatic extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)) so long as such
Standby Letter of Credit permits the Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Standby Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued; provided, further, that if
the Issuing Bank and the Administrative Agent each consent in their sole
discretion, the expiration date on any Standby Letter of Credit may extend
beyond the date referred to in clause (ii) above, provided, that if any such
Standby Letter of Credit is outstanding or is issued under the Revolving
Facility Commitments of any Class after the date that is 30 days prior to such
Revolving Facility Maturity Date for such Class the applicable Borrower shall
provide cash collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 102% of
the face amount of each such Standby Letter of Credit on such date of issuance.
Each Trade Letter of Credit shall expire on the earlier of (x) 180 days after
such Trade

57

--------------------------------------------------------------------------------




Letter of Credit's date of issuance or (y) the date five Business Days prior to
the applicable Revolving Facility Maturity Date.
(l)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender's
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender's Revolving Facility Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason, in each case, in Dollars at the Dollar
Equivalent of such L/C Disbursement (regardless of the actual currency of such
L/C Disbursement). Each Revolving Facility Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender's
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(m)Reimbursement. If the applicable Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse (or
cause the applicable Loan Party or Subsidiary to reimburse) such L/C
Disbursement by paying to the Administrative Agent an amount in Dollars or the
applicable Alternative Currency equal to such L/C Disbursement not later than
2:00 p.m., Local Time (or the Applicable Time if such L/C Disbursement was made
in an Alternative Currency), on the same day (or if such day is not a Business
Day, the next following Business Day) such Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement, together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Facility Borrowing or a Swingline Borrowing of
the applicable Class, as applicable, in an equivalent amount and currency and,
to the extent so financed, such Borrower's obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Facility Borrowing or
Swingline Borrowing. If the applicable Borrower fails to reimburse any L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other applicable Revolving Facility Lender of
the applicable L/C Disbursement, the payment then due from such Borrower in
respect thereof and, in the case of a Revolving Facility Lender, such Lender's
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Facility Lender with a Revolving Facility Commitment of
the applicable Class shall pay to the Administrative Agent in Dollars at the
Dollar Equivalent of such L/C Disbursement (regardless of the actual currency of
such L/C Disbursement), its Revolving Facility Percentage (as specified by the
Administrative Agent to such Revolving Facility Lender at the time) of the
payment then due from the applicable Borrower in

58

--------------------------------------------------------------------------------




the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders in Dollars and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such L/C Disbursement.
(n)Obligations Absolute. The obligation of the Borrowers to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers' obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are determined by a court of competent jurisdiction to have been caused by
such Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(o)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a

59

--------------------------------------------------------------------------------




Letter of Credit. Such Issuing Bank shall promptly notify the Administrative
Agent and the applicable Borrower by telephone (confirmed by electronic means)
of any such demand for payment under a Letter of Credit and whether such Issuing
Bank has made or will make a L/C Disbursement thereunder; provided, that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse such Issuing Bank and the Revolving Facility
Lenders with respect to any such L/C Disbursement.
(p)Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
at the rate per annum then applicable to ABR Revolving Loans of the applicable
Class; provided, that, if such L/C Disbursement is not reimbursed by the
applicable Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Facility Lender to the extent of such payment.
(q)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.
(r)Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 8.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
applicable Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Facility Lenders with
Revolving L/C Exposure representing greater than 50% of the total Revolving L/C
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
such Borrower shall deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in Dollars equal to the Revolving L/C
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that upon the occurrence of any Event of Default with respect to the applicable
Borrower described in clause (h) or (i) of Section 8.01, the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind. Each such deposit pursuant to this paragraph shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Banks'
Fronting Exposure

60

--------------------------------------------------------------------------------




with respect to such Defaulting Lender (determined after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the Borrowers, in each
case, in Permitted Investments and at the risk and expense of the Borrowers,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the applicable
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or the termination of the Defaulting Lender status, as
applicable.
(s)Additional Issuing Banks. From time to time, the applicable Borrower may by
notice to the Administrative Agent designate up to three Lenders (in addition to
Deutsche Bank) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.
(t)Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the applicable Borrower pursuant to Section 2.05(b) no later than
the next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount and currency of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request.


Funding of Borrowings
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Facility Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Borrowing Request, to the account of

61

--------------------------------------------------------------------------------




the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided, that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower designated by such Borrower in the
applicable Borrowing Request; provided, that ABR Revolving Loans and Swingline
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(u)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.


Interest Elections
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
(v)To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and in the applicable currency resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request in the form of Exhibit E and signed by the
applicable Borrower.
(w)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be

62

--------------------------------------------------------------------------------




specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(x)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender's portion of each
resulting Borrowing.
(y)If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
(z)No Revolving Facility Borrowing may be continued as a Revolving Facility
Borrowing denominated in a different currency but instead must be prepaid in the
original currency of such Revolving Facility Borrowing and reborrowed in the
other currency.


Termination and Reduction of Commitments
(a)    Unless previously terminated, the Revolving Facility Commitments of each
Class shall terminate on the applicable Revolving Facility Maturity Date for
such Class.
(aa)The Borrower Representative may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided, that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower Representative shall not terminate or reduce the
Revolving Facility Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure of such Class would exceed
the total Revolving Facility Commitments of such Class.
(ab)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any Class
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be

63

--------------------------------------------------------------------------------




irrevocable; provided, that a notice of termination of the Revolving Facility
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


Repayment of Loans; Evidence of Debt
(a)    Each Borrower hereby jointly and severally unconditionally promises to
pay (i) to the Administrative Agent for the account of each Revolving Facility
Lender the then unpaid principal amount of each Revolving Facility Loan to the
Borrowers on the Revolving Facility Maturity Date applicable to such Revolving
Facility Loans, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan applicable to any Class of Revolving Facility Commitments
on the earlier of the Revolving Facility Maturity Date for such Class and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
a Borrower, the Borrowers shall repay all Swingline Loans then outstanding.
(ac)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(ad)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, currency and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof.
(ae)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(af)Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrowers. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


Repayment of Term Loans and Revolving Facility Loans
(a)    Subject to the other paragraphs of this Section:
(i)    the Borrowers shall repay Term B Borrowings on the last day of each

64

--------------------------------------------------------------------------------




March, June, September and December of each year (commencing December 2012) and
on the applicable Term Facility Maturity Date or, if any such date is not a
Business Day, on the next succeeding Business Day (each such date being referred
to as a “Term B Loan Installment Date”), in an aggregate principal amount of the
Term B Loans equal to (A) in the case of quarterly payments due prior to the
applicable Term Facility Maturity Date, an amount equal to 0.25% of the
aggregate principal amount of Term B Loans outstanding immediately after the
Closing Date, and (B) in the case of such payment due on the Term Facility
Maturity Date, an amount equal to the then unpaid principal amount of the Term B
Loans outstanding;
(i)in the event that any Incremental Term Loans are made on an Increased Amount
Date, the applicable Borrower shall repay such Incremental Term Loans on the
dates and in the amounts set forth in the Incremental Assumption Agreement (each
such date being referred to as an “Incremental Term Loan Installment Date”);
(ii)in the event that any Refinancing Term Loans are made pursuant to
Section 2.21(j), the applicable Borrower (or the relevant obligor) shall repay
such Refinancing Term Loans on the dates and in the amounts set forth in the
related Incremental Assumption Agreement (each such date being referred to as an
“Other Term Loan Installment Date”); and
(iii)to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.
(ag)To the extent not previously paid, outstanding Revolving Facility Loans of
each Class shall be due and payable on the applicable Revolving Facility
Maturity Date.
(ah)Prepayment of the Loans from:
(i)any optional prepayments of the Term Loans pursuant to Section 2.11(a) shall
be applied to the remaining installments of the Term Loans under the applicable
Class or Classes as the Borrower Representative may direct; and
(ii)all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated among the Term Facilities, with the
application thereof (A) to reduce in direct order amounts due on the next twelve
succeeding Term Loan Installment Dates under the applicable Term Facilities as
provided in paragraph (d) below, and (B) thereafter, to reduce on a pro rata
basis (based on the amount of such amortization payments) the remaining
scheduled amortization payments under the applicable Term Facilities; provided,
that any Lender, at its option, may elect to decline any such prepayment (such
declined amounts, the “Declined Proceeds”) of any Term Loan held by it if it
shall give written notice to the Administrative Agent thereof by 11:00 A.M.
Local Time at least three Business Days prior to the date of such prepayment
(any such Lender, a “Declining Lender”). Any Declined Proceeds shall be offered
to the Lenders not so declining such repayment on a pro rata basis; provided,
that any such non-Declining Lender, at its option, may elect to decline any such
prepayment with Declined Proceeds at the time and in the manner specified by the
Administrative Agent. To the extent such non-declining Lenders elect to decline
their pro rata share of such Declined Proceeds, any Declined Proceeds remaining
thereafter on the date of any such prepayment shall instead be retained by the
Borrowers for application for any purpose not prohibited by this Agreement.
(ai)Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans, the Other Incremental Term Loans and the
Refinancing Term Loans, if any, pro rata based on the aggregate principal amount
of outstanding Term B Loans, Other Incremental Term Loans and

65

--------------------------------------------------------------------------------




Refinancing Term Loans, if any (unless, with respect to Other Incremental Term
Loans or Refinancing Term Loans or the Incremental Assumption Agreement relating
thereto does not so require). Prior to any repayment of any Loan under any
Facility hereunder, the Borrower Representative shall select the Borrowing or
Borrowings under the applicable Facility to be repaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing denominated in Dollars, one Business Day before the scheduled date of
such repayment, (ii) in the case of a Eurocurrency Borrowing denominated in
Dollars, three Business Days before the scheduled date of such repayment and
(iii) in the case of a Eurocurrency Borrowing or an ABR Borrowing denominated in
an Alternative Currency, four Business Days (or five Business Days in the case
of a Special Notice Currency) before the scheduled date of such repayment, which
notice shall be irrevocable except to the extent conditioned on a refinancing or
other event. Each repayment of a Borrowing (x) in the case of the Revolving
Facility of any Class, shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Credit Exposure of the Revolving Facility Lenders of such Class at the time of
such repayment) and (y) in all other cases, shall be applied ratably to the
Loans included in the repaid Borrowing. Repayments of Loans (other than
repayments of ABR Revolving Facility Borrowings that are not made in connection
with the termination or permanent reduction of the applicable Revolving Facility
Commitment) shall be accompanied by accrued interest on the amount repaid.


Prepayment of Loans
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.12(d) and 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(d).
(aj)The Borrowers shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with paragraphs (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrowers may use a portion of such Net
Proceeds pursuant to clause (a) of the definition thereof to prepay or
repurchase Pari Passu Senior Secured Notes to the extent any applicable Senior
Secured Notes Indenture requires the Borrowers to prepay or make an offer to
purchase such Pari Passu Senior Secured Notes with the proceeds of such Asset
Sale, in each case in an amount not to exceed the product of (x) the amount of
such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Pari Passu Senior Secured Notes and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Pari Passu Senior Secured Notes and the outstanding principal
amount of Term Loans.
(ak)Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower Representative shall calculate Excess Cash Flow for such Excess Cash
Flow Period and shall apply an amount equal to (i) the Required Percentage of
such Excess Cash Flow, minus (ii) to the extent not financed, using the proceeds
of, without duplication, the incurrence of Indebtedness and the sale or issuance
of any Equity Interests (including any capital contributions), the sum of
(A) the amount of any voluntary prepayments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this clause
(A), the amount of any voluntary prepayments after the end of such Excess Cash
Flow Period but before the date of prepayment under this clause (c)) of Term
Loans and (B) the amount of any permanent voluntary reductions during such
Excess Cash Flow Period (plus, without duplication of any amounts

66

--------------------------------------------------------------------------------




previously deducted under this clause (B), the amount of any permanent voluntary
reductions after the end of such Excess Cash Flow Period but before the date of
prepayment under this clause (c)) of Revolving Facility Commitments to the
extent that an equal amount of Revolving Facility Loans was simultaneously
repaid, to prepay Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10. Not later than the date on which the Borrower Representative is
required to deliver financial statements with respect to the end of each Excess
Cash Flow Period under Section 5.04(a), the Borrower Representative will deliver
to the Administrative Agent a certificate signed by a Financial Officer of the
Borrower Representative setting forth the amount, if any, of Excess Cash Flow
for such fiscal year, the amount of any required prepayment in respect thereof
and the calculation thereof in reasonable detail.
(al)In the event and on such occasion that the total Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class, the Borrowers shall prepay Revolving Facility Borrowings or Swingline
Borrowings of such Class (or, if no such Borrowings are outstanding, deposit
cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.
(am)In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrowers shall deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j) in an amount
equal to such excess.
(an)If as a result of changes in currency exchange rates, on any Revaluation
Date, (1) the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class, (2) the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit or (3) the Revolving L/C Exposure
with respect to all Alternative Currency Letters of Credit exceeds $15,000,000,
the Borrowers shall within ten days of such Revaluation Date (A) prepay
Revolving Facility Borrowings or Swingline Borrowings or (B) deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.05(j), in an aggregate amount such that the applicable exposure does not
exceed the applicable commitment, sublimit or amount set forth above.


Fees
(a)    The Borrowers agree jointly and severally to pay to each Lender (other
than any Defaulting Lender), through the Administrative Agent, on the date that
is 10 Business Days after the last day of March, June, September and December in
each year (commencing December 2012), and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
a rate equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender's Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender's Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.
(ao)The Borrowers from time to time jointly and severally agree to pay (i) to
each Revolving Facility Lender of each Class (other than any Defaulting Lender),
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year (commencing December 2012) and on the
Revolving Facility Maturity Date (or such other date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as

67

--------------------------------------------------------------------------------




provided herein), a fee (an “L/C Participation Fee”) on such Lender's Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) of such Class,
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the applicable Revolving Facility Maturity Date or the date on
which the Revolving Facility Commitments of such Class shall be terminated) at
the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period, and
(ii) to each Issuing Bank, for its own account (x) on the last Business Day of
March, June, September and December of each year (commencing December 2012) and
on the Revolving Facility Maturity Date (or such other date on which the
Revolving Facility Commitments of all the Lenders shall be terminated), a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 0.125% per annum of the daily average stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank's
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable
on a per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
(ap)The Borrowers jointly and severally agree to pay to the Administrative
Agent, for the accounts of the Administrative Agent and the Collateral Agent,
the agency fees set forth in any fee letters entered into between the Agents,
the Arrangers, the Joint Bookrunners and Holdings, as such letters may be
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the fees payable to the Administrative Agent being the
“Administrative Agent Fees”, and the fees payable to the Collateral Agent being
the “Collateral Agent Fees”).
(aq)In the event that, on or prior to the date that is twelve months after the
Closing Date, any Borrower (x) prepays, refinances, substitutes or replaces any
Term B Loan in connection with a Repricing Transaction (including, for the
avoidance of doubt, with any Refinancing Term Loans or Replacement Revolving
Facility Loans that constitutes a Repricing Transaction) or (y) effect any
amendment of this Agreement resulting in a Repricing Transaction, the Borrowers
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (I) in the case of clause (x), a prepayment premium of 1% of
the aggregate principal amount of the Term B Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1% of
the aggregate principal amount of the applicable Term B Loans outstanding
immediately prior to such amendment which are the subject of such Repricing
Transaction. Such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction.
(ar)The Borrowers jointly and severally agree to pay (i) to each Term B Lender
on the Closing Date an upfront fee (which may take the form of original issue
discount) in an amount equal to 1.00% of the aggregate principal amount of such
Term B Lender's Term B Loans and (ii) to each Revolving Facility Lender on the
Closing Date an upfront fee in an amount equal to 1.00% of the aggregate
principal amount of such Revolving Facility Lender's Revolving Facility
Commitment.
(as)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.


Interest
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

68

--------------------------------------------------------------------------------




(at)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(au)Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.
(av)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (C) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(aw)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest on Loans denominated in Sterling and interest computed by
reference to the ABR at times when the ABR is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day), or, in the case of interest in respect of
Revolving Facility Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


Alternate Rate of Interest
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(ax)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ay)the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility of any Class that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, (ii) any Interest Election
Request that requests the continuation of any Borrowing in any affected
Alternative Currency shall be ineffective and such Borrowing denominated in an
Alternative Currency shall be prepaid or

69

--------------------------------------------------------------------------------




redenominated into Dollars in the amount of the Dollar Equivalent thereof, and
(iii) if any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing
shall be made as an ABR Borrowing.
Increased Costs
(a)    If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or
(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or
(iii)subject any Lender or Issuing Bank to any Tax with respect to any Loan
Document or any Eurocurrency Loan or Letter of Credit thereunder (other than (i)
Taxes indemnifiable under Section 2.17, or (ii) Excluded Taxes).
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
(az)If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or Issuing Bank's capital or on the capital of such Lender's or
Issuing Bank's holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrowers shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender's or such Issuing
Bank's holding company for any such reduction suffered.
(ba)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(bb)Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender's or Issuing Bank's
right to demand such compensation; provided, that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or

70

--------------------------------------------------------------------------------




Issuing Bank, as applicable, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or Issuing
Bank's intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof.


Break Funding Payments
In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrower Representative shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
Taxes
(a)    Any and all payments made by or on behalf of any Loan Party hereunder or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided that if any Loan Party,
the Administrative Agent or any other applicable withholding agent shall be
required by law to deduct or withhold any Taxes from such payments, then (i) the
applicable withholding agent shall make such deductions or withholdings as are
reasonably determined by the applicable withholding agent to be required by any
applicable law, (ii) the applicable withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with applicable law, and (iii) to the extent
withholding or deduction is required to be made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or the applicable Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions or withholdings been made.
(bc)In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority) in accordance with applicable law.
(bd)Each Loan Party shall indemnify and hold harmless the Administrative Agent
and each Lender, within 15 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as the case may be

71

--------------------------------------------------------------------------------




(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrowers by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(be)As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(bf)Each Lender shall deliver to the Borrowers and the Administrative Agent, at
such time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrowers or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender's entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Loan Party pursuant to any Loan Document or otherwise to establish
such Lender's status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.


Without limiting the generality of Section 2.17(e), each Foreign Lender with
respect to any Loan made to the Borrowers shall, to the extent it is legally
eligible to do so:
(1)    deliver to the Borrowers and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
substantially in the form of Exhibit O-1 - Exhibit O-4 as appropriate (a
“Non-Bank Tax Certificate”), (B) Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any applicable successor form), in each case properly completed and
duly executed by such Foreign Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrowers under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above; provided that if the Foreign Lender is a partnership
and not a participating Lender, and one or more of the partners is claiming
portfolio interest treatment, the Non-Bank Tax Certificate may be provided by
such Foreign Lender on behalf of such partners) or (D) any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in
United States federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers to determine the withholding or deduction required to be made; and
(2)    deliver to the Borrowers and the Administrative Agent two further copies
of

72

--------------------------------------------------------------------------------




any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrowers and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrowers or the
Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrowers and the
Administrative Agent in writing of such Foreign Lender's inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their FATCA obligations, to determine
whether such Lender has or has not complied with such Lender's FATCA obligations
and, if necessary, to determine the amount to deduct and withhold from such
payment.
Each Person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the Person
from which the related participation shall have been purchased.
In addition, to the extent it is legally eligible to do so, each Administrative
Agent shall deliver to the Borrowers (x)(I) prior to the date on which the first
payment by the Borrowers is due hereunder or (II) prior to the first date on or
after the date on which such Agent becomes a successor Agent pursuant to
Section 9.09 on which payment by the Borrowers is due hereunder, as applicable,
two copies of a properly completed and executed IRS Form W-9 certifying its
exemption from U.S. Federal backup withholding or a properly completed and
executed applicable IRS Form W-8 certifying its non-U.S. status and its
entitlement to any applicable treaty benefits, and (y) on or before the date on
which any such previously delivered documentation expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
documentation previously delivered by it to the Borrowers, and from time to time
if reasonably requested by the Borrowers, two further copies of such
documentation.
(bg)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in

73

--------------------------------------------------------------------------------




the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or
Administrative Agent, as the case may be, shall, at the Loan Party's request,
provide the Loan Party with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Administrative Agent may delete any
information therein that it deems confidential). A Lender or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. This Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems, in good faith and in its
sole discretion, to be confidential) to the Loan Parties or any other person.
(bh)If the Borrowers determine that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
as indemnification payments, each affected Lender or Administrative Agent, as
the case may be, shall use reasonable efforts to cooperate with the Borrowers as
the Borrowers may reasonably request in challenging such Tax. The Borrowers
shall jointly and severally indemnify and hold each Lender and Administrative
Agent harmless against any out-of-pocket expenses incurred by such person in
connection with any request made by the Borrowers pursuant to this
Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender or
Administrative Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person.
(bi)For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank.


Payments Generally; Pro Rata Treatment; Sharing of Set offs
(a)    Unless otherwise specified, the Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest (except for
principal of and interest on Revolving Facility Loans denominated in an
Alternative Currency) or, fees or reimbursement of L/C Disbursements, or of
amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, and, in the case of any payment of principal of or interest on
Revolving Facility Loans denominated in an Alternative Currency, prior to the
Applicable Time, in each case, on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrowers by the Administrative Agent, except payments
to be made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16 or 2.17 and 10.05 shall be made directly to the persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments made
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(bj)If at any time insufficient funds are received by and available to the
Administrative

74

--------------------------------------------------------------------------------




Agent from the Borrowers to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due from the Borrowers hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal of Swingline Loans and unreimbursed
L/C Disbursements then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.
(bk)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to Holdings, the
Borrowers or any Subsidiary thereof (as to which the provisions of this
paragraph (c) shall apply unless the assignment is pursuant to a Permitted Loan
Purchase). The Borrowers consent to the foregoing and agrees, to the extent they
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
(bl)Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(bm)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received

75

--------------------------------------------------------------------------------




by the Administrative Agent for the account of such Lender to satisfy such
Lender's obligations under such Sections until all such unsatisfied obligations
are fully paid.


Mitigation Obligations; Replacement of Lenders
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(bn)If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice from the Borrower Representative to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan,
the Swingline Lender and the Issuing Bank), which consent, in each case, shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrowers may have against any Lender that is a
Defaulting Lender.
(bo)If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 10.04(b)(ii)(B)), to
replace such Non-Consenting Lender by requiring such Non-Consenting Lender to
(and any such Non‑Consenting Lender agrees that it shall, upon the Borrowers'
request) assign its Loans and its Commitments (or, at the Borrowers' option, the
Loans and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender

76

--------------------------------------------------------------------------------




and the Issuing Bank; provided that: (a) all Obligations of the Borrowers owing
to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or the Borrower shall, if the replacement is
in connection with a Refinancing Effective Date transaction, pay the applicable
fee set forth in Section 2.12(d) and (c) the replacement Lender shall grant its
consent with respect to the applicable proposed amendment, waiver, discharge or
termination. In connection with any such assignment the Borrowers,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender's interest hereunder in the circumstance contemplated by this
Section 2.19(c) and the Administrative Agent agrees to effectuate such
assignment within three Business Days after the Borrower Representative's
request so long as the other conditions for such assignment set forth in this
Section 2.19 and in Section 10.04 have been satisfied.


Illegality
If any Lender reasonably determines that any Change in Law has made it unlawful,
or that any Governmental Authority has asserted after the Closing Date that it
is unlawful, for any Lender or its applicable lending office to make or maintain
any Eurocurrency Loans, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), either prepay or
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
Incremental Commitments
(a)    The Borrowers may, by written notice to the Administrative Agent from
time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount from one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their own discretion; provided, that each
Incremental Revolving Facility Lender shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) unless
such Incremental Revolving Facility Lender is a Lender, an Affiliate of a Lender
or an Approved Fund. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $25,000,000 or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective
(the “Increased Amount Date”), (iii)  in the case of Incremental Revolving
Facility Commitments, whether such Incremental Revolving Facility

77

--------------------------------------------------------------------------------




Commitments are to be commitments to make revolving loans with pricing and
amortization terms identical to an existing Class of Revolving Facility Loans or
commitments to make revolving loans with pricing and/or amortization terms
different from all existing Classes of Revolving Facility Loans (“Other
Incremental Revolving Loans”), and (iv) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be
commitments to make term loans with pricing and amortization terms identical to
an existing Class of Term Loans or commitments to make term loans with pricing
and amortization terms different from all existing Classes of Term Loans (“Other
Incremental Term Loans”).
(bp)The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) the Other Incremental Term Loans shall rank pari passu or
junior in right of payment and of security with an existing Class of Term B
Loans, (ii) the final maturity date of any Other Incremental Term Loans shall be
no earlier than the Latest Maturity Date and, except as to pricing,
amortization, call premiums, call protection and final maturity date, shall have
(x) the same terms as an existing Class of Term Loans or (y) such other terms
(including as to guarantees and collateral) as shall be reasonably satisfactory
to the Administrative Agent, (iii) the weighted average life to maturity of any
Other Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of the then-outstanding Class of Term Loans with the
longest weighted average life to maturity, (iv) the Other Incremental Revolving
Loans shall rank pari passu in right of payment and of security with the
Revolving Facility Loans, (v) the final maturity date of any Other Incremental
Revolving Loans shall be no earlier than the Revolving Facility Maturity Date
and, except as to pricing, amortization and final maturity date and the matters
addressed by clause (iv) above, shall have (x) the same terms as the Revolving
Facility Loans or (y) such other terms (including as to guarantees and
collateral) as shall be reasonably satisfactory to the Administrative Agent,
(vi) the weighted average life to maturity of any Other Incremental Revolving
Loans shall be no shorter than the remaining weighted average life to maturity
of any other Class of Revolving Facility Loans and (vii) the Other Incremental
Revolving Loans and the Other Incremental Term Loans shall be denominated in
U.S. dollars and borrowed by the Borrowers; provided, further that the All-in
Yield in respect of any Other Incremental Term Loan and/or Other Incremental
Revolving Loan shall be the same as that applicable to the Term Loans and/or the
Revolving Facility Loans; except that the All-in Yield in respect of any Other
Incremental Term Loan and/or Other Incremental Revolving Loan may exceed the
Applicable Margin for any other Class of Term Loans and/or Revolving Facility
Loans, respectively, by no more than ½ of 1% (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity), or if it
does so exceed such All-in Yield, the Applicable Margin shall be increased so
that the All-in Yield in respect of such Other Incremental Term Loan or Other
Incremental Revolving Loan, as the case may be is no more than ½ of 1% higher
than the All-in Yield for each Class of Term Loans or Revolving Facility Loans,
respectively. Each of the parties hereto hereby agrees that, (i) upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments evidenced thereby as provided for
Section 10.08(e). Any

78

--------------------------------------------------------------------------------




amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.21 and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower's consent (not to be
unreasonably withheld) and furnished to the other parties hereto.
(bq)Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower Representative,
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date and such additional customary documents and filings (including
amendments to the Vessel Mortgages and other Security Documents) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders and/or the applicable
Incremental Revolving Facility Lenders in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans and
Revolving Facility Loans and (iii) the Borrowers shall be in Pro Forma
Compliance after giving effect to such Incremental Term Loan Commitment and/or
Incremental Revolving Facility Commitments and the Loans to be made thereunder
and the application of the proceeds therefrom as if made and applied on such
date.
(br)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each outstanding Borrowing of the applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments (other than Other
Incremental Revolving Loans), when originally made, are included in each
outstanding Borrowing of the applicable Class of Revolving Facility Loans on a
pro rata basis. The Borrowers agree that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.
(bs)Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.21), pursuant to one or more offers made from time to time by the
Borrowers to all Lenders of any Class of Term Loans and/or Revolving Facility
Commitments, on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Facility Commitments under such Revolving
Facility, as applicable) and on the same terms (“Pro Rata Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender's Loans
and/or Commitments of such Class and to otherwise modify the terms of such
Lender's Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender's Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender's Loans). Any such extension (an “Extension”) agreed to between the
Borrowers and any such Lender (an “Extending Lender”) will be established under
this Agreement by implementing an Incremental Term Loan for such Lender (if such
Lender is extending an existing

79

--------------------------------------------------------------------------------




Term Loan (such extended Term Loan, an “Extended Term Loan”)) or an Incremental
Revolving Facility Commitment for such Lender (if such Lender is extending an
existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment”)).
(bt)The Borrowers and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, amortization,
call premiums, call protection, final maturity date and participation in
prepayments (which shall, subject to clauses (ii) through (v) of this proviso,
be determined by the Borrowers and set forth in the Pro Rata Extension Offer),
the Extended Term Loans shall have (x) the same terms as the Term B Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the weighted average life to maturity of any Extended Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees and final maturity and the matters addressed by
Section 2.21(b)(iv) (which shall be determined by the Borrower and set forth in
the Pro Rata Extension Offer), any Extended Revolving Facility Commitment shall
have (x) the same terms as the existing Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 10.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower Representative's
consent (not to be unreasonably withheld) and furnished to the other parties
hereto. If provided in any Incremental Assumption Agreement with respect to any
Extended Revolving Facility Commitments, and with the consent of each Swingline
Lender and Issuing Bank, participations in Swingline Loans and Letters of Credit
shall be reallocated to lenders holding such Extended Revolving Facility
Commitments in the manner specified in such Incremental Assumption Agreement,
including upon effectiveness of such Extended Revolving Facility Commitment or
upon or prior to the maturity date for any Class of Revolving Facility
Commitment.
(bu)Upon the effectiveness of any such Extension, the applicable Extending
Lender's Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender's Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.
(bv)Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the

80

--------------------------------------------------------------------------------




calculation of the Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) any Extending Lender may extend all or any portion of
its Term Loans and/or Revolving Facility Commitments pursuant to one or more Pro
Rata Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
compliance with Section 2.11(e) through (i) and notice to the Administrative
Agent of such Extension and the terms of the Extended Term Loan or Extended
Revolving Facility Commitment implemented thereby, (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents and (vi) no Issuing Bank or Swingline Lender shall be
obligated to provide Swingline Loans or issue Letters of Credit under such
Extended Revolving Facility Commitments unless it shall have consented thereto.
(bw)Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.
(bx)Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clause (j) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(“Refinancing Term Loans”), the Net Proceeds of which are used to repay Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrowers propose that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent; provided that:
(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied; (ii) the weighted average life to maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining weighted
average life to maturity of the refinanced Term Loans; (iii) the aggregate
principal amount of the Refinancing Term Loans shall not exceed the outstanding
principal amount of the refinanced Term Loans plus amounts used to pay fees and
expenses; and (iv) all other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees,
interest rates and final maturity which shall be as agreed between the Borrowers
and the Lenders providing such Refinancing Term Loans) shall be substantially
similar to, or less favorable to the Lenders providing such Refinancing Term
Loans than, those applicable to the Term B Loans except to the extent such
covenants and other terms apply solely to any period after the date specified in
clause (a) of the definition of Term Facility Maturity Date. In addition,
notwithstanding the foregoing, the Borrowers may establish Refinancing Term
Loans to refinance and/or replace all or any portion of a Revolving Facility
Commitment (regardless of whether Revolving Facility Loans are outstanding under
such Revolving Facility Commitments at the time of incurrence of such
Refinancing Term Loans), so long as (i) the aggregate amount of such Refinancing
Term Loans does not exceed the aggregate amount of Revolving Facility
Commitments terminated at the time of incurrence thereof, (ii) if the Revolving
Facility Credit Exposure outstanding on the Refinancing Effective Date would
exceed the aggregate amount of Revolving Facility Commitments outstanding in
each case after giving effect to the termination of such Revolving

81

--------------------------------------------------------------------------------




Facility Commitments, the Borrowers shall take one or more actions such that
such Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that such (x) Refinancing Term Loans may be provided by the
Lenders holding the Revolving Facility Commitments being terminated and/or by
any other person that would be a permitted Assignee hereunder and (y) the
proceeds of such Refinancing Term Loans shall not constitute Net Proceeds
hereunder), (iii) before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date, each of the conditions
set forth in Section 4.01 shall be satisfied, (iv) the weighted average life to
maturity of the Refinancing Term Loans shall be no shorter than the remaining
life to termination of the terminated Revolving Facility Commitments, (v) the
final maturity of the Refinancing Term Loans shall be no earlier than the
termination date of the terminated Revolving Facility Commitments and (vi) the
other terms applicable to such Refinancing Term Loans (other than provisions
relating to upfront fees and interest rates, which shall be as agreed between
the Borrowers and the Lenders providing such Refinancing Term Loans), shall be
substantially similar to, or less favorable to the Lenders providing such
Refinancing Term Loans than, those applicable to the terminated Revolving
Facility Commitments except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (a) of the definition of
Term Facility Maturity Date.
(by)The Borrowers may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 10.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrowers.
(bz)Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clause (l) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional Facilities providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Revolving Facility Commitments under this Agreement. Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrowers propose that the Replacement Revolving Facility Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility Commitments (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the applicable Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and

82

--------------------------------------------------------------------------------




(y) the amount of any Letter of Credit Sublimit and Swingline Commitment under
such Replacement Revolving Facility which shall be as agreed between the
applicable Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement Issuing Bank and
replacement Swingline Lender, if any, under such Replacement Revolving Facility
Commitments) shall be substantially similar to, or less favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those applicable
to the then-outstanding Revolving Facility, except to the extent such covenants
and other terms apply solely to any period after the date specified in clause
(a) of the definition of Term Facility Maturity Date. In addition, the Borrowers
may establish Replacement Revolving Facility Commitments to refinance and/or
replace all or any portion of a Term Loan hereunder (regardless of whether such
Term Loan is repaid with the proceeds of Replacement Revolving Loans or
otherwise), so long as the aggregate amount of such Revolving Facility
Commitments does not exceed the aggregate amount of Term Loans repaid at the
time of establishment thereof (it being understood that such Replacement
Revolving Facility Commitment may be provided by the Lenders holding the Term
Loans being repaid and/or by any other person that would be a permitted Assignee
hereunder) so long as (i) before and after giving effect to the establishment
such Replacement Revolving Facility Commitments on the Replacement Revolving
Facility Effective Date each of the conditions set forth in Section 4.01 shall
be satisfied, (ii) the weighted average life to termination of such Replacement
Revolving Facility Commitments shall be not shorter than the weighted average
life to maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the refinanced Term Loans and (iv) the condition in clause (iv) of
the preceding sentence has been satisfied.
(ca)The Borrowers may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 10.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.
(cb)On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Facility Commitments.
(cc)For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental

83

--------------------------------------------------------------------------------




Revolving Facility Commitment having the terms of such Replacement Revolving
Facility Commitment. Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of the Incremental Amount, (ii) no Refinancing Term Loan or
Replacement Revolving Facility Commitment is required to be in any minimum
amount or any minimum increment, (iii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.


Defaulting Lender
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to cash collateralize the Issuing Banks' Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks' future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or

84

--------------------------------------------------------------------------------




payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender.
(B)Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.
(C)With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank's or the Swingline Lender's Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective pro rata Commitments (calculated without regard to such
Defaulting Lender's Commitment) but only to the extent that (x) the conditions
set forth in Section 4.01 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Revolving Facility Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender's Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders' Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks'
Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).
(cd)Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent and the Swingline Lender and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans

85

--------------------------------------------------------------------------------




to be held pro rata by the Lenders in accordance with their Revolving Facility
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.
(ce)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Banks shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
















 


   

















































86

--------------------------------------------------------------------------------






























Representations and Warranties


On the date of each Credit Event as provided in Section 4.01, the Borrowers
represent and warrant to each of the Lenders that:
Organization; Powers
Except as set forth on Schedule 3.01, each of Holdings (prior to a Qualified
IPO), the Borrowers and each Material Subsidiary (a) is a partnership, limited
liability company or corporation duly organized (or incorporated), validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization or incorporation, (b) has all requisite power and authority to own
its property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrowers, to borrow and otherwise
obtain credit hereunder.
Authorization
The execution, delivery and performance by Holdings (prior to a Qualified IPO),
the Borrowers and each of the Subsidiary Guarantors of each of the Loan
Documents to which they are a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by laws of such Loan
Party, (B) any applicable order of any court or any rule, regulation or order of
any Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which such
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the Borrowers or any such Subsidiary Guarantor, other than the
Liens created

87

--------------------------------------------------------------------------------




by the Loan Documents and Permitted Liens.
Enforceability
This Agreement has been duly executed and delivered by Holdings and the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors' rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
Governmental Approvals; No Immunity; Payment Free and Clear of Taxes; Etc.
No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, the creation, perfection or maintenance of the Liens created
under the Security Documents or the exercise by any Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral,
except for (a) the filing of Uniform Commercial Code financing statements or
other similar filing or instruments under the laws of any applicable
jurisdiction, (b) registration of the Vessel Mortgages, (c) such as have been
made or obtained and are in full force and effect, (d) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (e) filings or other actions
listed on Schedule 3.04.
Financial Statements
(a)    The consolidated balance sheet and related statements of operations and
cash flows showing the financial position of the Borrower Representative and its
Subsidiaries as of the close of the fiscal quarter ended June 30, 2012 and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year that fairly presents, in all material
respects, the financial position and results of operations of the Borrower
Representative and its Subsidiaries on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of
footnotes).
(a)The audited consolidated balance sheets of the Borrower Representative and
its consolidated subsidiaries as of December 31, 2009, 2010 and 2011, and the
audited consolidated statements of income, stockholders' or other equity
holders' equity and cash flows for such fiscal years, reported on by and
accompanied by a report from PricewaterhouseCoopers, LLP, copies of which have
heretofore been made available to each Lender, present fairly in all material
respects the consolidated financial position of the Borrower as of such date and
the consolidated results of operations, shareholders' or other equity holders'
equity and cash flows of the Borrower for the years then ended.


No Material Adverse Effect
Since December 31, 2011, there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has or
would reasonably be expected to have a Material Adverse Effect.
Title to Properties; Possession Under Leases


(a)    Each of Holdings (prior to a Qualified IPO), the Borrowers, each other
Loan Party and each other Material Subsidiary has good record and insurable
title in fee simple to, or valid

88

--------------------------------------------------------------------------------




leasehold interests in, or easements or other limited property interests in, all
its Real Properties and has good and marketable title to its personal property
and assets (including any Mortgaged Vessel owned by such person), in each case,
except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
(a)Each Loan Party and each other Material Subsidiary has complied with all
material obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.07(b), each Loan Party and Material Subsidiary enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)Each Loan Party and each other Material Subsidiary owns or possesses, or is
licensed to use, all patents, trademarks, service marks, trade names and
copyrights, all applications for any of the foregoing and all licenses and
rights with respect to the foregoing necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Borrower and each Material Subsidiary, as the case
may be, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).


Subsidiaries
.
(a)    Schedule 3.08(a) sets forth as of the Closing Date, the name and
jurisdiction of incorporation, formation or organization of Holdings, the
Borrower Representative and each direct and indirect Subsidiary and, in each
case, the percentage of each class of Equity Interests owned by LLC 1, LLC 2,
the Borrower Representative or by any such Subsidiary.
(a)As of the Closing Date, after giving effect to the Transactions, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors (or
entities controlled by directors) and shares held by directors (or entities
controlled by directors)) relating to any Equity Interests of any Loan Party or
Material Subsidiary, except as set forth on Schedule 3.08(b).


Litigation; Compliance with Laws
.
(a)    There are no actions, suits or proceedings at law or in equity or in
admiralty by or on behalf of any Governmental Authority or third party now
pending or in arbitration now pending, or, to the knowledge of any Loan Party,
threatened in writing against or affecting such Loan Party or any Material
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

89

--------------------------------------------------------------------------------




(a)No Loan Party, Material Subsidiary or their respective properties or assets
is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including the USA PATRIOT Act and any zoning, building, ordinance,
code or approval or any building permit, including, as to the Mortgaged Vessels,
the ISM Code, the ISPS Code and ICPPS Annex VI and any rule or order of the
United States Coast Guard, the Bahamas or any port state control authority, but
excluding any Environmental Laws, which are the subject of Section 3.16) or any
restriction of record or agreement affecting any Mortgaged Vessel, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


Federal Reserve Regulations


(a)    Neither any Borrower nor any Material Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
(a)No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.


Investment Company Act
None of Holdings (prior to a Qualified IPO), the Borrowers or any Material
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Use of Proceeds
(a)    The Borrowers will use the proceeds of Loans borrowed on the Closing
Date, to repay in full all Indebtedness under the Existing Credit Agreement,
permanently cancel any available commitments to extend credit thereunder and to
pay fees and expenses related to any of the foregoing.
(a)The Borrowers will use the proceeds of Revolving Facility Loans borrowed from
time to time after the occurrence of the Closing Date and the Letters of Credit
issued from time to time for general corporate or other entity purposes
(including without limitation, permitted acquisitions).


Tax Returns
Except as set forth on Schedule 3.13:
Except where the failure of which would not, individually or in the aggregate,
be

90

--------------------------------------------------------------------------------




reasonably expected to have a Material Adverse Effect, (a) each Loan Party and
each Material Subsidiary has filed all federal income Tax returns and all other
Tax returns, domestic and foreign, required to be filed by it (including in its
capacity as a withholding agent) and has paid all Taxes payable by it that have
become due, other than those (i) not yet delinquent or (ii) being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided to the extent required by and in accordance with GAAP (or in the
case of a Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction) and (b) each Loan Party and each Material Subsidiary have
provided adequate reserves in accordance with GAAP (or in the case of a Foreign
Subsidiary, the comparable accounting principles in the relevant jurisdiction)
for all Taxes of each Loan Party and each Material Subsidiary not yet due and
payable.


No Material Misstatements
(a)    All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Loan Parties, the Material Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and/or the Administrative Agent and as
of the Closing Date and did not, taken as a whole, contain any untrue statement
of a material fact as of any such date or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not materially misleading in light of the circumstances under which such
statements were made.
(a)The Projections, estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and/or the
Administrative Agent and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrowers.


Employee Benefit Plans
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which any Loan Party, Material
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no Plan has any Unfunded Pension
Liability in excess of $10,000,000; (iv) no ERISA Event has occurred or is
reasonably expected to occur; and (v) no Loan Party, Material Subsidiary or
ERISA Affiliate (A) has received any written notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any withdrawal liability to any Multiemployer Plan.
(a)Each Loan Party and Subsidiary is in compliance (i) with all applicable
provisions of law and all applicable regulations and published interpretations
thereunder with respect to any employee pension benefit plan or other employee
benefit plan governed by the laws of a

91

--------------------------------------------------------------------------------




jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.


Environmental Matters
Except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) no Environmental Claim has
been received by any Loan Party or Material Subsidiary, and there are no
Environmental Claims pending or, to any Loan Party's knowledge, threatened, in
each case relating to any Loan Party or Material Subsidiary or their respective
properties or the Mortgaged Vessels, (b) each Loan Party and Material Subsidiary
is in compliance with Environmental Laws, (c) each Loan Party and Material
Subsidiary has all permits, licenses and other approvals required under
Environmental Laws for its operations as currently conducted (“Environmental
Permits”) and is in compliance with the terms of such Environmental Permits, (d)
no Hazardous Material is located at, on or under any property currently or, to
any Loan Party's knowledge, formerly owned, operated or leased by any Loan Party
or Material Subsidiary or their predecessors that would reasonably be expected
to give rise to any Environmental Liability, and no Hazardous Material has been
generated, used, treated, stored, handled, controlled, transported to or
Released at, on, from, to or under any location or any Mortgaged Vessel in a
manner that would reasonably be expected to give rise to any Environmental
Liability, (e) there are no agreements in which any Loan Party or Material
Subsidiary has expressly assumed or undertaken responsibility for any known or
reasonably likely Environmental Liability of any other person, and (f) there has
been no written environmental assessment or audit conducted since January 1,
2009 (other than customary assessments not revealing anything that would
reasonably be expected to result in a Material Adverse Effect), by or on behalf
of any Loan Party or Material Subsidiary of any of the Mortgaged Vessels or
properties currently or, to any Loan Party's knowledge, formerly owned or leased
by any Loan Party or Material Subsidiary that has not been made available to the
Administrative Agent prior to the date of this Agreement.
Security Documents
(a)    Each Vessel Mortgage in favor of the Collateral Agent executed and
delivered on the Closing Date for the benefit of the Secured Parties, is
effective to create a legal, valid and enforceable Lien on all the applicable
Guarantor's right, title and interest in and to the whole of the Mortgaged
Vessel covered thereby and the proceeds thereof, and when the Vessel Mortgages
are registered in accordance with the laws of the Bahamas, each Vessel Mortgage
shall constitute (x) a first priority “statutory mortgage” on the Mortgaged
Vessels covered thereby in favor of the Collateral Agent for the ratable benefit
of the Secured Parties in accordance with the Merchant Shipping Act, Chapter 268
of the Statute Laws of The Bahamas and (y) a “preferred mortgage” within the
meaning of Title 46 United States Code, Section 31301(6)(B).
(a)The Collateral Agreement, the Holdings Pledge Agreement each Subsidiary
Guarantor Pledge Agreement and each other Security Document specifically listed
in the definition of such term is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein. In the case of any
Pledged Collateral, when certificates or instruments, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent
(together with stock powers or other instruments of transfer duly executed in
blank), and, in the case of the other Collateral described in such Security
Documents (other than registered copyright and copyright applications), when
Uniform Commercial Code financing statements, other filings or instruments,
notices and consents required under the laws of any applicable jurisdiction and
described in Schedule 3.17 (as amended from time to time) are filed, delivered
or otherwise registered or recorded in the proper offices

92

--------------------------------------------------------------------------------




specified in Schedule 3.17, registries or government agencies (and, specifically
(i) in the case of Collateral consisting of rights under insurances, when the
applicable underwriters shall have provided consent to the security interests
therein created under the Security Documents, and (ii) in the case of Collateral
consisting of rights under any management agreement or charter, when the
applicable parties thereto (other than any Loan Parties) have provided consent
to the Liens thereon created under the applicable Security Documents), the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations to the extent security interests in such Collateral can be
perfected by delivery of such certificates or notes, as applicable, representing
the Pledged Collateral, or the filing of the Uniform Commercial Code financing
statements and other filings and instruments required under the laws of the
applicable jurisdiction, in each case prior and superior in right to any other
person (except, in the case of Collateral other than Pledged Collateral,
Permitted Liens and Liens having priority by operation of law).
(b)When the Collateral Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Liens created by the Collateral Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in Patents (as defined in the Collateral Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Collateral Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case subject to no Liens
other than Permitted Liens.


Solvency
(a)    Immediately after giving effect to the Transactions on the Closing Date,
(i) the fair value of the assets of the Borrowers Representative and the
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrowers
(individually) and Holdings, the Borrower Representative and its Subsidiaries on
a consolidated basis, respectively; (ii) the present fair saleable value of the
property of the Borrowers (individually) and Holdings, the Borrower
Representative and its Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Borrower
Representative and Holdings, the Borrower Representative and its Subsidiaries on
a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers (individually) and
Holdings, the Borrower Representative and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Borrowers (individually) and Holdings, the Borrower
Representative and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
(a)Neither Holdings (prior to a Qualified IPO) nor the Borrower Representative
intends to, and neither Holdings (prior to a Qualified IPO) nor the Borrower
Representative believes that it or any of its Material Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such subsidiary and
the timing and amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such subsidiary.


Labor Matters

93

--------------------------------------------------------------------------------




Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
pending or threatened against Holdings (prior to a Qualified IPO), the Borrowers
or any Material Subsidiary and (b) all payments due from any Holdings (prior to
a Qualified IPO), the Borrower or any Material Subsidiary or for which any claim
may be made against Holdings (prior to a Qualified IPO), the Borrowers or any
Material Subsidiary, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Holdings (prior to a Qualified IPO), the Borrowers or such Material
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings (prior to a Qualified
IPO), the Borrowers or any Material Subsidiary (or any predecessor) is a party
or by which Holdings (prior to a Qualified IPO), the Borrowers or any Material
Subsidiary (or any predecessor) is bound.
Insurance
Schedule 3.20 sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of each Loan Party and the
Material Subsidiaries or otherwise in respect of any Mortgaged Vessel as of the
Closing Date. As of such date, such insurance is in full force and effect in all
material respects.
No Default
No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
No Event of Loss
No Loan Party has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Event of Loss except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
The Mortgaged Vessels
(a)Except as, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, each Mortgaged Vessel, on the Closing Date,
is in such condition as is required by the applicable Vessel Mortgage and Deed
of Covenants and complies with all of the requirements of both such Security
Documents.
(b)Except as, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, each Vessel Owner will comply with and
satisfy all of the provisions of the Merchant Shipping Act, Chapter 268 of the
Statute Laws of The Bahamas in order to establish and maintain the Vessel
Mortgages as first priority statutory ship mortgages thereunder on each of the
Mortgaged Vessels and on all renewals, improvements and replacements made in or
to the same.





















94

--------------------------------------------------------------------------------
























Conditions of Lending


The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:
All Credit Events
On the date of each Borrowing and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit:
(a)The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(b)The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
automatic extension of a Letter of Credit as permitted under Section 2.05(c)),
as applicable, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).
(c)At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.
(d)Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.
SectionFirst Credit Event
. On the Closing Date:
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include electronic means transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a favorable written opinion of (i) Paul, Weiss,
Rifkind, Wharton & Garrison

95

--------------------------------------------------------------------------------




LLP, special counsel for the Loan Parties, (ii) each local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b),
(iii) Callenders & Co., special Bahamas maritime counsel for the Loan Parties
and (iv) Burke & Parsons, special maritime counsel for the Loan Parties (which
opinion shall be limited to covering the status of the Vessel Mortgages as
“preferred mortgages” under Title 46 United States Code, Section 31301(6)(B)),
in each case (A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent, the Collateral Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
(c)The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:
(i)a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) if available from an official in such jurisdiction, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, or (2) otherwise certified by the Secretary or Assistant
Secretary of such Loan Party or other person duly authorized by the constituent
documents of such Loan Party,
(ii)a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,
(iv)that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,
(v)as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,
(vi)as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party, and
(vii)such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including tax
identification numbers and addresses).
(d)The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received the results of a search of Uniform Commercial Code (or
equivalent) filings made with respect to each Loan Party in Washington, D.C.,
the State of Florida, the jurisdiction in which such Loan Party is formed and
existing and lien searches of any other office or jurisdiction in which the
Collateral Agent determines it would be advisable to conduct such a search,
including tax and judgment lien searches and United States Patent and Trademark
Office and United States Copyright Office searches, each as of a recent date and
listing all effective financing statements, lien notices or other

96

--------------------------------------------------------------------------------




comparable documents that name any Loan Party as debtor, together with copies of
the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released; provided that, to the extent any security interest
in the intended Collateral or any deliverable related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a Uniform
Commercial Code financing statement, the recording of a Vessel Mortgage in the
appropriate ship registry or the delivery of stock certificates or other
instruments representing Equity Interests and the Security Document giving rise
to the security interest therein) is not able to be provided on the Closing Date
after the Borrower's use of commercially reasonable efforts to do so, such
requirements may be satisfied after the Closing Date in accordance with
Section 5.10.
(e)All amounts due or outstanding in respect of the Existing Credit Agreement
and all other indebtedness of any Loan Party or Subsidiary (other than
Indebtedness set forth on Schedule 6.01) shall have been (or substantially
simultaneously with the closing under this Agreement shall be) paid in full, all
commitments in respect thereof terminated and all guarantees thereof and
security therefor discharged and released and terminated and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.
(f)The Lenders shall have received the financial statements and interim
financial reports referred to in Section 3.05.
(g)The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by a Financial Officer of the Borrower
Representative confirming the solvency of the Borrower Representative and its
Subsidiaries on a consolidated basis, in each case, after giving effect to the
Transactions on the Closing Date.
(h)The Agents shall have received all fees payable thereto or to any Arranger or
Lender on or prior to the Closing Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out‑of‑pocket expenses (including reasonable and
documented fees, charges and disbursements of Cahill Gordon & Reindel LLP,
Watson, Farley & Williams LLP, Higgins & Johnson and Patton, Moreno & Asvat)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.
(i)The Administrative Agent and/or Collateral Agent (as appropriate) shall have
received insurance certificates, endorsements, copies of cover notes and
certificates of entry, together with brokers' letters of undertaking in respect
thereof, in each case satisfying the requirements of Section 5.02 (including any
such items also covered in clause (iv) of paragraph (l) of this Section 4.02).
(j)The Administrative Agent shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti‑money
laundering rules and regulations, including the USA PATRIOT Act.
(k)The Administrative Agent shall have received satisfactory evidence that the
Process Agent shall have accepted its appointment by each Loan Party as provided
in Section 10.15(c).
(l)The Collateral Agent shall have received:
(i)evidence that each Vessel Mortgage has been duly executed and delivered by
the relevant Vessel Owner and duly registered in accordance with the laws of
Bahamas and such other evidence that the Collateral Agent may deem necessary in
order to create a valid first priority ship mortgage and subsisting Lien
securing the Obligations on the Mortgaged Vessel described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all
registration fees in connection therewith have been duly paid;

97

--------------------------------------------------------------------------------




(ii)(x) a Transcript of Register issued by the Bahamas Maritime Authority
stating that the applicable Mortgaged Vessel is owned by the applicable
Subsidiary Guarantor and that there are of record no liens or other encumbrances
on such Mortgaged Vessel except the applicable Vessel Mortgage in favor of the
Collateral Agent and other Permitted Liens;
(iii)a copy of a certificate duly issued by the Classification Society, not more
than five days prior to the date of the relevant Vessel Mortgage, to the effect
that the relevant Mortgaged Vessel has received the highest classification and
rating for vessels of the same age and type, and is free of all overdue
recommendations and notations of the Classification Society;
(iv)evidence of insurance in respect of the relevant Mortgaged Vessel naming the
Collateral Agent, for the benefit of the Secured Parties, as loss payee under
property and casualty coverages, and, with respect to liability coverages,
evidence that the relevant protection and indemnity club has made a loss payable
endorsement to such coverages as required in the relevant Security Documents, in
each case with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is specified in
Section 5.02 or otherwise required pursuant to the relevant Security Documents,
together with the letters of undertaking required by the relevant Security
Documents;
(v)(x) copies of the DOC and SMC referred to in clause (a) of the definition of
“ISM Code Documentation,” certified as true and in effect by the relevant Vessel
Owner and the Approved Manager; and (y) copies of such ISM Code Documentation as
the Administrative Agent may by written notice to the Borrower has requested no
later than two Business Days before the Closing Date, certified as true and
complete in all material respects by the relevant Vessel Owner and the Approved
Manager; and
(vi)a copy of the International Ship Security Certificate for each Mortgaged
Vessel issued under the ISPS Code, in each case certified as true and in effect
by the relevant Subsidiary Guarantor and the Approved Manager.
(m)The Administrative Agent shall have received a Valuation for each Mortgaged
Vessel dated no earlier than April 4, 2012.


For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender's
ratable portion of the initial Borrowing.























98

--------------------------------------------------------------------------------




























Affirmative Covenants


The Borrowers jointly and severally covenants and agree with each Lender that,
so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrowers will, and will cause each of the
Material Subsidiaries to:
SectionExistence; Business and Properties
.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower Representative or a Wholly Owned Subsidiary of the
Borrower Representative in such liquidation or dissolution; provided, that Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties.
(a)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain, protect and
preserve all property necessary to the normal conduct of its business and keep
such property in good repair, working order and condition (ordinary wear and
tear excepted), from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement), and use the standard of care typical in the
industry in the operation and maintenance of its properties.
SectionInsurance
.
(a)    With respect to the Mortgaged Vessels, and without limiting the
requirements for

99

--------------------------------------------------------------------------------




insurance required thereon by the Vessel Mortgages or Deeds of Covenants (which
Vessel Mortgage and Deed of Covenants provisions shall be controlling in the
event of a conflict), maintain, with financially sound and reputable insurance
companies, as of any day, customary marine insurances (including hull,
machinery, hull interest/increased value, freight interest/anticipated earnings,
war risk, protection and indemnity, war risk protection and indemnity and
mortgagee's interest (and such mortgagee's interest insurance shall be procured
by the Administrative Agent, and any expenses in connection therewith shall be
reimbursed by the Borrowers)) for the higher of the aggregate amount of the
Valuations of all Mortgaged Vessels and 115% of the aggregate amount of all Term
Loans outstanding on such day and Revolving Facility Credit Exposure on such
day, and maintenance of required surety bonds (if any).
(a)Except as the Administrative Agent may agree in writing, cause all such
property and casualty insurance policies with respect to each Loan Party's
assets located in the United States to be endorsed or otherwise amended to (i)
name the Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, include a “standard” or “New York” lender's loss
payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Loan Parties under such
policies directly to Administrative Agent and/or Collateral Agent; cause all
such policies to provide that neither the Loan Parties, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent may
reasonably require from time to time to protect their interests; deliver copies
of all such policies or certificates of an insurance broker with respect to such
policies, in each case together with the endorsements provided for herein; cause
each such policy to provide that it shall not be cancelled or not renewed upon
less than 30 days' prior written notice thereof by the insurer to the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent), or
insurance certificate with respect thereto, together with evidence satisfactory
to the Administrative Agent of payment of the premium therefor, in each case of
the foregoing, to the extent customarily maintained, purchased or provided to,
or at the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.
(b)In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)none of the Administrative Agent, the Collateral Agent the Lenders, the
Issuing Bank, the other Secured Parties and their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any Issuing Bank, any
other Secured Party or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then each
Loan Party, on behalf of itself and behalf of each of its Subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of their Subsidiaries to waive, its right of

100

--------------------------------------------------------------------------------




recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Bank, the other Secured Parties and their agents and
employees;
(ii)the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, Collateral Agent
or the Lenders that such insurance is adequate for the purposes of the business
of the Loan Parties and the Subsidiaries or the protection of their properties;
and
(iii)the insurance policies and coverages thereunder maintained as of the
Closing Date by the Loan Parties and the Material Subsidiaries and listed on
Schedule 3.20 satisfy the requirements of paragraph (a) of this Section 5.02 as
of the Closing Date.
SectionTaxes
. Pay its obligations in respect of all Tax liabilities, assessments and
governmental charges, before the same shall become delinquent or in default,
except where (i) the amount or validity thereof is being contested in good faith
by appropriate proceedings and the Borrower or a Subsidiary thereof has set
aside on its books adequate reserves therefor in accordance with GAAP (or in the
case of a Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction) or (ii) the failure to make payment could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
SectionFinancial Statements, Reports, etc.
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):
(a)within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of annual reports on Form 10-K) after the end of each
fiscal year a consolidated balance sheet and related statements of operations,
cash flows and owners' equity showing the financial position of the Borrower
Representative and its Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such fiscal year and setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheets and related statements of operations, cash
flows and owners' equity shall be audited by PricewaterhouseCoopers, LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of a Borrower or any Material
Subsidiary as a going concern) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrower Representative and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower Representative of annual reports on Form 10-K of the
Borrower Representative and its consolidated Subsidiaries shall satisfy the
requirements of this (a) to the extent such annual reports include the
information specified herein);
(b)within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of quarterly reports on Form 10-Q after the end of each
of the first three fiscal quarters of each fiscal year, a consolidated balance
sheet and related statements of operations and cash flows showing the financial
position of the Borrower Representative and its Subsidiaries as of the close of
such fiscal quarter and the consolidated results of their operations during such
fiscal quarter and the then‑elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Borrower Representative on
behalf of the Borrower Representative, as fairly presenting, in all material
respects, the financial position and results of

101

--------------------------------------------------------------------------------




operations of the Borrower Representative and its Subsidiaries, on a
consolidated basis in accordance with GAAP (subject to normal year‑end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the Borrower Representative of quarterly reports on Form 10‑Q of the Borrower
Representative and its consolidated Subsidiaries shall satisfy the requirements
of this (b) to the extent such quarterly reports include the information
specified herein);
(c)(x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
Representative (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
demonstrating compliance with the Loan-to-Value Covenant and the Interest
Coverage Ratio Covenant, (iii) setting forth the calculation and uses of the
Cumulative Credit for the fiscal period then ended if the Borrowers shall have
used the Cumulative Credit for any purpose during such fiscal period, and
(iv) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary,” and (y) concurrently with any delivery of financial statements
under paragraph (a) above, if the accounting firm is not restricted from
providing such a certificate by the policies of its applicable office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(d)promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials filed by Holdings (prior to a
Qualified IPO), the Borrowers or any Subsidiary with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) or any
other clause of this Section 5.04 shall be deemed delivered for purposes of this
Agreement when posted to the website of Holdings, the Borrowers or the SEC;
(e)within 90 days after the beginning of each fiscal year, a reasonably detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower Representative and its Subsidiaries
as of the end of the following fiscal year, and the related consolidated
statements of projected cash flow and projected income), including a description
of underlying assumptions with respect thereto (collectively, the “Budget”),
which Budget shall in each case be accompanied by the statement of a Financial
Officer of the Borrower Representative to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;
(f)promptly, from time to time, such other information (i) regarding the
operations, business affairs and financial condition of the Borrowers or any of
the Subsidiaries, (ii) regarding compliance with the terms of any Loan Document,
(iii) regarding such consolidating financial statements or (iv) required under
the USA PATRIOT Act, as in each case the Administrative Agent may reasonably
request (for itself or on behalf of any Lender).
SectionLitigation and Other Notices
. Furnish to the Administrative Agent (which will promptly thereafter furnish to
the Lenders) written notice of the following promptly after any Responsible
Officer of Holdings (prior to a Qualified IPO) or the Borrowers obtains actual
knowledge thereof:

102

--------------------------------------------------------------------------------




(a)any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;
(b)the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against any Loan Party or any Subsidiary as to which an adverse determination is
reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;
(c)any other development specific to any Loan Party or any Subsidiary that is
not a matter of general public knowledge and that has had, or would reasonably
be expected to have, a Material Adverse Effect; and
(d)the development of any ERISA Event that, together with all other ERISA Events
that have developed or occurred, would reasonably be expected to have a Material
Adverse Effect.
SectionCompliance with Laws
.
(a)Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;
(b)this Section 5.06 shall not apply to Environmental Laws, which are the
subject of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.
SectionMaintaining Records; Access to Properties and Inspections
. Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings (prior to a Qualified IPO), the
Borrowers or Material Subsidiary at reasonable times, upon reasonable prior
notice to Holdings (prior to a Qualified IPO) or the Borrowers, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Holdings (prior to a Qualified IPO) or the
Borrowers to discuss the affairs, finances and condition of such Holdings (prior
to a Qualified IPO), the Borrowers or any Material Subsidiary with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).
SectionUse of Proceeds
. Use the proceeds of the Loans and the Letters of Credit only as contemplated
by Section 3.12.
SectionEnvironmental Matters
.
(a)Comply, and make reasonable efforts to cause any Approved Manager and all
persons employed on board any Mortgaged Vessel or other property owned or leased
by it (and all other persons under contract with any Loan Party or any Approved
Manager) to comply, with all Environmental Laws applicable to its operations and
properties; and obtain and renew all material Environmental Permits required for
its operations and properties, in each case in accordance with Environmental
Laws, except, in each case with respect to this Section 5.09, to the extent the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(b)Implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of any Mortgaged Vessels

103

--------------------------------------------------------------------------------




or any other property owned or leased by it or to otherwise comply with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any Mortgaged
Vessel or other property owned, leased or occupied by it, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;
(c)Notify the Administrative Agent promptly after it becomes aware that any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to or from any Mortgaged Vessel or any other property owned,
leased or occupied by it, or any other Environmental Claim could reasonably be
expected to result in Environmental Liabilities in excess of $10,000,000 per
instance or $25,000,000 in the aggregate (for all such instances) in any one
fiscal year (for any and all such violations, Releases and Environmental Claims
and for any and all of the Loan Parties and Material Subsidiaries), in each case
whether or not any Governmental Authority has taken or threatened any action in
connection with any such violation, Release, Environmental Claim or other
matter; and
(d)Promptly forward to the Administrative Agent a copy of any order, notice,
request for information or any written communication or report received by it in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits described in paragraph (c) of
this Section 5.09.
SectionFurther Assurances; Additional Security
.
(a)    Promptly execute, and use commercially reasonable efforts to cause the
execution of, any and all further documents, financing statements, agreements
and instruments, and take, or use commercially reasonable efforts to cause the
taking of, all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, vessel mortgages, deeds of
covenants and other documents and recordings of Liens in stock, or any other,
registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrowers, and provide to the
Collateral Agent from time to time upon reasonable request of the Collateral
Agent, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
(a)In the event that any requirement in set forth in Section 4.02(d) (without
giving effect to the proviso thereto) has not been satisfied in full on or prior
to the Closing Date cause such requirement to be satisfied as promptly as
practicable after the Closing Date and, in any event, cause all such
requirements to be satisfied not later than 120 days following the Closing Date
(or such later date as the Administrative Agent may agree in its sole discretion
as a result of delays despite commercially reasonable efforts).
(b)Within 20 Business Days of the date on which any person becomes an Additional
Subsidiary Guarantor (or such later date as the Administrative Agent may agree
in its sole discretion as a result of delays despite commercially reasonable
efforts), (i) the Borrowers shall, and shall cause such Additional Subsidiary
Guarantor to, execute and deliver an Additional Subsidiary Guarantor Accession
Supplement to the Administrative Agent and the Collateral Agent together with
the documents that such Additional Subsidiary Guarantor would have been required
to deliver pursuant to Section 4.02(c), (d) (without giving effect to the
proviso therein), (i) and (j), mutatis mutandis, had it been a Loan Party on the
Closing Date, in each case certified or otherwise in the form required
thereunder, (ii) cause the Collateral and Guarantee Requirement to be satisfied

104

--------------------------------------------------------------------------------




with respect to such Subsidiary and with respect to the Equity Interests in or
Indebtedness of such Subsidiary owned by a Loan Party and (iii) the
Administrative Agent and the Collateral Agent shall have received favorable
written opinions from New York counsel and counsel in the jurisdiction in which
such Additional Subsidiary Guarantor is formed, in each case reasonably
satisfactory to the Administrative Agent and covering such matters relating to
(x) such Additional Subsidiary Guarantor, its Additional Subsidiary Guarantor
Accession Supplement and its accession to the Loan Documents and (y) the pledge
of the Equity Interests in or Indebtedness of such Subsidiary owned by a Loan
Party, as the Administrative Agent shall reasonably request.
(c)If any Subsidiary is formed or acquired after the Closing Date and such
Subsidiary would constitute an Additional Subsidiary Guarantor but for the fact
that such Subsidiary's provision of a Guarantee of the Obligations would violate
in any material respect such Subsidiary's organizational documents or any
material written agreement to which such Subsidiary is a party, ensure that the
Borrowers use their commercially reasonable efforts to remove such restriction,
including obtaining any necessary third party consents.
(d)As a condition precedent to the occurrence of any transaction permitted under
this Agreement effecting a change in the holder of any Equity Interests in a
Vessel Owner, ensure that each resulting new holder of any Equity Interests in
such Vessel Owner shall have executed and delivered to the Administrative Agent
and the Collateral Agent a replacement Subsidiary Guarantor Pledge Agreement (or
other documentation satisfactory to the Administrative Agent evidencing such new
holder's pledge of all Equity Interests in such Vessel Owner on substantially
the same terms as the existing Subsidiary Guarantor Pledge Agreement with
respect to such Vessel Owner) prior to or not later than simultaneously with the
occurrence of the relevant transaction, together with (i) to the extent
requested by the Administrative Agent, favorable written opinions of counsel
covering such matters relating to such replacement Subsidiary Guarantor Pledge
Agreement as the Administrative Agent shall reasonably request or other
documentation and such other matters as the Administrative Agent may reasonably
request and (ii) delivery to the Collateral Agent of the certificates or other
instruments, if any, representing all of the Equity Interests of such
Subsidiary, together with stock powers or instruments of transfer executed and
delivered in blank.
(e)Provide not less than 10 days prior written notice of any Vessel Owner's
intent to re-register any Mortgaged Vessel under the laws of a Permitted Flag
Jurisdiction other than the jurisdiction in which such Mortgaged Vessel was
registered on the Closing Date (or any subsequent re-registration permitted by
this Agreement); and, as conditions precedent to any such re-registration, the
Vessel Owner shall promptly grant to the Collateral Agent a security interest in
and deliver an acceptable vessel mortgage governed by the laws of the new
Permitted Flag Jurisdiction together with any deed of covenants, mortgage
supplement or other customary related supplementary documentation, which vessel
mortgage together with any such supplementary documentation shall constitute a
valid and enforceable perfected first priority Lien subject only to Permitted
Liens. Subject to the terms of the Existing Intercreditor Agreement, such vessel
mortgage and supplementary documentation shall be duly registered, filed or
recorded, as appropriate, in such manner and in such places as are required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to such vessel mortgage and
supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Vessel Owner in full. Such Vessel
Owner shall otherwise take such other actions and execute and/or deliver to the
Collateral Agent such other documents as the Collateral Agent shall require in
its reasonable discretion to confirm the validity, perfection and priority of
the Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel acceptable to the Collateral Agent,
which opinion is in form and substance reasonably satisfactory to the Collateral

105

--------------------------------------------------------------------------------




Agent in respect of such vessel mortgage and any related supplementary
documentation).
(f)Provide not less than 10 days prior written notice of any Vessel Owner's
intent to transfer any Mortgaged Vessel to any other Subsidiary Guarantor
(“Permitted Vessel Transfer”); and, as conditions precedent to any Permitted
Vessel Transfer, the Vessel Owner shall promptly grant to the Collateral Agent a
security interest in and deliver an acceptable vessel mortgage together with any
deed of covenants, vessel mortgage, earnings assignments, insurance assignments,
and other customary related supplementary documentation, which vessel mortgage
together with any such supplementary documentation shall constitute a valid and
enforceable perfected first priority Lien subject only to Permitted Liens. Such
vessel mortgage and supplementary documentation shall be duly registered, filed
or recorded, as appropriate, in such manner and in such places as are required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to such vessel mortgage and
supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Vessel Owner in full. Such Vessel
Owner shall otherwise take such other actions and execute and/or deliver to the
Collateral Agent such other documents as the Collateral Agent shall require in
its reasonable discretion to confirm the validity, perfection and priority of
the Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel reasonably acceptable to the Collateral
Agent, which opinion is in form and substance reasonably satisfactory to the
Collateral Agent in respect of such vessel mortgage and any related
supplementary documentation).
(g)(i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party's or Material Subsidiary's corporate or organization name, (B)
in any Loan Party's or Material Subsidiary's identity or organizational
structure, (C) in any Loan Party's or Material Subsidiary's organizational
identification number or (D) in any Loan Party's “location” within the meaning
of Section 9-307 of the Uniform Commercial Code; provided that no Loan Party
shall effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code or other applicable law that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the priority intended under the Collateral and Guarantee
Requirement and (ii) promptly notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.
(h)Subject to this Section 5.10, with respect to any property acquired after the
Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof or such longer period as
the Administrative Agent shall agree in its reasonable discretion) (i) execute
and deliver to the Administrative Agent and the Collateral Agent such amendments
or supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall reasonably deem necessary or
advisable to grant to the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Liens, and (ii) use commercially reasonable efforts to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with requirements of applicable law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. The borrowers shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents on
such after-acquired properties.
(i)The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Equity Interests
acquired after the Closing Date

106

--------------------------------------------------------------------------------




(other than Equity Interests in a Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person acquired issued or acquired
after such person became a Subsidiary) in accordance with this Agreement if, and
to the extent that, and for so long as (A) doing so would violate applicable law
or a contractual obligation binding on such Equity Interests and (B) with
respect to contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary,
(ii) any assets acquired after the Closing Date, to the extent that, and for so
long as, taking such actions would violate an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) or 6.01(r) (if of the type
permitted by Section 6.01(i)) that is secured by a Permitted Lien); provided,
that, upon the reasonable request of the Collateral Agent, Holdings and the
Borrowers shall, and shall cause any applicable Subsidiary to, use commercially
reasonable efforts to have waived or eliminated any contractual obligation of
the types described in clauses (i) and (ii) above, or (iii) any Subsidiary or
asset with respect to which the Administrative Agent determines in writing in
its reasonable discretion that the cost of the satisfaction of the Collateral
and Guarantee Requirement or the provisions of this Section 5.10 or of any
Security Document with respect thereto is excessive in relation to the value of
the security afforded thereby.
(j)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Borrower nor any of their Subsidiaries shall be required to enter
into any Control Agreement.
SectionRating.
Exercise commercially reasonable efforts to maintain ratings on the Facilities
from each of Moody's and S&P.
SectionAnnual Insurance Report
. On or as of the date of this Agreement and thereafter on such other dates as
the Collateral Agent may require (but not more than once per fiscal year of the
Borrower Representative), a written report addressed to the Collateral Agent and
the Secured Parties with respect to the insurances carried and maintained on the
Mortgaged Vessels signed by an Approved Insurance Evaluator; provided that the
expenses of such Approved Insurance Evaluator required to be reimbursed by the
Borrower hereunder shall not exceed $30,000 per fiscal year.
SectionApproval and Authorization
.
(a)The Lenders hereby approve the forms of Existing Intercreditor Agreement, the
First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement,
each Subsidiary Guarantor Pledge Agreement, the Holdings Pledge Agreement and
the Collateral Agreement and authorize the Administrative Agent and the
Collateral Agent (i) to enter into the same on their behalf (in the case of the
First Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement,
with such changes thereto as may be reasonably acceptable to the Collateral
Agent) and (ii) to perform their duties and obligations and to exercise their
rights and remedies thereunder. The Lenders acknowledge that the Collateral
Agent will be acting as collateral agent for the holders of the Obligations and
the Senior Secured Notes Obligations under the Security Documents, on the terms
provided for therein and in the Existing Intercreditor Agreement, the First Lien
Intercreditor Agreement and/or the Second Lien Intercreditor Agreement.
(b)No later than 90 days following each incurrence of Pari Passu Senior Secured

107

--------------------------------------------------------------------------------




Notes, the Borrower Representative shall deliver, or cause to be delivered,
amendments to each Vessel Mortgage to which a Loan Party is then party (except
to the extent the Administrative Agent determines in its sole discretion such
amendment is not required) for purposes of providing the benefit of such
security interest of such Vessel Mortgage for the benefit of the holders of such
Pari Passu Senior Secured Notes on substantially the same basis as is provided
under the applicable Vessel Mortgage (and with such other changes as are
reasonably acceptable to the Collateral Agent and the Borrower Representative).
SectionConcerning the Mortgaged Vessels
.
(a)At all times operate each Mortgaged Vessel in compliance in all respects with
all applicable governmental rules, regulations and requirements pertaining to
such Mortgaged Vessel and in compliance in all respects with all rules,
regulations and requirements of the applicable Classification Society and in
compliance with all requirements of any applicable Vessel Mortgage and Deed of
Covenants, except, in each case with respect to this Section 5.14(a), to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect. The Borrowers shall keep each Mortgaged Vessel owned by any of
them registered under the laws of a Permitted Flag Jurisdiction and furnish to
the Administrative Agent copies of all renewals and extensions of such
registration.
(b)Maintain each Mortgaged Vessel classed in the highest available class with a
Classification Society, free of any overdue recommendations or exceptions of any
kind that affect such Mortgaged Vessel's classification and rating by such
Classification Society, except, in each case with respect to this Section
5.14(b), to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect. Upon request (it being understood that the
Administrative Agent shall not make more than one such request during any fiscal
year of the Borrower Representative), the Borrower Representative shall furnish
to the Administrative Agent and the Lenders a confirmation of class certificate
issued by the respective Classification Society for each of the Mortgaged
Vessels.
(c)Maintain a true copy of the relevant Vessel Mortgage, together with a notice
thereof, aboard each of the Mortgaged Vessels.
SectionCompliance with Maritime Conventions
. Obtain and maintain all necessary ISM Code Documentation in connection with
the Mortgaged Vessels, and be in compliance in all material respects with the
ISM Code, except, in each case with respect to this Section 5.15, to the extent
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
SectionValuations
. Ensure that, commencing January 1, 2013, the Administrative Agent may, and at
the request of the Required Lenders shall, direct the Borrowers to obtain one or
more Valuations of each Mortgaged Vessel, in each case at the Borrowers' sole
cost and expense (except that, with respect to each Mortgaged Vessel, any
Valuation in a calendar year requested by the Administrative Agent other than
pursuant to the initial request shall be at the Lenders' expense) and from one
of the Approved Brokers, as selected by the Borrowers; provided that unless an
Event of Default has occurred and is continuing, no more than two Valuations of
any Mortgaged Vessel shall be so required to be obtained during any fiscal year
of the Borrowers. The Borrower Representative shall deliver (or cause to be
delivered) a copy of any such Valuation (a “First Valuation”) to the
Administrative Agent (for distribution to the Lenders). Notwithstanding anything
to the contrary, the Borrowers, at their own option and without any instruction
from the Administrative Agent may obtain a First Valuation from time to time and
deliver same to the Administrative Agent (for distribution to the Lenders). In
the event the Borrowers are not satisfied with

108

--------------------------------------------------------------------------------




the results of any First Valuation, then the Borrowers will have 30 days after
the Borrowers' receipt of such First Valuation during which to obtain, at their
option and at their sole cost and expense, an additional Valuation (a “Second
Valuation”) from one of the Approved Brokers, as selected by the Borrowers. The
Borrower Representative shall deliver (or cause to be delivered) a copy of any
such Second Valuation to the Administrative Agent (for distribution to the
Lenders) promptly after the Borrowers' receipt thereof. If any such Second
Valuation is obtained and the results thereof indicate a value for the subject
Mortgaged Vessel of at least 110% of the value indicated in the First Valuation,
then the Borrowers will have 30 days after the their receipt of such Second
Valuation from the relevant Approved Broker during which to obtain, at its
option and at its sole cost and expense, a further additional Valuation (a
“Third Valuation”) from one of the Approved Brokers, as selected by the
Borrowers. The average value of any First Valuation, Second Valuation (to the
extent obtained as provided above) and Third Valuation (to the extent obtained
as provided above) of any Mortgaged Vessel shall constitute the Valuation of
such Mortgaged Vessel for all purposes under the Loan Documents until any
subsequent Valuation of such Mortgaged Vessel is obtained in accordance with
this Section 5.16.



















































































109

--------------------------------------------------------------------------------
































Negative Covenants


The Borrowers jointly and severally covenant and agree with each Lender that, so
long as this Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, the Borrowers will not, and will not permit any of the
Material Subsidiaries to:
SectionIndebtedness
. Incur, create, assume or permit to exist any Indebtedness, except:
(a)Indebtedness of the Borrower Representative or any Subsidiary existing on the
Closing Date (provided that any such Indebtedness in excess of $10,000,000)
shall be set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany indebtedness
Refinanced with Indebtedness owed to a person not affiliated with the Borrower
Representative or any Subsidiary);
(b)Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
(c)Indebtedness of the Borrower Representative or any Subsidiary pursuant to
Swap Agreements permitted by Section 6.10;
(d)Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers' compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower Representative or
any Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers' compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;
(e)Indebtedness of the Borrower Representative to Holdings or any Subsidiary and
of any Subsidiary to Holdings, the Borrower Representative or any other
Subsidiary; provided that (i) Indebtedness of any Subsidiary that is not a
Subsidiary Guarantor owing to the Loan Parties shall be subject to
Section 6.04(a) and (ii) Indebtedness of the Borrower Representative to Holdings
or any Subsidiary and Indebtedness of any other Loan Party to Holdings or any
Subsidiary that is not a Subsidiary Guarantor shall be made expressly subject to
the Global Intercompany Note or

110

--------------------------------------------------------------------------------




another note containing similar subordination provisions.
(f)(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and (ii) ordinary course Guarantees and any related credit support or suretyship
arrangements so long as the same do not constitute indebtedness for borrowed
money or a Guarantee thereof;
(g)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of
notification to the obligor by such bank or other financial institution of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
(h)(i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event and
where such acquisition, merger or consolidation is permitted by this Agreement
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided that the aggregate amount of such Indebtedness (together
with the aggregate amount of Indebtedness outstanding pursuant to this paragraph
(h) and paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $50,000,000 and 5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable for which
financial statements have been delivered pursuant to Section 5.04 plus (y) an
amount of Indebtedness for which, after giving effect to such issuance,
incurrence or assumption, the Borrowers would be in Ratio Compliance; provided,
further (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, and (B) immediately after giving effect to such
acquisition, merger or consolidation, the assumption and incurrence of any
Indebtedness and any related transactions, the Borrowers shall be in Pro Forma
Compliance;
(i)Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower Representative or any Subsidiary prior to
or within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, of such Indebtedness (together with the aggregate
principal amount of Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $25,000,000 and 2.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04, plus (y) any additional
amounts, so long as after giving effect to the issuance or incurrence of such
Indebtedness the Borrowers are in Ratio Compliance;
(j)Capital Lease Obligations incurred by the Borrower Representative or any
Subsidiary in respect of any Sale and Lease Back Transaction that is permitted
under Section 6.03;
(k)other Indebtedness of the Borrower Representative or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $50,000,000 and 5% of
Consolidated Total Assets as of the end of

111

--------------------------------------------------------------------------------




the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
(l)Indebtedness of the Borrower Representative pursuant to (i) the Second Lien
Notes Documents in an aggregate principal amount not in excess of $225,000,000,
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;
(m)Guarantees (i) by a Borrower or any Subsidiary Guarantor of the Indebtedness
of the Borrower Representative described in paragraph (l) of this Section 6.01,
(ii) by Holdings, a Borrower or any Subsidiary Guarantor of any Indebtedness of
a Borrower or any Subsidiary Guarantor permitted to be incurred under this
Agreement, (iii) by a Borrower or any Subsidiary Guarantor of Indebtedness
otherwise permitted hereunder of Holdings or any Subsidiary that is not a
Subsidiary Guarantor to the extent such Guarantees are permitted by Section 6.04
(other than Section 6.04(v)), (iv) by any Subsidiary (that is not a Borrower or
a Subsidiary Guarantor) of any Indebtedness of any other Subsidiary or any Loan
Party permitted to be incurred under this Agreement; provided that Guarantees by
any Loan Party or Subsidiary under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be expressly subordinated to the Obligations to the same extent as
such underlying Indebtedness is subordinated;
(n)Indebtedness arising from agreements of the Borrower Representative or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
(o)Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of other Indebtedness) in the ordinary course of
business;
(p)Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
(q)Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(r)Indebtedness consisting of Permitted Ratio Debt and Permitted Refinancing
Indebtedness in respect thereof so long as (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and
(ii) immediately after giving effect to the issuance, incurrence or assumption
of such Indebtedness, the Borrower is in Ratio Compliance;
(s)Indebtedness of Subsidiaries that are not a Borrower or Subsidiary Guarantors
in an aggregate amount not to exceed the greater of $25,000,000 and 2.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;
(t)unsecured Indebtedness in respect of obligations of the Borrower
Representative or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services
(including, without limitation, payment obligations in respect of the license
agreement relating to the Regent brand name); provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 60 days after
the incurrence of the related obligations) in the ordinary course of business
and not in connection with the borrowing of money or any Swap Agreements;
(u)Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;
(v)[reserved];

112

--------------------------------------------------------------------------------




(w)Indebtedness of any New Vessel Subsidiary under a New Vessel Financing (in an
initial aggregate principal amount not to exceed 80% of the purchase price (as
adjusted from time to time to give effect to any change orders or other
modifications) of the purchased Vessel and 100% of any related export credit
insurance premium) and Guarantees thereof by the Borrower Representative;
(x)Indebtedness of the Borrower Representative and the Subsidiaries incurred
under lines of credit or overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Borrower
Representative's and the Subsidiaries' ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Indebtedness may be secured as, but
only to the extent, provided in Section 6.02(b) and in the Security Documents
(it being understood, however, that for a period of 30 consecutive days during
each fiscal year of the Borrower Representative the outstanding principal amount
of Indebtedness under the Overdraft Line shall not exceed $2,000,000);
(y)intercompany Indebtedness in connection with any Permitted Vessel Transfer;
(z)the Senior Secured Notes and Permitted Refinancing Indebtedness in respect
thereof (in the case of such Permitted Refinancing Indebtedness, so long as all
the requirements of the definition of the term “Senior Secured Notes” other than
the requirement in clause (b) thereof) are met);
(aa)Indebtedness in the form of notes meeting all the requirements of the
definition of the term “Senior Secured Notes”, other than clause (b) of the
definition of such term, in an aggregate principal amount not to exceed the
Incremental Amount, and any Permitted Refinancing Indebtedness in respect
thereof;
(ab)Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess of the greater of $25,000,000 and
2.5% of Consolidated Total Assets as of the fiscal quarter immediately prior to
the date of such Investment for which financial statements have been delivered
pursuant to Section 5.04;
(ac)all premium (if any), interest (including post‑petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (bb) above.
For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.
SectionLiens
. Create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests of any person, including the Borrower Representative
and any Subsidiary) at the time

113

--------------------------------------------------------------------------------




owned by it or on any income or revenues or rights in respect of any thereof,
except the following (collectively, “Permitted Liens”):
(a)Liens on property or assets of the Borrower Representative and the
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02(a) or,
to the extent not listed in such Schedule, where such property or assets have a
fair market value that does not exceed $5,000,000 in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower Representative or any Subsidiary other than
(A) after‑acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;
(b)any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Vessel by the terms of the applicable Vessel Mortgage; provided,
however, in no event shall the holders of the Indebtedness under the Overdraft
Line have the right to receive proceeds in respect of a claim in excess of
$2,000,000 in the aggregate (plus (i) any accrued and unpaid interest in respect
of Indebtedness incurred by the Borrower Representative and the Subsidiaries
under the Overdraft Line and (ii) any accrued and unpaid fees and expenses owing
by the Borrower Representative and the Subsidiaries under the Overdraft Line)
from the enforcement of any remedies available to the Secured Parties under all
of the Loan Documents;
(c)any Lien on any property or asset of the Borrower Representative or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h); provided, that such Lien (i) does not apply to any other
property or assets of the Borrower Representative or any of the Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;
(d)Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;
(e)Liens imposed by law, such as landlord's, carriers', warehousemen's,
mechanics', materialmen's, repairmen's, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, any Loan Party or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
and with respect to the Mortgaged Vessels: (i) Liens fully covered (in excess of
deductibles required or permitted by Section 5.02) by valid policies of
insurance meeting the requirements of the Deeds of Covenant, (ii) Liens for
master's and crew's wages on the current voyage, if not yet due and payable,
(iii) Liens for trade debt incurred in the ordinary course of business over a
period not exceeding 30 days and not by its terms overdue, and (iv) Liens for
general average and salvage, including contract salvage, provided that (x)
Permitted Liens shall not include any Liens described in clauses (i) through
(iv) of this paragraph (e) unless such Liens are subordinate to the Liens
created under the applicable Vessel Mortgage, or constitute maritime liens that
would in any event be entitled to priority over the applicable Vessel Mortgage
under applicable law, and (y) Permitted Liens (other than those described in
paragraphs (b), (e)(i), (e)(iv), (s) and (ee) of this Section 6.02)

114

--------------------------------------------------------------------------------




that are capable of being enforced in rem against a Mortgaged Vessel shall not
encumber such Mortgaged Vessel in an amount in excess of $10,000,000 in the
aggregate at any one time unless approved in writing by the Collateral Agent;
(f)(i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers' compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self‑insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower Representative or any
Subsidiary;
(g)deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, credit card processing arrangements, surety and appeal
bonds, performance and return of money bonds, bids, leases, government
contracts, trade contracts, agreements with utilities, and other obligations of
a like nature (including letters of credit in lieu of any such bonds or to
support the issuance thereof) incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
(h)zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights‑of‑way, restrictions on use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of any Loan Party or
any Subsidiary;
(i)Liens securing Indebtedness permitted by Section 6.01(i); provided that such
Liens do not apply to any property or assets of the Borrower Representative or
any Subsidiary other than the property or assets  being acquired or improved;
(j)Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
(k)Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j);
(l)any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower Representative or any Subsidiary in the ordinary
course of business;
(m)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower Representative or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower Representative or any Subsidiary or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower
Representative or any Subsidiary in the ordinary course of business;
(n)Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set‑off or similar rights;
(o)Liens securing obligations in respect of trade-related letters of credit and
bankers' acceptances permitted under Section 6.01(f) or (k) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;
(p)leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software), granted to others in the ordinary course of
business not interfering in any

115

--------------------------------------------------------------------------------




material respect with the business of the Borrower Representative and its
Subsidiaries, taken as a whole;
(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(r)Liens solely on any cash earnest money deposits made by the Borrower
Representative or any of the Subsidiaries in connection with any letter of
intent or purchase agreement in respect of any Investment permitted hereunder;
(s)Liens in favor of any counterparty to a Mortgaged Vessel Operations Agreement
(other than the Subsidiary Guarantor that is the record owner of the related
Mortgaged Vessel) arising in connection with such Mortgaged Vessel Operations
Agreement; provided that each such counterparty has executed and delivered a
Mortgaged Vessel Operations Subordination Agreement;
(t)Liens with respect to property or assets of any person securing Indebtedness
permitted under Section 6.01(bb);
(u)other Liens with respect to property or assets of the Borrower Representative
or any Subsidiary; provided that (i) such property and assets constituting
Collateral shall have an aggregate fair market value (valued at the time of
creation of the Liens) of not more than $10,000,000 at any time, (ii) such
property or assets not constituting Collateral shall have an aggregate fair
market value (valued at the time of creation of the Liens) of not more than
$15,000,000 at any time and (iii) the holder of such Lien shall execute and
deliver to the Administrative Agent an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;
(v)the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)agreements to subordinate any interest of the Borrower Representative or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower Representative or any Subsidiary pursuant to an
agreement entered into in the ordinary course of business;
(x)Liens arising from precautionary Uniform Commercial Code financing statements
regarding operating leases;
(y)Liens on Equity Interests in joint ventures securing obligations of such
joint venture;
(z)Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(aa)[reserved];
(ab)Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;
(ac)pledges of, and other Liens on, the Equity Interests in and the assets of
New Vessel Subsidiaries in favor of lenders under and in connection with New
Vessel Financing permitted to be incurred under Section 6.01(w);
(ad)[reserved];
(ae)Liens securing obligations permitted under Section 6.01(l) and permitted
Guarantees thereof, to the extent such Liens are subject to the Existing
Intercreditor Agreement, the Second Lien Intercreditor Agreement or another
intercreditor agreement substantially consistent with or not materially less
favorable to the Lenders than the Existing Intercreditor Agreement or the Second
Lien Intercreditor Agreement;
(af)other Liens of the type referred to in Section 6.02(i) (without regard to
the amount limitation set forth therein by reference to Section 6.01(i)) that
secure Indebtedness of the type referred to in Section 6.01(i); provided that,
immediately after giving effect to any such Lien and

116

--------------------------------------------------------------------------------




the incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, the Borrowers are in Ratio Compliance and at the
time of the incurrence of such Lien and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
(ag)Liens in favor of a Borrower or any Subsidiary Guarantor;
(ah)Liens on not more than $5,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.10;
(ai)Liens on Unearned Customer Deposits (i) in favor of credit card companies
pursuant to agreements therewith consistent with industry practice and (ii) in
favor of customers;
(aj)Liens on property or assets not constituting Collateral granted by any Loan
Party or Subsidiary;
(ak)Liens on the Collateral securing obligations of the Borrowers or the
Subsidiary Loan Parties in respect of Indebtedness permitted by Section 6.01(z)
and (aa); and
(al)Liens ranking junior to the Liens on the Collateral securing the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) the Borrowers
shall be in Pro Forma Compliance and (ii) at the time of the incurrence of such
Lien and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
SectionSale and Lease‑Back Transactions
. Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted if at the time the lease in connection therewith is entered into,
and after giving effect to the entering into of such lease, the Remaining
Present Value of such lease, together with Indebtedness outstanding pursuant to
Section 6.01(h) and (i) and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03, would not exceed the greater of
$50,000,000 and 4% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to Section 5.04.
SectionInvestments, Loans and Advances
. Purchase, hold or acquire (including pursuant to any merger with a person that
is not a Wholly Owned Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest in (each, an “Investment”),
any other person, except:
(a)(i) Investments by the Borrower Representative or any Subsidiary in the
Equity Interests of the Borrower Representative or any Subsidiary;
(ii) intercompany loans from the Borrower Representative or any Subsidiary to
the Borrower Representative or any Subsidiary; and (iii) Guarantees by a
Borrower or any Subsidiary Guarantor of Indebtedness otherwise expressly
permitted hereunder of the Borrower Representative or any Subsidiary; provided,
that the sum of (A) Investments (valued at the time of the making thereof and
without giving effect to any write-downs or write-offs thereof) made after the
Closing Date by the Loan Parties pursuant to clause (i) in Subsidiaries that are
not Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Loan Parties pursuant to

117

--------------------------------------------------------------------------------




clause (iii), shall not exceed an aggregate net amount equal to (x) the greater
of (1) $75,000,000 and (2) 7% of Consolidated Total Assets (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (a); plus (y) the portion,
if any, of the Cumulative Credit on the date of such election that the Borrower
Representative elects to apply to this Section 6.04(a)(y), such election to be
specified in a written notice of a Responsible Officer of the Borrower
Representative calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided further, that the limitations in this paragraph shall not
apply to any Investment entered into at a time when the Borrowers are in Ratio
Compliance; provided, still further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower Representative and the Subsidiaries shall
not be included in calculating the limitation in this paragraph at any time;
(b)Permitted Investments and Investments that were Permitted Investments when
made;
(c)Investments arising out of the receipt by the Borrower Representative or any
Subsidiary of non‑cash consideration for the sale of assets permitted under
Section 6.05;
(d)loans and advances to current and former officers, directors, employees or
consultants of the Borrower Representative or any Subsidiary (i) in the ordinary
course of business not to exceed $10,000,000 in the aggregate at any time
outstanding (calculated without regard to write downs or write offs thereof),
(ii) in respect of payroll payments and expenses in the ordinary course of
business and (iii) in connection with such person's purchase of Equity Interests
of Holdings (or any direct or indirect parent of Holdings) solely to the extent
that the amount of such loans and advances shall be contributed to the Borrower
Representative in cash as common equity;
(e)accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(f)Swap Agreements permitted pursuant to Section 6.10;
(g)Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (g) is not increased at any time above the amount of such Investment
existing on the Closing Date;
(h)Investments resulting from pledges and deposits under Section 6.02(f), (g),
(q), (r), (u) and (hh);
(i)other Investments by the Borrower Representative or any Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (1) the greater
of $40,000,000 and 5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 plus (2) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
Representative elects to apply to this Section 6.04(i)(2), such election to be
specified in a written notice of a Responsible Officer of the Borrower
Representative calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied;
(j)Investments constituting Permitted Business Acquisitions;
(k)intercompany loans permitted by Section 6.01(e);
(l)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers,

118

--------------------------------------------------------------------------------




in each case in the ordinary course of business or Investments acquired by the
Borrower Representative as a result of a foreclosure by the Borrower
Representative or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;
(m)Investments of a Subsidiary acquired after the Closing Date or of a person
merged into any Loan Party or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent permitted under this
Section 6.04, (ii) in the case of any acquisition, merger or consolidation, in
accordance with Section 6.05, and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;
(n)acquisitions by the Borrower Representative or any Subsidiary of obligations
of one or more officers or other employees of any Loan Party, any Parent Entity
or any Subsidiary in connection with such officer's or employee's acquisition of
Equity Interests of the Borrower Representative or any Parent Entity, so long as
no cash is actually advanced by any Loan Party or any Subsidiary to such
officers or employees in connection with the acquisition of any such
obligations;
(o)Guarantees by the Borrower Representative or any Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Borrower
Representative or any Subsidiary in the ordinary course of business;
(p)Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);
(q)Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower
Representative or the applicable Subsidiary of assets (including Equity
Interests and cash) to such person or persons; provided, that (i) the fair
market value of such assets, determined on an arm's-length basis, so contributed
pursuant to this paragraph (q) shall not in the aggregate exceed $5,000,000 and
(ii) in respect of each such contribution, a Responsible Officer of the Borrower
Representative shall certify, in a form to be agreed upon by the Borrower
Representative and the Administrative Agent (x) after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the fair market value of the assets so
contributed and (z) that the requirements of clause (i) of this proviso remain
satisfied;
(r)Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;
(s)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(t)Investments in Subsidiaries that are not Loan Parties not to exceed
$5,000,000 in the aggregate, as valued at the fair market value of such
Investment at the time such Investment is made;
(u)Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);
(v)advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower
Representative or such Subsidiary;
(w)Investments by Borrower Representative and its Subsidiaries, including loans
to any direct or indirect parent of the Borrower Representative, if the Borrower
Representative or any other Subsidiary would otherwise be permitted to make a
dividend or distribution in such amount (provided that the amount of any such
Investment shall also be deemed to be a distribution under

119

--------------------------------------------------------------------------------




the appropriate clause of Section 6.06 for all purposes of this Agreement);
(x)[reserved];
(y)Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;
(z)Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;
(aa)Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower Representative; provided that such Investments are not
included in any determination of the Cumulative Credit;
(ab)Investments in joint ventures in an aggregate amount not to exceed the
greater of $25,000,000 and 2.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04;
(ac)Permitted Vessel Transfers;
(ad)Investments in New Vessel Subsidiaries;
(ae)Investments in a Similar Business in an aggregate amount (valued at the time
of making thereof, and without giving effect to any write downs or any write
offs thereof) not to exceed (x) the greater of $50,000,00 and 5% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04 (plus any returns of capital actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
paragraph (ee) plus (y) the Cumulative Credit; provided that if any Investment
pursuant to this paragraph (ee) is made in any person that is not a Subsidiary
of the Borrower Representative at the date of the making of such Investment and
such person becomes a Subsidiary of the Borrower Representative after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (a) above and shall cease to have been made pursuant to this paragraph
(ee) for so long as such person continues to be a Subsidiary of the Borrower
Representative;
The amount of Investments that may be made at any time pursuant to
Section 6.04(a) or (j) (such Sections, the “Related Sections”) may, at the
election of the Borrower Representative, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related
Section shall be treated as having been used under the other Related Section.
SectionMergers, Consolidations, Sales of Assets and Acquisitions
. Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower Representative or any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that this Section shall not prohibit:
(a)(i) any disposal by the Borrower Representative or any Subsidiary of an asset
or other property in the ordinary course of the Borrower Representative's or
Subsidiary's business, (ii) any acquisition (in one or a series of transactions)
by any Loan Party or Subsidiary of all or any substantial part of the assets or
other property of any other person, so long as such acquisition is in the
ordinary course of such Loan Party's or Subsidiary's business, or (iii) the sale
of Permitted Investments by any Loan Party or Subsidiary, so long as such sale
is in the ordinary course of such Loan Party's or Subsidiary's business;

120

--------------------------------------------------------------------------------




(b)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger of any Subsidiary other than SSC Finance into the Borrower
Representative in a transaction in which the Borrower Representative is the
survivor, (ii) the merger or consolidation of any Subsidiary other than SSC
Finance into or with any Subsidiary Guarantor in a transaction in which the
surviving or resulting entity is a Subsidiary Guarantor, and, in the case of
each of clauses (i) and (ii), no person other than the Borrower Representative
or a Subsidiary Guarantor receives any consideration, (iii) the merger or
consolidation of any Subsidiary other than SSC Finance that is not a Subsidiary
Guarantor into or with any other Subsidiary that is not a Subsidiary Guarantor,
(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than a Borrower) if the Borrower Representative determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrowers and is not materially disadvantageous to Lenders or
(v) any Subsidiary other than SSC Finance may merge with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging Subsidiary was a Loan Party and which together with each of
their Subsidiaries shall have complied with the requirements of Section 5.10;
(c)sales, transfers, leases or other dispositions to any Loan Party or by any
Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary, including
without limitation, a Permitted Vessel Transfer;
(d)Sale and Lease-Back Transactions permitted by Section 6.03;
(e)Investments permitted by Section 6.04, Permitted Liens, and dividends,
distributions and other payments permitted by Section 6.06;
(f)the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;
(g)sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05 (or required to be included in this clause (g)
pursuant to Section 6.05(c)); provided, that (i) the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower Representative, the greater of (x) $50,000,000
and (y) 7% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 after giving effect to the sale,
transfer, lease or other disposition in reliance upon this paragraph (g)
(provided that this clause (i) shall not apply to any transaction if,
immediately after giving effect thereto, the Loan-to-Value Ratio on a pro forma
basis is less than or equal to 0.4 to 1.0), (ii) no Default or Event of Default
exists or would result therefrom, (iii) with respect to any such sale, transfer,
lease or other disposition with aggregate gross proceeds (including non‑cash
proceeds) in excess of $10,000,000, immediately after giving effect thereto, the
Borrowers shall be in Pro Forma Compliance, and (iv)  the Net Proceeds thereof
are applied in accordance with Section 2.11(b);
(h)Permitted Business Acquisitions (including any merger or consolidation in
order to effect a Permitted Business Acquisition); provided, that following any
such merger or consolidation involving a Borrower, such Borrower is the
surviving corporation;
(i)leases, charters or licenses (on a non‑exclusive basis with respect to
intellectual property), or subleases or sublicenses (on a non‑exclusive basis
with respect to intellectual property), of any property in the ordinary course
of business;
(j)sales, leases or other dispositions of inventory of the Borrower
Representative or any Subsidiary determined by the management of the Borrower
Representative to be no longer useful or necessary in the operation of the
business of any Loan Party or Subsidiary; provided that the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

121

--------------------------------------------------------------------------------




(k)acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;
(l)[reserved];
(m)any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of an exchange with a fair
market value in excess of $5,000,000, the Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower Representative
with respect to such fair market value and (iii) in the event of an exchange
with a fair market value in excess of $15,000,000, such exchange shall have been
approved by at least a majority of the board of directors of the Borrower
Representative; provided, further, that (A) the aggregate gross consideration
(including exchange assets, other non‑cash consideration and cash proceeds) of
any or all assets exchanged in reliance upon this paragraph (m) shall not
exceed, in any fiscal year of the Borrower Representative, the greater of
$30,000,000 and 5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04, (B) no Default or Event
of Default exists or would result therefrom, (C) with respect to any such
exchange with aggregate gross consideration in excess of $10,000,000,
immediately after giving effect thereto, the Borrowers shall be in Pro Forma
Compliance, and (D) the Net Proceeds, if any, thereof are applied in accordance
with Section 2.11(b);
(n)any disposition of any assets owned by any New Vessel Subsidiary; and
(o)disposals of cash raised or borrowed for the purposes for which such cash was
raised or borrowed.
Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (other than sales, transfers, leases or other dispositions to Loan Parties
pursuant to paragraph (c) hereof) unless such disposition is for fair market
value, (ii) no sale, transfer or other disposition of assets shall be permitted
by paragraph (a) or (d) of this Section 6.05 unless such disposition is for at
least 75% cash consideration and (iii) no sale, transfer or other disposition of
assets shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than
$5,000,000 or to other transactions involving assets with a fair market value of
not more than the greater of $30,000,000 and 5% of Consolidated Total Assets in
the aggregate for all such transactions during the term of this Agreement;
provided, further, that for purposes of clause (iii), (a) the amount of any
secured Indebtedness of the Borrower Representative or any Subsidiary or other
Indebtedness of a Subsidiary that is not a Loan Party (as shown on the Borrower
Representative's or such Subsidiary's most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash and (b) any notes or other obligations or other securities or assets
received by the Borrower Representative r such Subsidiary from the transferee
that are converted by the Borrower Representative or such Subsidiary into cash
within 180 days after receipt hereof (to the extent of the cash received) shall
be deemed to be cash.
SectionDividends and Distributions
. Declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such

122

--------------------------------------------------------------------------------




purpose (other than through the issuance of additional Equity Interests (other
than Disqualified Stock) of the person redeeming, purchasing, retiring or
acquiring such equity); provided, however, that:
(a)any Subsidiary of the Borrower Representative may declare and pay dividends
to, repurchase its Equity Interests from or make other distributions to the
Borrower Representative or to any Wholly Owned Subsidiary of the Borrower
Representative (or, in the case of non-Wholly Owned Subsidiaries, to the
Borrower Representative or any Subsidiary that is a direct or indirect parent of
such Subsidiary and to each other owner of Equity Interests of such Subsidiary
on a pro rata basis (or more favorable basis from the perspective of the
Borrower Representative or such Subsidiary) based on their relative ownership
interests so long as any repurchase of its Equity Interests from a person that
is not the Borrower Representative or a Subsidiary is permitted under Section
6.04);
(b)the Borrower Representative may declare and pay dividends or make other
distributions (directly or indirectly) to Holdings in respect of (i) overhead,
legal, accounting, consulting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of Equity Interests of Holdings, the Borrower
Representative or any direct or indirect parent of Holdings whether or not
consummated, (iii) franchise or similar Taxes and other fees and expenses in
connection with the maintenance of its existence and its direct or indirect (or
any Parent Entity's direct or indirect) ownership of the Borrower
Representative, (iv) payments permitted by Section 6.07(b), (v) with respect to
any taxable period for which the Borrower Representative is a partnership or
disregarded entity for U.S. federal income tax purposes that is wholly-owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, distributions to any direct or indirect
parent of the Borrower Representative in an amount not to exceed the amount of
any U.S. federal, state and/or local income taxes that the Borrower
Representative and/or its Subsidiaries, as applicable, would have paid for such
taxable period had the Borrower and/or its Subsidiaries, as applicable, been a
stand-alone corporate taxpayer; (vi) with respect to any taxable period for
which the Borrower Representative and any direct or indirect parent of the
Borrower Representative files an affiliated, consolidated, combined or unitary
tax return in any relevant jurisdiction, distributions to such direct or
indirect parent of the Borrower Representative in amount not to exceed the
amount of any taxes in such jurisdiction that the Borrower Representative and/or
its Subsidiaries, as applicable, would have paid for such taxable period had the
Borrower and/or its Subsidiaries, as applicable, been stand-alone taxpayers in
such jurisdiction (less any portion of such amounts directly payable by the
Borrower and/or its Subsidiaries), provided that distributions in respect of an
Unrestricted Subsidiary shall be permitted only to the extent that cash
distributions were made by such Unrestricted Subsidiary to Borrower
Representative or any of its Restricted Subsidiaries for such purpose and (vii)
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of Holdings or any Parent Entity, in each
case in order to permit Holdings or any Parent Entity to make such payments;
provided that in the case of clauses (i) and (ii), the amount of such dividends
and distributions shall not exceed the portion of any amounts referred to in
such clauses (i) and (ii) that are allocable to the Borrower Representative and
its Subsidiaries (which shall be 100% for so long as Holdings or such Parent
Entity, as the case may be, owns no assets other than the Equity Interests in
the Borrower Representative);
(c)the Borrower Representative may declare and pay dividends or make other
distributions (directly or indirectly) to Holdings the proceeds of which are
used to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of Holdings, the
Borrower Representative or any of the Subsidiaries or by any Plan

123

--------------------------------------------------------------------------------




upon such person's death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this paragraph (c) shall not exceed in any
fiscal year $10,000,000 (plus the amount of net proceeds contributed to the
Borrower Representative that were (x) received by Holdings and any Parent Entity
during such calendar year from sales of Equity Interests of Holdings or any
Parent Entity to directors, consultants, officers or employees of Holdings, any
Parent Entity, the Borrower Representative or any Subsidiary in connection with
permitted employee compensation and incentive arrangements and (y) of any key
man life insurance policies received during such calendar year), which, if not
used in any year, may be carried forward to any subsequent calendar year;
(d)any person may make non‑cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options; and
(e)the Borrower Representative may pay dividends (directly or indirectly) to
Holdings in an aggregate amount equal to the portion, if any, of the Cumulative
Credit on such date that the Borrower Representative elects to apply to this
(e), such election to be specified in a written notice of a Responsible Officer
of the Borrower Representative calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom and, after giving effect
thereto, that the Borrowers shall be in Pro Forma Compliance;
(f)the Borrower Representative may pay dividends or distributions to allow
Holdings or any Parent Entity to make payments in cash, in lieu of the issuance
of fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person; and
(g)after a Qualified IPO, the Borrower Representative may pay dividends and make
distributions to, or repurchase or redeem shares from, its equity holders in an
amount equal to 6.0% per annum of the net proceeds received by the Borrower
Representative from any public offering of any direct or indirect parent of the
Borrower Representative.
SectionTransactions with Affiliates
.
(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interest of Holdings (prior to a Qualified IPO) or the Borrower
Representative, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms no less favorable to the Borrower
Representative or such Subsidiary, as applicable, than would be obtained in a
comparable arm's-length transaction with a person that is not an Affiliate.
(a)The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i)any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of Holdings (prior to a Qualified IPO) or of the Borrower
Representative,
(ii)loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

124

--------------------------------------------------------------------------------




(iii)transactions among the Borrower Representative or any Subsidiary or any
entity that becomes a Subsidiary as a result of such transaction,
(iv)the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower Representative and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to the Borrower Representative and its
Subsidiaries (which shall be 100% for so long as Holdings or such Parent Entity,
as the case may be, owns no assets other than the Equity Interests in the
Borrower Representative and assets incidental to the ownership of the Borrower
Representative and its Subsidiaries)),
(v)subject to the limitations set forth in (xiv), if applicable, transactions
pursuant to the Loan Documents and permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,
(vi)(A) any employment agreements entered into by the Borrower Representative or
any of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,
(vii)dividends, redemptions and repurchases permitted under Section 6.06,
including payments to Holdings (and any Parent Entity),
(viii)the issuance, sale or transfer of Equity Interests of the Borrower
Representative to any intermediate holding company and further to Holdings and
capital contributions by Holdings to any intermediate holding company for
further contribution to the Borrower Representative,
(ix)any purchase by Holdings of the Equity Interests of the Borrower
Representative; provided, that any Equity Interests of the Borrower
Representative purchased by Holdings shall be pledged to the Collateral Agent on
behalf of the Lenders pursuant to the Collateral Agreement,
(x)payments by the Borrower Representative or any of the Subsidiaries to the
Fund or any Fund Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the board of directors of the Borrower
Representative, or a majority of disinterested members of the board of directors
of the Borrower Representative, in good faith,
(xi)transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,
(xii)any transaction in respect of which the Borrower Representative delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower Representative from an accounting, appraisal
or investment banking firm, in each case of nationally recognized standing that
is (A) in the good faith determination of the Borrower Representative qualified
to render such letter and (B) reasonably satisfactory to the Administrative
Agent, which letter states that such transaction is on terms that are no less
favorable to the Borrower Representative or such Subsidiary, as applicable, than
would be obtained in a comparable arm's-length transaction with a person that is
not an Affiliate,

125

--------------------------------------------------------------------------------




(xiii)transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business,
(xiv)any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Fund or any Fund Affiliate:
(A) in an aggregate amount in any fiscal year of the Borrower Representative not
to exceed the sum of (1) the greater of $1,500,000 and 2.0% of EBITDA, plus
reasonable out of pocket costs and expenses in connection therewith and unpaid
amounts accrued for prior periods; plus (2) any deferred fees (to the extent
such fees were within such amount in clause (A)(1) above originally); (B) 2.0%
of the value of transactions with respect to which the Fund or any Fund
Affiliate provides any transaction, advisory or other services; plus (C)
[Reserved], plus (D) so long as no Event of Default has occurred and is
continuing, in the event of a Qualified IPO, the present value of all future
amounts payable pursuant to any agreement referred to in clause (A)(1) above in
connection with the termination of such agreement with the Fund and Fund
Affiliates; provided that if any such payment pursuant to clause (D) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,
(xv)the issuance, sale, transfer of Equity Interests of the Borrower
Representative to Holdings and capital contributions by Holdings to the Borrower
Representative,
(xvi)transactions pursuant to the Shared Services Agreement;
(xvii)payments by Holdings (and any Parent Entity) and the Loan Parties pursuant
to tax sharing agreements among Holdings (and any such Parent Entity) and the
Loan Parties on customary terms that require each party to make payments when
such taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party;
(xviii)[reserved];
(xix)payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the board of directors of the Borrower
Representative in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement;
(xx)transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Borrower
Representative or the Subsidiaries;
(xxi)transactions between the Borrower Representative or any of the Subsidiaries
and any person, a director of which is also a director of the Borrower
Representative or any direct or indirect parent company of the Borrower
Representative, provided, however, that (A) such director abstains from voting
as a director of the Borrower Representative or such direct or indirect parent
company, as the case may be, on any matter involving such other person and
(B) such person is not an Affiliate of the Borrower Representative for any
reason other than such director's acting in such capacity;
(xxii)transactions permitted by, and complying with, the provisions of
Section 6.05;
(xxiii)intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower Representative) for the purpose of improving
the consolidated tax efficiency of the Loan Parties and not for the purpose of
circumventing

126

--------------------------------------------------------------------------------




any covenant set forth herein.
SectionBusiness of the Loan Parties and the Subsidiaries
.
(a)    Notwithstanding any other provisions of this Agreement, engage at any
time in any business or business activity other than any business or business
activity conducted by any of them on the Closing Date and any business or
business activities incidental or related thereto, or any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.
(b) Notwithstanding any other provisions of this Agreement, SSC Finance shall
not engage in any material operating or business activities; provided that the
following shall be permitted in any event: (i) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (ii) the performance of its obligations with respect to the
Loan Documents and any other Indebtedness, (iii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower Representative, (iv) holding any cash or
property (but not operating any property), (v) providing indemnification to
officers, managers and directors and (vi) any activities related, complementary
or incidental to the foregoing. The Borrower Representative shall at all times
own directly 100% of the equity interests of SSC Finance and shall not sell,
transfer or otherwise dispose of (or cause any other person to sell, transfer or
otherwise dispose of) any Equity Interests of SSC Finance.
SectionLimitation on Modifications of Indebtedness; Modifications of Certificate
of Incorporation, By-Laws and Certain Other Agreements; etc.
 
(a)    Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of formation or incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower Representative or any Subsidiary.
(a)(i)  Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness subordinated to
the Loans permitted hereunder to be incurred or any Permitted Refinancing
Indebtedness in respect of any of the foregoing or any preferred Equity
Interests or any Disqualified Stock (collectively, “Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings permitted by Section 6.01 (l)
or (r), (B) payments of regularly scheduled interest, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date for any
Junior Financing, (C) payments or distributions in respect of all or any portion
of the Junior Financing with the proceeds contributed to the Borrower
Representative (directly or indirectly) by Holdings from the issuance, sale or
exchange by Holdings (or any direct or indirect parent of Holdings) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any other Parent Entity (E)
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payment or distribution,
the Borrowers would be in Pro Forma Compliance, payments or distributions in
respect of Junior Financings prior to their scheduled maturity made, in an

127

--------------------------------------------------------------------------------




aggregate amount, not to exceed the sum of (x) $10,000,000 and (y) the portion,
if any, of the Cumulative Credit on the date of such payment or distribution
that the Borrower Representative elects to apply to this Section 6.09(b)(i),
such election to be specified in a written notice of a Responsible Officer of
the Borrower Representative calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; or
(i)Amend or modify, or permit the amendment or modification of, any provision of
Junior Financing, or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to the Lenders and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.
(b)Permit any Material Subsidiary to enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower Representative or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
the Borrower Representative or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:
(A)restrictions imposed by applicable law;
(B)contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.09, the
Senior Secured Notes (so long as such restrictions are no more restrictive than
the analogous provisions of this Agreement), Second Lien Notes Documents, any
New Vessel Financings or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;
(C)any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of the Equity Interests or assets of such Subsidiary
pending the closing of such sale or disposition;
(D)customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business;
(E)any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;
(F)any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01(aa) or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in the Second Lien Notes Documents;
(G)customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business;
(H)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(I)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
(J)customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(K)customary net worth provisions contained in Real Property leases entered into
by Subsidiaries, so long as the Borrower Representative has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the

128

--------------------------------------------------------------------------------




Borrower Representative and its Subsidiaries to meet their ongoing obligations;
(L)customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;
(M)any agreement in effect at the time an entity becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such person becoming
a Subsidiary;
(N)restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower Representative that is not a Loan
Party;
(O)customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(P)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or
(Q)any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower
Representative, no more restrictive with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
SectionSwap Agreements
. Enter into any Swap Agreement, other than (a)  Swap Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
Representative or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities (including raw material, supply costs and
currency risks), (b) any Swap Agreement entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest bearing liability or investment of the Borrower Representative or any
Subsidiary and (c) any Swap Agreement entered into in order to swap currency in
connection with funding the business of the Borrower Representative or any
Subsidiary in the ordinary course of business.
SectionFiscal Year; Accounting
. In the case of the Borrower Representative, permit its fiscal year to end on
any date other than December 31 without prior notice to the Administrative Agent
given concurrently with any required notice to the SEC.
SectionLoan-to-Value Ratio
. Permit the Loan-to-Value Ratio on the last day of any fiscal quarter to be
greater than or equal to 0.65 to 1.0.
SectionInterest Coverage Ratio
. With respect to the Revolving Facility only, permit the Interest Coverage
Ratio on the last day of any fiscal quarter when the Revolving Facility Credit
Exposure outstanding exceeds $0 as of such

129

--------------------------------------------------------------------------------




day, to be less than 1.75 to 1.0.
























Holdings Negative Covenants


Holdings (prior to a Qualified IPO) covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e) or
(k)) on any of the Equity Interests issued by the Borrower Representative other
than the Liens created under the Loan Documents, (b) Holdings shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided, that so long as no Default has occurred
and is continuing or would result therefrom, Holdings may merge with any other
person, and (c) Holdings shall at all times own directly or indirectly 100% of
the Equity Interests of the Borrower Representative and shall not sell, transfer
or otherwise dispose of (or cause any other person to sell, transfer or
otherwise dispose of) any Equity Interests of the Borrower Representative.















































130

--------------------------------------------------------------------------------
































Events of Default


Events of Default
In case of the happening of any of the following events (each, an “Event of
Default”):
(a)any representation or warranty made or deemed made by Holdings, any Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;
(b)default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in paragraph (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;
(d)default shall be made in the due observance or performance by Holdings, any
Borrower of any covenant, condition or agreement contained in Sections 2.05(c),
5.01(a), 5.05(a) or 5.08 or in Article VI or Article VII;
(e)default shall be made in the due observance or performance by Holdings, the
Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrowers;
(f)(i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided, that any breach of Section 6.13 with respect to the Revolving
Facility, shall not, by itself, constitute an Event of Default under the Term
Facility, unless such breach shall continue unremedied for a period of 45 days
after notice thereof from the Administrative Agent to the Borrowers; or (ii)
Holdings (prior to a Qualified IPO), the Borrower Representative or any of the
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided, that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such

131

--------------------------------------------------------------------------------




sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
(g)there shall have occurred a Change in Control;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings (prior to a Qualified IPO), any Borrower or any of the Subsidiaries, or
of a substantial part of the property or assets of Holdings (prior to a
Qualified IPO), any Borrower or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (prior to a Qualified IPO), any Borrower or any of
the Subsidiaries or for a substantial part of the property or assets of Holdings
(prior to a Qualified IPO), any Borrower or any of the Subsidiaries or (iii) the
winding-up or liquidation of Holdings (prior to a Qualified IPO), any Borrower
or any Subsidiary (except, in the case of any Subsidiary, in a transaction
permitted by Section 6.05); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)Holdings (prior to a Qualified IPO), any Borrower or any Subsidiary shall (1)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (2) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (3) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings (prior to a Qualified IPO), any Borrower or any of the Subsidiaries or
for a substantial part of the property or assets of Holdings (prior to a
Qualified IPO), any Borrower or any Subsidiary, (4) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (5)
make a general assignment for the benefit of creditors or (6) become unable or
admit in writing its inability or fail generally to pay its debts as they become
due;
(j)the failure by Holdings (prior to a Qualified IPO), any Borrower or any
Subsidiary to pay one or more final judgments aggregating in excess of
$20,000,000 (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Qualified IPO), any Borrower or any
Subsidiary to enforce any such judgment;
(k)(i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings (prior to a Qualified IPO), any Borrower or any Subsidiary
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, (v) Holdings (prior to a
Qualified IPO), any Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;
(l)(i) any Loan Document shall for any reason be asserted in writing by Holdings
(prior to a Qualified IPO), any Borrower or any Subsidiary not to be a legal,
valid and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security

132

--------------------------------------------------------------------------------




Document and which extends to assets that are not immaterial to Holdings (prior
to a Qualified IPO), the Borrower Representative and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower Representative or any other Loan Party not to be, a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender's title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings (prior to a Qualified IPO), the Borrower Representative or any other
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by Holdings (prior to a Qualified IPO) or any Borrower or any other Loan
Party not to be in effect or not to be legal, valid and binding obligations;
(m)(i) so long as any Second Lien Notes, or any Senior Secured Notes secured on
a junior basis to the Obligations that are required to be subject to the
Existing Intercreditor Agreement, are outstanding, the Existing Intercreditor
Agreement, (ii) so long as any Pari Passu Senior Secured Notes are outstanding,
the First Lien Intercreditor Agreement, and (iii) so long as any other Senior
Secured Notes secured on a junior basis to the Liens on the Collateral securing
the Obligations are outstanding and are subject to the Second Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against any party thereto (or against any person on whose behalf any such party
makes any covenants or agreements therein), or otherwise not be effective to
create the rights and obligations purported to be created thereunder, unless the
same results directly from the action or inaction of the Administrative Agent;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to any
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

133

--------------------------------------------------------------------------------




SectionExclusion of Immaterial Subsidiaries
. Solely for the purposes of determining whether an Event of Default has
occurred under clause (h), (i) or (j) of Section 8.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause;
provided that SSC Finance shall not be an Immaterial Subsidiary.
SectionRight to Cure
(a).
(a)    Notwithstanding anything to the contrary contained in Section 8.01, in
the event that the Borrowers fail (or, but for the operation of this
Section 8.03, would fail) to comply with the requirements of Section 6.12, then,
until the expiration of the tenth Business Day subsequent to the date of the
certificate calculating the Loan-to-Value Covenant is required to be delivered
pursuant to Section 5.04(c), the Borrowers may, at their option, cure such
non-compliance by:
(i)delivering additional property over which the Collateral Agent has a
perfected, first priority Lien for the benefit of the Lenders and the other
Secured Parties, which additional property shall be acceptable to the Required
Lenders (it being understood that, in all events, cash shall be acceptable, and
separate approval thereof from any Agent or Lender shall not be required) and
the Cure Collateral Fair Market Value of such additional property when added to
the Value Component on the date of measurement shall be sufficient, together
with any concurrent action under paragraph (b) of this Section 8.03, to achieve
compliance with the Loan-to-Value Covenant; and/or
(ii)ratably prepaying (a) outstanding Term Loans (but only to the extent
permitted as a voluntary prepayment under Section 2.10(a)) and (b) Revolving
Facility Credit Exposure, which, with respect to any issued but undrawn Letters
of Credit, shall mean cash collateralizing such Letters of Credit in the manner
provided in Section 2.04(j), and the total amount of such prepayments when
subtracted from the Loan Component on the date of measurement shall be
sufficient, together with any concurrent action under paragraph (a) of this
Section 8.03, to achieve compliance with Section 6.12.
If, after giving effect to the transactions in paragraph (a)(i) and/or (a)(ii)
of this Section 8.03, the Borrowers shall then be in compliance with the
requirements of Section 6.12, the Borrowers shall be deemed to have satisfied
the requirements of Section 6.12 as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.12 that had occurred
shall be deemed cured for all purposes of this Agreement. The Borrowers may
remove any property delivered pursuant to Section 8.03(a)(i) so long as after
giving effect to such removal, the Borrowers are in Pro Forma Compliance.
(b)Notwithstanding anything to the contrary contained in Section 8.01, in the
event that the Borrowers fail (or, but for the operation of this Section 8.03,
would fail) to comply with the requirements of Section 6.13, then, until the
expiration of the tenth Business Day subsequent to the date of the certificate
calculating the Interest Coverage Ratio Covenant is required to be delivered
pursuant to Section 5.04(c):
(i)the Borrowers, Holdings and any of their respective Subsidiaries shall have
the right to issue Junior Capital for cash or otherwise receive cash
contributions to the capital of such entities, and, in each case, to directly or
indirectly apply such proceeds (the “Revolving Facility Reduction Amount”),
including via the cash collateralization of outstanding Letters of Credit in the
manner set forth in Section 2.04(j), to reduce the Revolving Facility Credit
Exposure to $0, and upon the application of such proceeds, the

134

--------------------------------------------------------------------------------




Borrowers shall be deemed to have satisfied the requirements of Section 6.13 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 6.13 that had occurred shall be deemed cured for this
purposes of the Agreement; and
(ii)Holdings shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of Holdings, and, in each
case, to contribute any such cash to the capital of the Borrower Representative
(collectively, the “Cure Right”), and upon the receipt by the Borrowers of such
cash (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right
such Interest Coverage Ratio Covenant shall be recalculated giving effect to a
pro forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Interest Coverage Ratio Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that, (i) in each four-fiscal-quarter period there shall be at
least one fiscal quarter in which the Cure Right is not exercised and (ii) for
purposes of this Section 8.03, the Cure Amount shall be no greater than the
amount required for purposes of complying with Section 6.13. If, after giving
effect to the adjustments in this paragraph (b)(ii), the Borrowers shall then be
in compliance with the requirements of Section 6.13, the Borrowers shall be
deemed to have satisfied the requirements of Section 6.13 as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 6.13 that had occurred shall be deemed cured for this purposes of the
Agreement.

































































135

--------------------------------------------------------------------------------


































The Agents


Appointment
(a)    Each Lender (in its capacities as a Lender and Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, including the Vessel Mortgages, and each such
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents to which it is a party, together with such other
powers as are reasonably incidental thereto. In addition, to the extent required
under the laws of any jurisdiction other than the United States or any state,
county, city or other jurisdiction within the United States each of the Lenders
and the Issuing Banks hereby grants to the Administrative Agent any required
powers of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender's or Issuing Bank's behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(a)In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
Subagents appointed by the Collateral Agent pursuant to Section 9.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article IX (including Section 9.07) as though the
Collateral Agent (and any such Subagents) were an “Agent” under the

136

--------------------------------------------------------------------------------




Loan Documents, as if set forth in full herein with respect thereto.
(b)Each Lender (in its capacities as a Lender and Swingline Lender (if
applicable) on behalf of itself and its Affiliates as potential counterparties
to Swap Agreements) and each Issuing Bank (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements)
irrevocably authorizes the Administrative Agent or the Collateral Agent, as
applicable, at its option and in its discretion, (i) to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations and
expense reimbursement claims to the extent no claim therefor has been made) and
the termination of all Letters of Credit, (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document to a person that is not (and is not required to become) a Loan Party,
(C) if approved, authorized or ratified in writing in accordance with
Section 10.08 of this Agreement or (D) to the extent excluded from the security
interest granted under the Collateral Agreement pursuant to Section 3.01
thereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such person ceases to be a Subsidiary as a result of a transaction
permitted hereunder, (iii) to subordinate any Lien on any property granted to or
held by the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 6.02(i) and (j) and (iv) enter
into any First Lien Intercreditor Agreement and any Second Lien Intercreditor
Agreement, to the extent contemplated by the terms hereof, and acknowledge that
any such First Lien Intercreditor Agreement and Second Lien Intercreditor
Agreement will be binding upon them. Upon request by an Agent, at any time, the
Required Lenders will confirm in writing the Administrative Agent's or the
Collateral Agent's, as applicable, authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.
(c)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
SectionDelegation of Duties
. The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any

137

--------------------------------------------------------------------------------




portion thereof) by or through agents, employees or attorneys in fact and shall
be entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co trustees, collateral co agents, collateral
subagents or attorneys in fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from any Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney in fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent's gross negligence or willful misconduct.
SectionExculpatory Provisions
. Neither any Agent or its Affiliates nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such person's own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the person serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice describing such Default or Event of Default is given to
such Agent by the Borrowers, a Lender or an Issuing Bank. Neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of

138

--------------------------------------------------------------------------------




Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SectionReliance by Administrative Agent
. The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to such Credit Event. The Administrative Agent may
consult with legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document (including
with respect to any matter hereunder or under any other Loan Document that is
subject to such Agent's consent or approval) unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders) as it (or, in the case of the Collateral Agent,
the Administrative Agent) deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all of the Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.
SectionNotice of Default
. The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender, or the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or any other portion of the
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
SectionNon-Reliance on Agents and Other Lenders
. Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or

139

--------------------------------------------------------------------------------




warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
SectionIndemnification
. The Lenders agree to indemnify each Agent and each Issuing Bank in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), in the
amount of its pro rata share (based on its aggregate Revolving Facility Credit
Exposure, outstanding Term Loans and unused Commitments hereunder; provided,
that the aggregate principal amount of Swingline Loans owing to the Swingline
Lender and of L/C Disbursements owing to any Issuing Bank shall be considered to
be owed to the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Credit Exposure), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or such Issuing Bank under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent's or such Issuing Bank's gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender's ratable share of such amount. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder, and the resignation or removal of any Agent or any
Issuing Bank.
SectionAgent in Its Individual Capacity
. Each Agent and its affiliates may make loans to, accept deposits from, and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With

140

--------------------------------------------------------------------------------




respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.
SectionSuccessor Administrative Agent
. The Administrative Agent may resign as Administrative Agent upon 10 days'
notice to the Lenders and the Borrowers. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.01(b), (c), (h) or (i) shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
withheld or delayed unreasonably), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” means such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Article and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents. The provisions of this Section 9.09
shall apply mutatis mutandis to the Collateral Agent, provided that the
Administrative Agent and the Collateral Agent shall at all times be the same
person.
SectionWithholding Tax
. To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender or Issuing Bank an amount equivalent to
any applicable withholding tax. If the Internal Revenue Service or any authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender or Issuing Bank for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender or Issuing Bank shall indemnify the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by any applicable Loan Party and without limiting the obligation of
any applicable Loan Party to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including
penalties, additions to Tax and interest, together with all expenses incurred,
including legal expenses, allocated staff costs and any out of pocket expenses.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 9.10.
SectionAgent and Arrangers
. Neither the Syndication Agent, the Co-Manager, the Joint Bookrunners nor any
of the Arrangers shall have any duties or responsibilities hereunder in its
capacity as such.





141

--------------------------------------------------------------------------------


































Miscellaneous


Notices; Communications
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i)if to any Loan Party, the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 10.01; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
(a)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by them, provided that approval
of such procedures may be limited to particular notices or communications.
(b)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).
(c)Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.
(d)Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Loan Parties post such documents, or provides a link thereto on the Loan
Parties' website on the Internet at the website address listed on
Schedule 10.01, or

142

--------------------------------------------------------------------------------




(ii) on which such documents are posted on the Loan Parties' behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third‑party website or
whether sponsored by the Administrative Agent); provided that (A) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender, and (B) the Loan Parties shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower Representative shall
be required to provide paper copies of the certificates required by
Section 5.04(c) to the Administrative Agent. Except for such certificates
required by Section 5.04(c), the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower Representative with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
SectionSurvival of Agreement
. All covenants, agreements, representations and warranties made by the Loan
Parties herein, in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C Disbursement or
any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17 and 10.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.
SectionBinding Effect
. This Agreement shall become effective when it shall have been executed by
Holdings, the Borrowers and the Administrative Agent and when the Administrative
Agent shall have received copies of this Agreement which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrowers, each Issuing
Bank, the Administrative Agent and each Lender and their respective permitted
successors and assigns.
SectionSuccessors and Assigns
.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed

143

--------------------------------------------------------------------------------




to confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 10.04), and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund (as defined below), or, if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, any other
person;
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund or an Affiliate of the
Borrower made in accordance with 10.04(b)(i) or Section 10.21; and
(C)the Issuing Bank and the Swingline Lender; provided that no consent of the
Issuing Bank and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.
(i)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 in the case of Term Loans and (y) $1,000,000 in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower Representative and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Borrower Representative shall be required if an
Event of Default under Sections 8.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Approved Funds shall be treated as one assignment), if any;
(B)the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case, together with a processing and
recordation fee of $3,000 (which fee may be waived or reduced in the discretion
of the Administrative Agent);
(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and
(D)the Assignee shall not be the Borrower Representative or any of the Borrower
Representative's Affiliates or Subsidiaries; except in accordance with

144

--------------------------------------------------------------------------------




Section 10.04(b)(i) or Section 10.21.
For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer to, or sell a participation in, any portion of its rights and
obligations under this Agreement to any entity previously identified in writing
as a “disqualified institution” to the Administrative Agent on or before the
Closing Date (or any entity subsequently designated as such by the Borrower
Representative, with the consent of the Administrative Agent (such consent not
to be withheld unreasonably)).
(ii)Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.
(iii)The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and Revolving L/C Exposure owing to, each Lender pursuant
to the terms of this Agreement from time to time (the “Register”). The entries
in the Register shall be conclusive absent manifest error, and the Borrowers,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms of this Agreement as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iv)Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee's completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, if
applicable, and any written consent to such assignment required by paragraph
(b) of this Section and any applicable tax forms, the Administrative Agent shall
accept such Assignment and Acceptance and promptly record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).
(b)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other

145

--------------------------------------------------------------------------------




and the other parties hereto as follows: (i) such assigning Lender warrants that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its applicable Commitment, and the
outstanding balances of its Term Loans and Revolving Facility Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
Representative or any Subsidiary or the performance or observance by the
Borrower Representative or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) the Assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) the Assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 (or delivered
pursuant to Section 5.04), and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent, as
applicable, by the terms of this Agreement, together with such powers as are
reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
(c)(i)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
other than any disqualified institution (to the extent that the list of
disqualified institutions has been made available to all Lenders) (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender's obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided that (x) such agreement
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to Section 10.04(a)(i) or
clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to
Section 10.08(b) and (2) directly affects such Participant and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.17 (subject to the limitations
and requirements of those

146

--------------------------------------------------------------------------------




Sections and Section 2.19) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.06 as though it were a Lender, provided
that such Participant shall be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with a Tax audit or
other Tax proceeding to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
(i)A Participant shall not be entitled to receive any greater payment under
2.14, 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative's prior written consent (which consent shall not be unreasonably
withheld or delayed).
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is an Approved Fund, any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)The Borrowers, upon receipt of written notice from any relevant Lender, agree
to issue Notes to such Lender requiring Notes to facilitate transactions of the
type described in paragraph (e) above.
(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower Representative or the Administrative Agent. The
Borrowers, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(g)If the Borrowers wish to replace the Loans or Commitments under any Facility
with ones having different terms, they shall have the option, with the consent
of the Administrative

147

--------------------------------------------------------------------------------




Agent and subject to at least three Business Days' advance notice to the Lenders
under such Facility, instead of prepaying the Loans or reducing or terminating
the Commitments to be replaced, to (1) require the Lenders under such Facility
to assign such Loans or Commitments to the Administrative Agent or its designees
and (2) amend the terms thereof in accordance with Section 10.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 10.08(d)). Pursuant to any such assignment, all Loans and Commitments to
be replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if such Loans were being
optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrowers), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 10.05(b). By receiving
such purchase price, the Lenders under such Facility shall automatically be
deemed to have assigned the Loans or Commitments under such Facility pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
(h)Notwithstanding anything to the contrary in Section 2.18(c) (which provisions
shall not be applicable to clauses (i) or (j) of this Section 10.04), the
Borrowers may purchase by way of assignment and become Assignees with respect to
Term Loans at any time and from time to time from Lenders in accordance with
Section 10.04(b) hereof (“Permitted Loan Purchases”); provided that (A) any such
purchase occurs pursuant to Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures to be agreed
between the applicable Borrower and the Administrative Agent; provided that the
Borrowers shall be entitled to make open market purchases of the Term Loans
without complying with such Dutch auction procedures so long as the aggregate
principal amount (calculated on the par amount thereof) of all Term Loans
purchased in open market purchases from the Closing Date does not exceed the
Permitted Loan Purchases Amount, (B) for the avoidance of doubt, no Revolving
Facility Commitments or Revolving Facility Loans may be purchased by the
Borrowers, (C) no Permitted Loan Purchases shall be made from the proceeds of
any Revolving Facility Loans, (D) no Default or Event of Default has occurred
and is continuing or would result from the Permitted Loan Purchase, (E) upon
consummation of any such Permitted Loan Purchase, the Loans purchased pursuant
thereto shall be deemed to be automatically and immediately cancelled and
extinguished in accordance with Section 10.04(j) and (F) in connection with any
such Permitted Loan Purchase, the applicable Borrower and such Lender that is
the Assignor shall execute and deliver to the Administrative Agent a Permitted
Loan Purchase Assignment and Acceptance (and for the avoidance of doubt, shall
not be required to execute and deliver an Assignment and Acceptance pursuant to
Section 10.04(b)(ii)(B)) and shall otherwise comply with the conditions to
Assignments under this Section 10.04.
(i)Each Permitted Loan Purchase shall, for purposes of this Agreement (including
without limitation, Section 2.08(b)) be deemed to be an automatic and immediate
cancellation and extinguishment of such Term Loans and the applicable Borrower
shall, upon consummation of any Permitted Loan Purchase, notify the
Administrative Agent that the Register be updated to record such event as if it
were a prepayment of such Loans (and in the case of Revolving Facility Loans, a
permanent reduction in Revolving Facility Commitments).
SectionExpenses; Indemnity
.
(a)    Costs and Expenses. The Borrowers jointly and severally agree to pay
(i) all reasonable and documented out‑of‑pocket expenses (including Other Taxes)
incurred by the

148

--------------------------------------------------------------------------------




Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or in the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower Representative and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions of this Agreement or
thereof (whether or not the Transactions hereby contemplated shall be
consummated), including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and documented out-of-pocket
expenses and disbursements of one local counsel per jurisdiction, and (ii) all
out‑of‑pocket expenses (including Other Taxes) incurred by the Agents or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of counsel for the Agents (including any special and
local counsel).
(a)Indemnification by the Borrower. The Borrowers jointly and severally agree to
indemnify the Administrative Agent, the Agents, the Arrangers, the Joint
Bookrunners, each Issuing Bank, each Lender, each of their respective Affiliates
and each of their respective directors, trustees, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Holdings, the Borrowers or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Arranger, any Joint Bookrunner, any Issuing Bank or any Lender shall
be treated as several and separate Indemnitees, but each of them together with
its respective Related Parties, shall be treated as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrowers jointly and severally agree to indemnify each Indemnitee against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of in
house counsel), incurred by or asserted against any Indemnitee arising out of,
in any way connected with, or as a result of any Environmental Claim or
Environmental Liability related in any way to Holdings, the Borrowers or any of
their Subsidiaries or its predecessors; provided, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct

149

--------------------------------------------------------------------------------




of such Indemnitee or any of its Related Parties. None of the Indemnitees (or
any of their respective affiliates) shall be responsible or liable to the Fund,
Holdings, the Borrowers or any of their subsidiaries, Affiliates or stockholders
or any other person or entity for any special, indirect, consequential or
punitive damages, which may be alleged as a result of the Facilities or the
Transactions. The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
(b)Taxes. Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to Section
2.17, this Section 10.05 shall not apply to Taxes.
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Holdings and the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(d)Survival. The agreements in this Section 10.05 shall survive the resignation
or removal of either Agent or any Issuing Bank, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Obligations and the termination of this Agreement.
SectionRight of Set‑off
. If an Event of Default shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Issuing Bank to or
for the credit or the account of Holdings (prior to a Qualified IPO), the
Borrowers or any Subsidiary against any of and all the obligations of Holdings
(prior to a Qualified IPO) or the Borrowers now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 10.06 are in addition to other rights and remedies (including
other rights of set‑off) that such Lender or such Issuing Bank may have.
SectionApplicable Law
. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SectionWaivers; Amendment

150

--------------------------------------------------------------------------------




.
(a)    No failure or delay of either Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrowers or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.
(a)Neither this Agreement nor any other Loan Document nor any provision of this
Agreement or thereof may be waived, amended or modified except (x) as provided
in Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrowers and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 6.13, the Required Revolving Facility Lenders rather
than the Required Lenders) and (z) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Agent party thereto and consented to by the Required Lenders;
provided, however, that no such agreement shall
(i)decrease or forgive the principal amount of, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any L/C Disbursement, or extend
the stated expiration of any Letter of Credit beyond the applicable Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly affected thereby, except as provided in Section 2.05(c); provided that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),
(ii)increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
(iii)extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,
(iv)amend the provisions of Section 3.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,
(v)amend or modify the provisions of this Section 10.08 or the definition of the
terms “Required Lenders,” “Required Revolving Facility Lenders,” “Majority
Lenders,” or any other provision of this Agreement specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or

151

--------------------------------------------------------------------------------




grant any consent hereunder, without the prior written consent of each Lender
adversely affected thereby (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date),
(vi)release all or substantially all the Collateral or release Holdings (prior
to a Qualified IPO) or all or substantially all of the Subsidiary Loan Parties
from their respective Guarantees under the Collateral Agreement, unless, in the
case of a Subsidiary Guarantor, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,
(vii)effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed), or
(viii)amend or modify the provisions of Section 1.04 or the definition of
“Alternative Currency” without the prior written consent of each Revolving
Facility Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent or an Issuing Bank hereunder without
the prior written consent of such Agent or such Issuing Bank acting as such at
the effective date of such agreement, as applicable. Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 10.08 and
any consent by any Lender pursuant to this Section 10.08 shall bind any Assignee
of such Lender.
(b)Without the consent of the Syndication Agent, the Co-Manager or any Arranger
or Lender or Issuing Bank, the Loan Parties and the Administrative Agent and/or
Collateral Agent, as applicable, may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.
(c)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower Representative (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Facility Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
(d)Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower Representative and
the Administrative Agent to the extent necessary to integrate any Incremental
Term Loan Commitments or Incremental Revolving Facility Commitments in a manner
consistent with Section 2.21, including,

152

--------------------------------------------------------------------------------




with respect to Other Incremental Revolving Loans or Other Incremental Term
Loans, as may be necessary to establish such Incremental Term Loan Commitments
or Revolving Facility Loans as a separate Class or tranche from the existing
Term Loan Commitments or Incremental Revolving Facility Commitments.
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.
Entire Agreement
This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter of this Agreement. Any previous agreement among
or representations from the parties or their Affiliates with respect to the
subject matter of this Agreement is superseded by this Agreement and the other
Loan Documents. Notwithstanding the foregoing, any fee letters previously
entered into between the Agents, the Arrangers, the Joint Bookrunners and
Holdings shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
No Liability of the Issuing Bank
The Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither any Issuing Bank nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement threon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrowers shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrowers, to the extent of any direct, but
not consequential, damages suffered by the Borrowers that the Borrowers prove
were caused by by (i) such Issuing Bank's willful misconduct or gross negligence
as determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank's
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT

153

--------------------------------------------------------------------------------




PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.11.
Severability
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good‑faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Counterparts
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract, and shall become effective as provided in Section 10.03.
Delivery of an executed counterpart to this Agreement by facsimile transmission
(or other electronic transmission pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original.
Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
Jurisdiction; Consent to Service of Process
(e)Submission to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City in the borough of Manhattan, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that (a) it will not bring any such action or proceeding in any
court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in

154

--------------------------------------------------------------------------------




any other court, it will not assert any cross‑claim, counterclaim or setoff, or
seek any other affirmative relief, except to the extent that the failure to
assert the same will preclude such Loan Party from asserting or seeking the same
in the New York Courts.
(f)Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York Court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(g)Service of Process. Each Loan Party irrevocably appoints National Registered
Agents, Inc. at 875 Avenue of the Americas, Suite 501, New York, New York 10001
as its authorized agent (the “Process Agent”) on which any and all legal process
may be served in any action, suit or proceeding brought in any New York Court.
Each Loan Party agrees that service of process in respect of it upon the Process
Agent, together with written notice of such service given to it in the manner
provided for notices in Section 10.01, shall be deemed to be effective service
of process upon it in any such action, suit or proceeding. Each Loan Party
agrees that the failure of the Process Agent to give notice to it of any such
service shall not impair or affect the validity of such service or any judgment
rendered in any such action, suit or proceeding based thereon. If for any reason
the Process Agent named above shall cease to be available to act as such, each
Loan Party agrees to irrevocably appoint a replacement process agent in New York
City, as its authorized agent for service of process, on the terms and for the
purposes specified in this paragraph (c). Nothing in this Agreement or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable law or to obtain jurisdiction over any
party or bring actions, suits or proceedings against any party in such other
jurisdictions, and in such matter, as may be permitted by applicable law.


Confidentiality
Each of the Lenders, each Issuing Bank and each of the Agents agrees that it
shall maintain in confidence any information relating to any Loan Party and any
Subsidiary furnished to it by or on behalf of such Loan Party or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 10.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person's knowledge, no obligations of
confidentiality to such Loan Party or any other Subsidiary) and shall not reveal
the same other than to its directors, trustees, officers, employees, and
advisors with a need to know and any numbering, administration or settlement
service providers or to any person that approves or administers the Loans on
behalf of such Lender (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 10.16), except:
(A) to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies, Affiliates or auditors (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16, (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 10.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 10.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such

155

--------------------------------------------------------------------------------




contractual counterparty's professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.16).
Platform; Borrower Materials
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public‑side” Lenders (i.e., Lenders that do
not wish to receive material non‑public information with respect to the
Borrowers or their securities) (each, a “Public Lender”). The Borrowers hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Bank and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their securities for purposes of United States Federal and state securities
laws, (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Release of Liens and Guarantees
In the event that any Loan Party conveys, sells, assigns, transfers or otherwise
disposes of all or any portion of any of the Equity Interests or assets of any
Subsidiary Guarantor to a person that is not (and is not required to become) a
Loan Party in each case in a transaction not prohibited by Section 6.05 the
Collateral Agent, without any recourse to or representation by it, shall
promptly (and the Lenders hereby authorize the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Holdings
or the Borrower Representative and at the Borrowers' expense to release any
Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Guarantor in a transaction permitted by Section 6.05 and as a result
of which such Subsidiary Guarantor would cease to be a Subsidiary, terminate
such Subsidiary Guarantor's obligations under its Guarantee (and, in each case,
the Administrative Agent and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Loan Documents. In addition, the Collateral Agent
agrees, without any recourse to or representation by it, to take such actions as
are reasonably requested by Holdings or the Borrower Representative and at the
Borrowers' expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Letters of Credit and Commitments are
terminated. In addition, immediately prior to the consummation of a Qualified
IPO, the Guarantee incurred by Holdings of the Obligations shall automatically
terminate. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must

156

--------------------------------------------------------------------------------




otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. Any representation, warranty or covenant contained in any Loan Document
relating to any such Equity Interests, asset or subsidiary of Holdings shall no
longer be deemed to be made once such Equity Interests or asset is so conveyed,
sold, leased, assigned, transferred or disposed of.
SectionJudgment Currency
. If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of any Loan Party in respect of any such
sum due from it to any Agent or Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other person who may be entitled thereto under
applicable law).
USA PATRIOT Act Notice
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.


Affiliate Lenders


(a)Each Lender who is an Affiliate of the Borrower Representative, excluding
Holdings, the Borrower Representative and its Subsidiaries, (each, an “Affiliate
Lender”; it being understood that neither Holdings, the Borrower Representative,
nor any of the Subsidiaries may be Affiliate Lenders), in connection with any
(i) consent (or decision not to consent) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document,
(ii) other action on any matter related to any Loan Document or (iii) direction
to the Administrative Agent, Collateral Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, agrees that, except with respect to any amendment, modification,
waiver, consent or other action described in clauses (i), (ii) or (iii) of the
first proviso of Section 10.08(b), such Affiliate Lender shall be deemed to have
voted its

157

--------------------------------------------------------------------------------




interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate Lenders.
Subject to clause (c) below, the Borrowers and each Affiliate Lender hereby
agrees that if a case under Title 11 of the United States Code is commenced
against any Borrower, such Borrower shall seek (and each Affiliate Lender shall
consent) to designate the vote of any Affiliate Lender and the vote of any
Affiliate Lender with respect to any plan of reorganization of such Borrower or
any Affiliate of such Borrower shall not be counted. Each Affiliate Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Affiliate Lender's attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent's
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).
(b)Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (a) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (b) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrowers or their representatives, or (c) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents, (d) own more than 25% of the aggregate principal amount of
outstanding Term Loans or (e) purchase Revolving Facility Loans or Revolving
Facility Commitments. It shall be a condition precedent to each assignment to an
Affiliated Lender that such Lender shall have represented in the applicable
Assignment and Acceptance, and notified the Administrative Agent (i) that it is
(or will be, following the consummation of such assignment) an Affiliated
Lender, (ii) that the aggregate amount of Term Loans held by it giving effect to
such assignments shall not exceed the amount permitted by clause (d) of the
preceding sentence, and (iii) that, as of the date of such purchase and
assignment, it is not in possession of material non-public information with
respect to the Borrower, its subsidiaries or their respective securities that
(A) has not been disclosed to the assigning Lender prior to such date and (B)
could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender's decision to assign Terms Loans to such Affiliated
Lender.


No Advisory or Fiduciary Responsibility
(a)In connection with all aspects of the Transactions contemplated hereby,
Holdings and the Borrowers acknowledge and agree that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm's-length
commercial transaction between the Borrowers, the other Loan Parties and their
respective Affiliates, on the one hand, and the Agents, the Co-Lead Arrangers
and the Lenders, on the other hand, and the Borrowers and the other Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Co-Lead Arranger and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any
Borrower, any Loan Party or any of their respective Affiliates, stockholders,
creditors or employees or any other person; (iii) none of the Agents, any
Co-Lead Arranger or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility

158

--------------------------------------------------------------------------------




in favor of any Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, any Co-Lead Arranger or any
Lender has advised or is currently advising the Borrowers or any other Loan
Party or their respective Affiliates on other matters) and none of the Agents,
any Co-Lead Arranger or any Lender has any obligation to any of the Borrowers,
the other Loan Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Agents, the Co-Lead Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
the other Loan Parties and their respective Affiliates, and none of the Agents,
any Co-Lead Arranger or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Agents, the Co-Lead Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. Holdings and the Borrowers
each hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, the Co-Lead Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.


[Remainder of page left blank intentionally; signature pages follow.]

































159

--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.


CLASSIC CRUISES, LLC.,
as Holdings
By: Prestige Cruise Holdings, Inc., its sole member
By:
/s/ Jason Montague    

Name: Jason Montague
Title: Secretary


CLASSIC CRUISES II, LLC.,
as Holdings
By: Prestige Cruise Holdings, Inc., its sole member
By:
/s/ Jason Montague    

Name: Jason Montague
Title: Secretary
      
SEVEN SEAS CRUISES S. DE R.L.,
as a Borrower
By:
/s/ Jason Montague    

Name: Jason Montague
Title: Secretary
    

160

--------------------------------------------------------------------------------




SSC FINANCE CORP.
as a Borrower
By:
/s/ Jason Montague    

Name: Jason Montague
Title: Secretary


DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent, Collateral Agent and as a Lender
By:
/s/ Marguerite Sutton    

Name: Marguerite Sutton
Title: Director
By:
/s/ Courtney E. Meehan    

Name: Courtney E. Meehan
Title: Vice President




DEUTSCHE BANK SECURITIES INC.,
as a Joint Bookrunner and as a Co-Lead Arranger
By:
/s/ Alexandra Barth    

Name: Alexandra Barth    
Title: Managing Director
By:
/s/ Steve Cunningham    

Name: Steve Cunningham
Title: Managing Director


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Co-Manager
By:
/s/ Guy-Oliver Bygot    

Name: Guy-Oliver Bygot

161

--------------------------------------------------------------------------------




Title: Head of Paris Ship Finance
By:
/s/ Denis Letessier    

Name: Dennis Letessier
Title: Director - Ship Finance






HSBC SECURITIES (USA) INC.,
as a Joint Bookrunner
By:
/s/ Nancy M. DelGenio    

Name: Nancy M. DelGenio
Title: Managing Director


J.P. MORGAN SECURITIES, LLC,
as a Joint Bookrunner
By:
/s/ Stathis Karanivolaidis    

Name: Stathis Karanivolaidis
Title: Executive Director


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:
/s/ Guy-Oliver Bygodt    

Name: Guy-Oliver Bygodt
Title: Head of Paris Ship Finance
By:
/s/ Denis Letessier    

Name: Dennis Letessier
Title: Director - Ship Finance


BARCLAYS BANK PLC,
as a Lender

162

--------------------------------------------------------------------------------




By:
/s/ Ritam Bhalla    

Name: Ritam Bhalla
Title: Director








HSBC BANK PLC,
as a Lender
By: /s/ Barry Wingate    
Name: Barry Wingate
Title: Director


JP MORGAN CHASE BANK, N.A.
as a Lender
By:
/s/ Marc Costantino    

Name: Marc Costantino
Title: Executive Director

















































163

--------------------------------------------------------------------------------




Exhibits


Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Solvency Certificate
Exhibit D-1    Form of Borrowing Request
Exhibit D-2    Form of Swingline Borrowing Request
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Guarantee and Collateral Agreement
Exhibit G    Form of Deed of Covenants for Bahamian-Flagged Vessels
Exhibit H    Form of Earnings Assignment
Exhibit I    Form of Insurance Assignment
Exhibit J    [reserved]
Exhibit K-1     Form of Amended and Restated Intercreditor Agreement
Exhibit K-2    Form of First Lien Intercreditor Agreement
Exhibit K-3    Form of Second Lien Intercreditor Agreement
Exhibit L    Form of Holdings Pledge Agreement
Exhibit M    Form of Perfection Certificate
Exhibit N    Form of Permitted Loan Purchase Assignment and Acceptance
Exhibits O-1 to O-4    Forms of Tax Certificates





























































164

--------------------------------------------------------------------------------




Schedules




Schedule 1.01    Immaterial Subsidiaries
Schedule 2.01    Commitments
Schedule 3.01    Organization and Good Standing
Schedule 3.04    Governmental Approvals
Schedule 3.07(b)    Possession under Leases
Schedule 3.07(c)    Intellectual Property
Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions
Schedule 3.13    Taxes
Schedule 3.17    UCC Filing Jurisdictions
Schedule 3.20    Insurance
Schedule 4.02(b)    Local Counsel
Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens
Schedule 6.04    Investments
Schedule 6.07    Transactions with Affiliates
Schedule 6.09    Intercompany Indebtedness Transactions
Schedule 10.01    Notice Information





































































165

--------------------------------------------------------------------------------








SCHEDULE 1.01
IMMATERIAL SUBSIDIARIES
1.
SSC (France) LLC






166

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS


Lender
Term B Loan Commitment
DEUTSCHE BANK AG, NEW YORK BRANCH
$300,000,000.00
Total
$300,000,000.00



Lender
Revolving Facility Commitment
DEUTSCHE BANK AG, NEW YORK BRANCH
$14,000,000.00
BARCLAYS BANK PLC
$14,000,000.00
HSBC BANK PLC
$5,000,000.00
JPMORGAN CHASE BANK, N.A.
$5,000,000.00
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$2,000,000.00
Total
$40,000,000.00






167

--------------------------------------------------------------------------------




SCHEDULE 3.08(a)
SUBSIDIARIES


Name
Jurisdiction of Organization
Owner
Percentage
SSC (France) LLC
Delaware
Seven Seas Cruises S. de R.L.
100
%
Mariner, LLC
Marshall Islands
Seven Seas Cruises S. de R.L.
100
%
Celtic Pacific (UK) Limited
UK
Seven Seas Cruises S. de R.L.
100
%
Supplystill Limited
UK
Seven Seas Cruises S. de R.L.
100
%
Prestige Cruise Services (Europe) Limited
UK
Seven Seas Cruises S. de R.L.
100
%
Voyager Vessel Company, LLC
Delaware
Seven Seas Cruises S. de R.L.
100
%
Navigator Vessel Company, LLC
Delaware
Seven Seas Cruises S. de R.L.
100
%
Seven Seas Cruises S. de R.L.
Panama
Classic Cruises, LLC
50
%
Classic Cruises II, LLC
50
%
Celtic Pacific (UK) Two Limited
Bahamas
Celtic Pacific (UK) Limited
100
%
Classic Cruises, LLC
Delaware
Prestige Cruise Holdings, Inc.
100
%
Classic Cruises II, LLC
Delaware
Prestige Cruise Holdings, Inc.
100
%
SSC Finance Corp.
Delaware
Seven Seas Cruises S. de R.L.
100
%








168

--------------------------------------------------------------------------------




SCHEDULE 3.17
UCC Filing Jurisdictions


Type of Filing
Entity


Applicable Security
Document [Collateral Agreement or Other]
Jurisdictions
UCC1
Prestige Cruise Services
(Europe) Limited
Collateral Agreement
Washington D.C.
UCC1
Supplystill Limited
Collateral Agreement
Washington D.C.
UCC1
Celtic Pacific (UK)
Limited
Collateral Agreement
Washington D.C.
UCC1
Celtic Pacific (UK) Two
Limited
Collateral Agreement
Washington D.C.
UCC1
Seven Seas Cruises S. de
 R.L.
NY Law Pledge Agreement
Florida
UCC1
Mariner, LLC
Collateral Agreement
Florida
UCC1
Navigator Vessel
Company, LLC
Collateral Agreement
Delaware
UCC1
Voyager Vessel
Company, LLC
Collateral Agreement
Delaware
UCC1
Classic Cruises, LLC
Holdings Pledge Agreement
Delaware
UCC1
Classic Cruises II, LLC
Holdings Pledge Agreement
Delaware
Registration Form 208
Supplystill Limited
Vessel Mortgage
Bahamas
Registration Form 208
Celtic Pacific (UK) Two
Limited
Vessel Mortgage
Bahamas
Registration Form 208
Mariner, LLC
Vessel Mortgage
Bahamas
Form MG01 with Companies House
Supplystill Limited
Collateral Agreement,
Deed of Covenants, Earn- ings Assignment, Insur- ance Assignment
UK




169

--------------------------------------------------------------------------------




SCHEDULE 3.20
INSURANCE
Marine hull and machinery, war risk and protection and indemnity insurance
covering the Mortgaged Vessels, as more fully described in Attachment A to the
Letter of Undertaking issued by Aon dated on or about the Closing Date and
delivered to the Collateral Agent, which is incorporated herein by reference.

170

--------------------------------------------------------------------------------




SCHEDULE 4.02(b)
LOCAL COUNSEL


1.
Panamanian Counsel

Arias, Fabrega & Fabrega


2.
Bahamian Counsel

Callenders & Co.


3.
Marshall Islands Counsel

Reeder & Simpson PC


4.
English Counsel

Clyde & Co LLP


5.
Florida Counsel

Holland & Knight LLP

171

--------------------------------------------------------------------------------




SCHEDULE 6.01
INDEBTEDNESS
1.
$200,000,000 of 9.125% Senior Secured Notes due 2019 and issued under that
certain indenture dated as of May 19, 2011, by and among Seven Seas Cruises S.
de R.L., as issuer (the “Issuer”); Celtic Pacific (UK) Two Limited; Supplystill
Limited; Prestige Cruise Services (Europe) Limited (f/k/a Regent Seven Seas
Cruises UK Limited); Celtic Pacific (UK) Limited; SSC (France) LLC; Mariner,
LLC, each of the foregoing (other than the Issuer) as subsidiary guarantors;
Wilmington Trust, National Association (successor by merger to Wilmington Trust
FSB), as Trustee and Collateral Agent.



2.
Amended and Restated Global Intercompany Note dated as of the date hereof, by
and among Classic Cruises, LLC; Classic Cruises II, LLC; Seven Seas Cruise S. de
R.L.; SSC Finance Corp.; Navigator Vessel Company, LLC; Voyager Vessel Company,
LLC; Prestige Cruise Services (Europe) Limited; Supplystill Limited; Celtic
Pacific (UK) Limited; Celtic Pacific (UK) Two Limited; Mariner, LLC and SSC
(France) LLC.






172

--------------------------------------------------------------------------------




SCHEDULE 6.02(a)
LIENS
None.

173

--------------------------------------------------------------------------------




SCHEDULE 6.04
INVESTMENTS
None.

174

--------------------------------------------------------------------------------




SCHEDULE 6.07
TRANSACTIONS WITH AFFILIATES
None.

175

--------------------------------------------------------------------------------




SCHEDULE 6.09
CONTRACTUAL ENCUMBRANCES


None.

176

--------------------------------------------------------------------------------




SCHEDULE 10.01
NOTICE INFORMATION


Loan Parties' Address:
Seven Seas Cruises S. de R.L.
8300 N.W. 33rd St.
Suite 100
Miami, FL 33122
Attn: Jill Guidicy
Tel: (305) 514-2773
Fax: (305) 500-2835
Email: jguidicy@prestigecruiseholdings.com


With a copy of the transmittal to:


Seven Seas Cruises S. de R.L.
8300 N.W. 33rd St.
Suite 100
Miami, FL 33122
Attn: Jason Montague
Tel: (305) 514-2743
Fax: (305) 305-392-2582
Email: jmontague@prestigecruiseholdings.com


and


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn:  Brad Finkelstein
Tel: (212) 373-3074
Fax: (212) 492-0074
Email: bfinkelstein@paulweiss.com


Administrative Agent's and Collateral Agent's Address:
Deutsche Bank AG, New York Branch,
60 Wall Street, MS NYC60-4305
New York, NY 10005
Attention:     Marguerite Sutton
Phone:     (212) 250-6150
Fax:         (212) 797-5690
Email:         marguerite.sutton@db.com



177